 FILENE'S BASEMENT STORE•183BY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn September 22, 1989, Administrative LawJudge Robert G Romano issued the attached deci-sion The General Counsel filed exceptions and asupporting brief The Respondent filed cross-excep-tions and a supporting bnefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusions only to the extent consistent with thisDecision and OrderThe judge found, inter gm, that the Respondentdid not violate Section 8(a)(3) and (1) of the Actwhen it discharged employee Edward Konickiabout September 2, 1987 Applying a Wright Lineanalysis,3 although he found that the GeneralCounsel had established a prima facie case thatKonicla's union activity was a motivating factorprompting his discharge, the judge concluded thatthe Respondent had met its burden of establishingthat Konicki would have been discharged even inthe absence of his union activity The GeneralCounsel excepts to the judge's conclusion that theRespondent rebutted the pnma facie case The Re-spondent cross-excepts to the judge's finding thatthe General Counsel established a prima famecase 4 For the reasons set forth below, we reversethe judge and find that the Respondent's dischargeof Koniclu violated Section 8(a)(3) and (1)'The Respondent also filed a motion to stnke the General Counsel'sexceptions for failure to comply with the specificity requirements of theBoard's Rules and Regulations We find that the General Counsel's ex-ceptions and bnef sufficiently designate the General Counsel's points ofdisagreement with the judge's decision Accordingly, we deny the Re-spondent's motion2 The General Counsel and the Respondent have excepted to some ofthe judge's credibility findings The Board's established policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare Incorrect Standard Dry Wall Products, 91 NLRB 544 (1950), enfd188 F 2d 362 (3d Cir 1951) We have carefully examined the record andfind no basis for reversing the findings3 Wright Line, 251 NLRB 1083 (1980), enfd 662 F 2d 899 (1st Or1981), cert denied 455 U S 989 (1982), approved in NLRB v Transporta-tion Management Carp, 462 U S 393 (1983)4 The parties have not excepted to any other portion of the judge's de-cisionSoon after the Respondent opened its AuburnDistribution Center in April 1987,5 the Unionbegan attempts to organize that facility TheUnion's organizing campaign became overt aboutJuly, although the Respondent had been aware ofthe Union's efforts prior to that timeEdward Komcki was employed as a utilityworker at the Auburn facility when it first openedin April After the facility opened, utility workerswere assigned to a "home base" in one of severaldepartments Although assigned to a home base,workers could be reassigned or "flexed" to otherdepartments depending on business demandsEdward Kamel, the Respondent's operations man-, ager, testified that it was the Respondent's policyto try not to flex the same employee on consecu-tive daysOn August 5, Komcki was flexed from his homebase m the bulk department to the reserve depart-ment Rather than accept this flex assignment,Komcki quit Komcki went home, thought abouthis decision, and concluded that he had made amistake by quitting An August 6 meeting was ar-ranged between Komcki, Steven Krauth, Auburnfacility manager, and Karen Linden Young, person-nel manager, to discuss why Komcki had walkedout As credited by the judge, during this meeting,Krauth mentioned to Komclu that Komclu had notbeen reading the Respondent's "letters" regardingthe union Following a brief exchange, KomckisaidI just want to be left alone I want to do myjob I want to do my job well I don't want toread the Company literature I don't want toread the Union literature I don't want to readanything I just want to be left alone to do myjobKomcki was thereafter permitted to return towork on August 7 after signing a letter whichstatedOn August 5, 1987, I quit without notice be-cause I was asked to work in the Reserve De-partmentI am requesting to be reinstated to myformer position as Utility Worker and I under-stand and accept that I may be flexed fromtime to timeI will accept and cooperate with manage-ment regarding these reassignmentsAfter his return, Komclu's home base was in thebulk department5 All dates are in 1987 unless otherwise indicatedFilene's Basement Store, Division of Federated De-partment Stores and Local 1445, United Food& Commercial Workers International Union,AFL-CIO. Case 1-CA-24958July 30, 1990DECISION AND ORDER299 NLRB No 23 184DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAbout August 15, Kamel gave Konicki a flex as-signment to work on the dock According toKamel's credited testimony, when Kamel toldKomcki that he would be working on the dock,Komcki replied, "Me, down the dock?" Komckithen walked away from Kamel toward the dockwith his head shaking and his hands "flying" in theair Komcki worked on the dock as instructed andKamel did not discipline Komcki or report this in-cident to supenorsOn August 25, Komcki was given a handout byunion organizers handbillmg outside of the Auburnfacility On arriving to work on August 26, Kon-icki parked his truck close to the employee en-trance to the facility and placed the union handouton the truck's window As a result of his parkingthe truck near the entrance, the union handbill wasvisible to persons entering or leaving the buildingWhen he reported to work that day, Komckiwas immediately told to report to Krauth Krauth,who had never previously assigned work to Kon-iclu, assigned Komcki and a temporary employeeto put up a tent outside the building The tent wasused as a covering for two employee meetingshosted by the Respondent's senior vice president,John Tempesta Krauth also instructed Komclu toattend the first of the scheduled "voluntary" meet-ings During the meeting Komcki attended, Tem-pesta told employees that "most" of the union em-ployees were "gone "6 After the first meeting,Krauth assigned Komcki to clean up around the fa-cility, take inventory, and then take down the tentOn his arrival to work on August 27, Komckiwas again told to report to Krauth for his work as-signment Krauth assigned Komcki to conduct aninventory on the lower floor of the facility, an areaapart from the other employees Komcki worked inthis area on August 27 and 28 7On August 31, Komcki's next workday, Supervi-sor Greg Manning assigned Komcki to work onthe dock As Komcki walked toward the dock tobegin work, Kamel came upon Komcki and alsotold him that he would be working on the dockKomcki replied, "I'm no cloche" When Kamel"reminded" Komcki about the letter Komclu hadsigned, Komclu responded, "Don't give me thatshit" After this exchange, Konicki went to thedock as instructed Komcki worked on the dockAugust 31 and September 1Kamel reported this August 31 incident to Per-sonnel Manager Young, who contacted FederatedDepartment Store officials After internal discus-9 Neither the employee meetings nor Tempesta's remarks were allegedto be unlawful1 Komclu worked with a temporary employee for the first half-day,but thereafter worked alonemons, Konicki was terminated on September 2 for"insubordination"Initially, we note, as did the judge, that the Gen-eral Counsel has established a strong pnma faciecase that Komclu's September 2 discharge, follow-ing closely after Komcki displayed the union hand-bill on his truck, was motivated by Komckes pro-tected union activity 8 However, the judge ulti-mately concluded that Komclu's August 31 re-sponse to Kamel was "more than was allowable forimpulsive behavior," noting that Kamel's com-ments to Komcki had not been provocativelymade In our view, the judge failed to give properweight to the credited record evidence and inap-propriately ignored the circumstances surroundingKomclu's unusual consecutive flex assignmentsThe Respondent knew Komcki did not like beingflexed to other departments, as Komcki had quitover such an assignment on August 5 With thisknowledge, and contrary to its admitted policy, theRespondent flexed Komcki on 4 consecutive daysprior to the August 31 incident Significantly, oneof these assignments involved an instruction thatKomcki attend a "voluntary" employee meetingwhere the Respondent's vice president noted that"most" of the union supporters were "gone"When Komcki responded to the fourth consecu-tive flex assignment by expressing his dissatisfac-tion, Kamel "reminded" Komcki about the rein-statement letter in which Komcki agreed to coop-erate, in effect reminding Komcki that he waspowerless to prevent what could have been per-ceived to be harassing flex assignments It was this"reminder" that immediately prompted Komclu'sintemperate response The Respondent has offeredno explanation for why Komcki was flexed imme-diately after he engaged in protected union activityor why Komcki was flexed on 4 consecutive dayscontrary to the Respondent's policy 9The record also contains substantial evidence es-tablishing that the Respondent treated Koniclu'sAugust 31 response differently from similar inci-dents The first such incident involved Komckihimself As noted above, in mid-August, afterKamel gave Konicki a flex assignment to work onthe dock, Konicki responded, "Me, down thedock?" and walked away from Kamel gesturing ina manner indicating that he did not approve of the9 We find the following especially significant the Respondent commit-ted prior unfair labor practices directly relating to the Union's attemptsto organize the facility, two of these unfair labor practices were commit-ted by Krauth and Kamel, as credited by the judge, the Respondent wasaware of Komclu's union activity prior to his discharge, and Koniclu'sconsecutive flex assignments immediately followed his union activity9 Although Komcki's consecutive flex assignments were contrary tothe Respondent s policy, the flex assignments themselves were not al-leged to be unlawful FILENE'S BASEMENT STORE185assignment Yet, Kamel did not follow up on Kon-Ickes obvious displeasure by "reminding" Komckiof his agreement to cooperate, nor did Kamel findthis incident, which occurred before Komckiposted the union handbill in his truck window, suf-ficiently important to report it to his superiorsThe second incident of disparate treatment oc-curred about June 19 when an employee who wasoperating power equipment had an accident thatdamaged a warehouse office According to the Re-spondent's own disciplinary records, after this acci-dent, the employee involved used "foul and abra-sive language in an aggressive manner towards man-agement" (emphasis added) Yet, rather than dis-charge the employee for "insubordination," the em-ployee was merely given a final warningWe do not agree with the judge's statement thatthis June 19 incident and the August 31 incident in-volving Komcki are "readily distinguishable inboth nature and degree" The Respondent's wit-nesses testified that the incidents were treated dif-ferently because Komclu's remarks were directedat a supervisor while the other employee's remarkswere not As noted, however, the documentaryevidence does not support the Respondent's asser-tion and the Respondent's witnesses did not favor-ably "impress" the judge with their recollection ofthe June 19 incidentWe do not, of course, condone Konickes intem-perate response to Kamel The question that mustbe answered in cases such as this is not whetherthe Respondent could have discharged Komcki forhis actions, but rather whether the Respondentwould have done so in the absence of Komclu'sprotected 1 activity Based on the totality of therecord, particularly noting the evidence of dispar-ate treatment, we find that the Respondent's reli-ance on Komclu's response to Kamel as a justifica-tion for Komclu's discharge was a pretext and theRespondent has therefore failed to rebut the Gener-al Counsel's prima facie case See Vought Corp, 273NLRB 1290 (1984), enfd 788 F 2d 1378 (8th Cir1986), Duroyd Mfg, 276 NLRB 144 (1985)Accordingly, we find that the Respondent failedto meet its burden of rebutting the General Coun-sel's prima facie case, and conclude that the Re-spondent's discharge of Edward Komcki on Sep-tember 2, 1987, violated Section 8(a)(3) and (1) 10'• In light of our decision, we find It unnecessary to address the Gen-eral Counsel's contention that, even if Koruckes response to Kamel onAugust 31 was a sufficient basis to terminate Komcki, the Respondent isprecluded from relying on it because Konickes response was provokedby the Respondent's actionsWe shall modify the judge's recommended Order to conform to ourdecision, to more closely reflect the violations found and to correct Inad-vertent errorsAMENDED REMEDYHaving found that the Respondent unlawfullydischarged Edward Komcki about September 2,1987, we shall order the Respondent to offer Kon-icki immediate and full reinstatement to his formerposition or, if that position no longer exists, to asubstantially equivalent position, without prejudiceto his seniority or other rights and privileges previ-ously enjoyed, and to make him whole for any lossof pay or other benefits he may have suffered byreason of the discrimination against him, in themanner set forth in F W Woolworth Co, 90NLRB 289 (1950), with interest as prescribed inNew Horizons for the Retarded, 283 NLRB 1173(1987) We shall also order the Respondent toremove from its files any reference to Komclu's un-lawful discharge and to notify him in writing thatthis has been done and that the discharge will notbe used against him in any wayORDERThe National Labor Relations Board orders thatthe Respondent, Filene's Basement Store, Divisionof Federated Department Stores, Auburn, Massa-chusetts, its officers, agents, successors, and assigns,shall1 Cease and desist from(a)Creating the impression that the union activi-ties of employees are under surveillance by tellingemployees who had attended union meetings heldat the Yankee Drummer Inn that the Respondentwas aware of meetings bemg held there(b)Unlawfully issuing oral warnings to employ-ees or unlawfully accusing employees of harassingand agitating other employees, or threatening toterminate employees for engaging in protected con-certed and union activity(c)Making a record of counseling of unlawfuldiscriminatory oral warnings, and seeking to causean employee to sign it(d)Interfering with and restraining employees inthe exercise of their protected and union activity tohand out and receive union literature in the em-ployees' parking lot on the Employer's property,after completion of their scheduled worktime(e)Advancing an unlawfully broad no-solicita-tion rule, by telling employees that they reallyshould not talk about the Union during their breaksbecause the Company paid for that time(f)Discharging or otherwise discriminatingagainst any employee for supporting Local 1445,United Food & Commercial Workers InternationalUnion, AFL-CIO, or any other labor organization(g)In any like or related manner interferingwith, restraining, or coercing employees in the ex- 186DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDercise of the nghts guaranteed them by Section 7of the Act2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a)Remove from its files any reference to an oralwarning and related record of counseling issued toits former employee Glen D Noonan, and notifyNoonan in writing that this has been done and thatneither the oral warning nor the record of counsel-ing will be used against him in any way(b)Offer Edward Komcki immediate and full re-instatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his semonty or any otherrights or pnvileges previously enjoyed, and makehim whole for any loss of earnings and other bene-fits suffered as a result of the discnmination againsthim, in the manner set forth in the remedy sectionof the decision(c)Remove from its files any reference to Kon-ich's unlawful discharge and notify him in writingthat this has been done and that the discharge willnot be used against him in any way(d)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social secunty paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder(e)Post at its distribution center in Auburn, Mas-sachusetts, copies of the attached notice marked"Appendix "11 Copies of the notice, on forms pro-vided by the Regional Director for Region 1, afterbeing signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent imme-diately upon receipt and maintained for 60 consec-utive days in conspicuous places including allplaces where notices to employees are customarilyposted Reasonable steps shall be taken by the Re-spondent to ensure that the notices are not altered,defaced, or covered by any other matenal(f)Notify the Regional Director in wntingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply11 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOT create the impression that theunion activities of our employees are under surveil-lance by unlawfully telling employees who had at-tended union meetings held at the Yankee Drum-mer Inn that we are aware of meetings being heldthereWE WILL NOT unlawfully issue oral warnings toour employees, or unlawfully accuse employees ofharassing and agitating other employees, or threat-en to terminate our employees for engaging in pro-tected union activity in support of Local 1445,United Food & Commercial Workers InternationalUnion, AFL-CIO, or any other unionWE WILL NOT make a formal record of counsel-ing of an unlawful and discriminatory oral warn-ing, nor cause an employee to sign itWE WILL NOT interfere with or restrain our em-ployees in the exercise of their protected and unionactivity to hand out and receive union literature inthe employees' parking lot on the Employer's prop-erty, after completion of their scheduled worktimeWE WILL NOT advance an unlawfully broad no-solicitation rule on an individual employee, by tell-mg an employee that the employee really shouldnot talk about the Union during the employee'sbreaks because the Company paid for that timeWE WILL NOT discharge or otherwise discrimi-nate against any of you for supporting Local 1445or any other labor organizationWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL remove from our files any reference tothe unlawful oral warning issued to Glen DNoonan, including any related written record of FILENE'S BASEMENT STORE187counseling that may exist, and WE WILL notify himthat this has been done and that neither the oralwarning nor the wntten record of counseling willbe used against him in any wayWE WILL offer Edward Komcki immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent posi-tion, without prejudice to his seniority or any otherrights or privileges previously enjoyed and WEWILL make him whole for any loss of earnings andother benefits resulting from his discharge, less anynet interim earnings, plus interestWE WILL notify Edward Konicki that we haveremoved from our files any reference to his dis-charge and that the discharge will not be usedagainst him in any wayFILENE'S BASEMENT STORE, DIVI-SION OF FEDERATED DEPARTMENTSTORESRobert Pulcim, Esq (formerly), and John F Welsh, Esq ,for the General CounselDavid E Watson, Esq and Mark J Mahoney, Esq(Nutter, McClennen & Fish), of Boston, Massachusetts,for the RespondentWarren Pyle, Esq (Angoff Goldman, Manning, Pyle,Wanger & Hiatt), and James Ronayne, Organizer, ofBoston, Massachusetts, for the Charging PartyDECISIONSTATEMENT OF THE CASEROBERT G ROMANO, Administrative Law Judge Iheard this case at Boston, Massachusetts, on April 11-15,and June 6-7, 1988 Local 1445, United Food & Com-mercial Workers International Union, AFL-CIO (Local1445 or Charging Party Union), filed the original chargein Case 1-CA-24958 on September 17 (amended October28), 19871 against Filene's Basement Store, Division ofFederated Department Stores (Filene's or RespondentEmployer) Complaint issued on November 10The complaint alleges that Respondent Employer hascommitted multiple violations of Section 8(a)(1), by itssupervisors and/or agents, on various dates in July, butcommencing in mid-July (a) in making certain state-ments that tended to create an impression among em-ployees that the employees' union activities were undersurveillance, (b) coercively interrogating employees as towhat they thought of the Union, or, why a union wasneeded, (c) threatening employees with various forms ofreprisals for engaging in union activities, namely, dis-charge and/or termination, including telling an employeethat another employee wearing a union hat was not toobright, and would not last long, that the wages of theemployees would be cut if the 'Union got in, and, thatEmployer would have to be more strict about productiv-ity if a union came in, and (relatedly) that the employees'A dates are in 1987 unless otherwise statedcould always get the union authorization card back thatthe employee had signed The complaint further allegesthat Respondent violated Section 8(a)(1) by telling anemployee that the employee could not solicit employeesto join the Union on Respondent's property, and, by tell-ing another employee that the employee should not besoliciting for the Union dunng coffeebreaks, because theRespondent Employer paid for that timeThe complaint additionally alleges that in violation ofSection 8(a)(3) and (1), Respondent Employer (a) onJuly 17, discriminatorily issued an oral disciplinary warn-ing to warehouse employee Glen Noonan and later me-morialized it in writing, and (b) on September 2, Em-ployer discnmmatonly discharged two warehouse em-ployees Edward Komcki and Michelle Savageau Byanswer timely filed on November 23, Respondent Em-ployer has denied the commission of any of the above al-leged unfair labor practicesThere are essentially two evidentiary rulings thatappear to be also in issue The first relates to the scopeof a proper limitation of Employer's evidentiary present-ment, upon Employer's failure to produce a certain sub-poenaed relevant document upon direction, and subse-quent refusal to allow a witness to testify on relatedmatter The second involves the propriety of Employer'suse of a prior inconsistent statement to attack the credi-bility of a General Counsel witness, as is clearly provid-ed for under the Federal Rules of Evidence, and, as ap-peals and was ruled, over the General Counsel's objec-tion, as accordingly also permitted under a certain Stateof Massachusetts, Division of Employment Security(DES), so-called shield statute Although, initially, coun-sel for General Counsel saw, and sought to raise an issueof broader evidentiary use and/or restriction, as finalizedat hearing, the issue was otherwise limited to further evi-dentiary ruling imposed on the General Counsel for atimely related use of similar evidence (in cross-examina-tion of a Respondent witness) These evidentiary rulingissues are more conveniently addressed in their own con-text infra The case, however, is primarily a credibilitycaseOn the entire record,2 including my observation of thewitnesses and their demeanor, and on due considerationof the briefs filed by the General Counsel and Employeron or about July 26, 1988, I make the followingFINDINGS OF FACTI JURISDICTIONJurisdiction is not in issue Filene's Basement Store,Division of Federated Department Stores, a corporation,in material times had corporate offices at Wellesley, Mas-sachusetts, and, inter aim, an office and place of business(a warehouse facility) in Auburn, Massachusetts Re-spondent Employer is engaged in the retail sale of con-2 The General Counsel's uncontested (oral) motion to correct record asmade at hearing on June 6, 1988, and Respondent Employer's uncontest-ed motion to correct record (filed July 26, 1988) are essentially granted,respectively Thus, inter aka, wherever the name Campbell, Cambell,Cambel, or Hamel, appear of record, Kamel is to be substituted, but onlyto the extent consistent herein 188DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsumer products, and, during calendar year ending De-cember 31, 1986, Respondent Employer derived grossrevenues from its business operations in excess of$500,000 During calendar year ending 1987, RespondentEmployer purchased and received goods and materialsvalued in excess of $50,000 directly from points locatedoutside the Commonwealth of MassachusettsThe complaint alleges, Respondent admits, and I findthat it is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act, and Ifurther find, that the Union is a labor organization withinthe meaning of Section 2(5) of the ActII ALLEGED UNFAIR LABOR PRACTICESA Background1 Filene's operationsa The material warehouse operationsFor many years the Filene's Basement Store oper-ations were part of the William Filene's & Sons enter-prise (Filene's & Sons) For many years Filene's & Sonswas a party to a multiple location (but not all inclusive)collective-bargaining agreement with Local 1445, or itspredecessor union In 1984 Filene's Basement Store (Fi-lene's Basement, or simply Filene's) was created as a sep-arate companyFilene's Basement encompasses organized and unorga-nized operations Thus, similar multilocation collective-bargaining agreements continued to extend to certain(but by far not all) of Filene's Basement's operationsThe most recent collective-bargaining agreement cover-ing certain employees of Filene's & Sons and Filene'sBasement had effective duration from February 3, 1985,through January 31, 1988 Its terms covered certain em-ployees employed at Filene's two distribution centers,warehouses, located at Somervile (SDC) and (then) atDedham (DDC), Massachusetts (There is indication ofrecord (G C Exh 29) that as of July 17, only Filene'sBoston Basement Store was additionally organized andcovered by the Union's contract with Filene's )Filene's is currently a wholly owned subsidiary, or di-vision of Federated Department Stores (Federated) Fi-lene's continued to maintain corporate offices at Welles-ley, Massachusetts, from which it supervised operationalmanagement of the chain of 21 Filene's Basement retaildepartment stores located throughout the New EnglandStates and New York, and the two distribution centersIn March 1987 Filene's told Local 1445 and the em-ployees of DDC that it would close DDC in late May,and that it had selected Auburn, Massachusetts, as the lo-cation for a new distribution center (ADC) Filene'sopened the new ADC on April 6 The new ADC is avery large warehouse It processes 25-30 percent of allthe merchandise in the stores, as well as storing (ware-housing) the flat merchandise for future store selectionsOn April 10, Local 1445 and Filene's met to discuss cer-tain issues of severance pay and relocation rights forDDC's employees Upon receipt of Filene's summary ofits position thereon, Local 1445 filed a grievance onApril 17, discussed further infraADC (as apparently did DDC, and does SDC) essen-tially receives merchandise from Filene's vanous suppli-ers and/or vendors, checks invoices by providing a phys-ical count of items, marks (ticket prices) items, and dis-tributes and/or warehouses the merchandise for futureselection and distribution The shipping and receivingwork includes loading and unloading trucks at a dockFilene's allowed its supervisors to transfer to ADC,but decided to staff ADC with new hires In materialtimes, ADC has employed anywhere from 80-100 ware-house (unit) employees ADC's warehouse unit employ-ees are currently classified as either utility workers orheads of stock, discussed further infraBy cover letter of April 17, Local 1445 filed a griev-ance under the collective-bargaining agreement applica-ble at Dedham, alleging, inter atm, that Filene's had vio-lated the agreement by closing DDC for discriminatoryreasons, had failed to honor the recogmtion clause ofthat contract, and had violated the contract by its failureto offer DDC employees transfers to ADC By letters ofMay 5 and 11, Filene's stated that its position on thegrievance was that the issues sought to be raised by theUnion's gnevance were not arbitrable, and that it waswilling to proceed to arbitration on the issue of the arbi-trability of those issuesA duly designated arbitrator held a hearing on the ar-bitrability of the issues on October 27, and, inter aim,Union therein contended Filene's had effected a runawayshop The Employer argued that the Union's request thatthe arbitrator compel an employer recognition of theUnion as the bargaining representative of ADC's ware-(house employees, or, impose the Local 1445 contract, isbeyond the arbitrator's authority The Company furtherasserted before the arbitrator that the matter (of recogni-tion) is solely the function of the National Labor Rela-tions Board, if, and when, Local 1445 demonstrates ma-jority support among ADC's employees pursuant to arepresentative petition (then) currently pendmgOn March 1, 1988, the arbitrator upheld the arbitrabi-hty of two of the issues presented by the Union's griev-ance, namely, whether the Employer had violated theapplicable agreement (1) by closing the Dedham facilityfor (asserted) discriminatory reasons, and, (2) by failingto recognize the Union at Filene's new ADC facility(whether on basis of urged runaway shop, or on basisthat the contract survived the move) Moreover, whilefinding that the issue of transfer of DDC's employeeswas not arbitrable as an independent claim, the arbitratorruled that that consideration may be relevant to a requestfor remedial relief (for other arbitrable claim advanced, ifestablished) Both of the above determined arbitrableissues are presently pending before the arbitratorThe parties agreed at hearing, and Employer reassertsin brief that, "The claim of a discriminatorily motivatedclosing of the Dedham warehouse has never been pre-sented to the Board and is not part of this proceeding"Thus, no party has contended that any allegation of adiscriminatory DDC closure is an issue raised before theBoard, let alone sought to raise either deferral or nonde-ferral arguments thereon FILENE'S BASEMENT STORE189b Filene's operations managementFilene's corporate offices are located at Wellesley,Massachusetts John Tempests is Filene's senior vicepresident of operations, and his office is located thereSteve Haskell is Filene's vice president of operationsHaskell maintains an office at ADC, but is there (atmost) 3 days a week Starting the latter part of May,Steve Krauth was facility manager at ADC (Krauth'sassignment since October is as director of distribution incharge of both ADC and SDC ) Krauth is responsiblefor the operation of ADC, and he is the highest repre-sentative of Employer regularly at ADC Previously em-ployed by Filene's as a personnel manager, Laura(Linden) Young also started work at ADC in May AsADC's personnel manager, Young worked for KrauthEd Kamel is the operations manager of ADC, and he re-ports directly to Krauth Kamel is responsible for ADC'sday-to-day (operational) activities Kamel has five areasupervisors to assist himThe area supervisors report directly to Kamel Thearea supervisors and their assigned area of responsibility(in most recent and material times), are MichaelGordon, shipping and receiving, Greg Manning, bulk(e g, leather goods, luggage, and bags etc ) and giftware(crystal, vases etc ), Bruce Brackett, reserve (store andselect), David O'Neill, shoes, and Jim Coumhan, controloffice (all paperwork, including data entry of invoices tocomputer) Setting momentarily aside the considerationof personnel management, ascending management hierar-chy in material times is at ADC, the five area supervi-sors reported directly to Operations Manager Kamel,Kamel reported to Facilities Manager Krauth, Krauth re-ported to Haskell, who in turn reported to Tempests, atWellesleyc Utility workers, heads of stock, and the principle of"Flexing"ADC warehouse employees, upon receipt of merchan-dise from suppliers, first check the merchandise againstinvoice, then mark the merchandise, i e, attach a ticketto the merchandise, and then they either immediately dis-tribute (ship) the merchandise to the stores, or they stockthe merchandise in the warehouse for a future selection,and distribution of the merchandise to the various storesupon orderThe ADC warehouse (unit) employees are currentlyclassified as either utility workers, or heads of stockKamel testified that utility workers are responsible forworking in all areas of the ADC facility as needed, and,that the heads of stock assist the ADC area supervisorsin passing out the work In that regard, !Camel testifiedthat when the ADC initially opened, the warehouse em-ployees were given specific (variable) assignments everyday Kamel and the area supervisors would determinethe particular job assignments for the employees at adaily "shape-up" meetingEssentially, assignments were based on a given area'sbacklog Kamel and the area supervisors determineddaily how many employees would be assigned to workin given area Kamel further testified, and Employer hasacknowledged in brief, that sometime during spring-early summer, employees were assigned to a home base(area) However, Kamel has also testified, with convinc-ing support of others, that all the employees (even then)remained available for daily or weekly assignments toother areas, when a fluctuating workload required Thisprocess of assignment to varying work areas, upon fluc-tuation of workload, is referred to as "flexing", and,Kamel has testified, without contradiction, that a flex of8-10 employees throughout the facility on a daily basis istypical, even nowd Filene's and Federated's personnel management,and/or industrial relations hierarchyJoseph Staffen, formerly Filene's vice president forlabor relations, in material times was located at corporateheadquarters in Wellesley ADC has its own personnelmanager During material times, e g, from May throughNovember, Laura (Linden) Young occupied the positionof personnel manager at ADC having been previouslyemployed by Filene's as a personnel manager elsewheresince 1984 (On December 1, Katie Schoonover, priorpersonnel manager at SDC, replaced Young, who hadbeen reassigned as personnel manager at SDC ) As ADCpersonnel manager, Young worked for Facilities Manag-er Krauth, but regularly reported to Karen McGrath, Fi-lene's (then) director of employee relations McGrathwas located at Wellesley corporate headquarters In ma-terial times, McGrath was responsible for ensuring thatall of Filene's personnel function (at 21 retail stores and 2distribution centers) were handled properlyIn summary then, Filene's personnel and/or industrialrelations' hierarchy in material times was ADC Person-nel Manager Young worked for Krauth, but reported toMcGrath, at corporate headquarters McGrath in turnreported there to StaffenFederated Department Stores (Federated) also has anemployee relations department It is available to all Fed-erated Divisions as a consultant on employee relationsJoe Vella is Federated's operating vice president for em-ployee relations Ora Matthews is a Federated employeerelations specialist under Vella Matthews had responsi-bility, inter aim, for ADC Federated's material contactwas with both ADC's local management, and Filene'scorporate level managementPursuant to Federated's established policy, Vella andMatthews would become involved with ADC because ofthe Union's initiation of an organizational campaignthere In such circumstances, the function of Federated'sofficials mcluded advising Filene's (ADC's) managersand supervisors of the legal restrictions on their activityin the Union's organizational campaign In fact, Vellaand Matthews provided certain trammg to ADC's man-agers and supervisors based on an extensive Federatedhandbook thereon entitled, "Communications Guidelinesfor Managers and Supervisors Regarding EmployeeRights and Union Activity" (R Exh 2)The General Counsel conceded at the outset that inmost respects Employer is a well run, efficient enter-prise, and conducted under comprehensive rules of con-duct and/or regulations, including (I find) the aboverules and regulations (and other policies) that compre- 190DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhensively govern Employer in regard to employee andunion relations Respondent at the outset candidly ac-knowledged that it opposed the Union's effort to orga-nize its ADC employees, and, that it communicated withits employees orally and in writing in the effort to try toconvince the employees not to support the Union How-ever, Employer also contends that it has extensivelytrained its supervisors as to what is proper, and whatnot, and, that its supervisors never crossed the lineand/or boundary to engage in any illegal conductRespondent has stressed in brief that extensive trainingof local ADC management took place in July, assertingthat Federated's training involvement at that time wasoccasioned by the Union's organizational activity in themiddle of July In contrast, the General Counsel hasurged in brief that Filene's had much earlier recognizedthat ADC would be a likely target of Union's organiza-tion, and he would have it observed that even prior toADC's opening (in April), Federated had held one ormore meetings with the Auburn managers on the unionsubject The General Counsel has further established thatKrauth was not employed by Filene's until May, andthat he was not present at the earlier training sessions at-tended by (DDC) management and supervisors (then) as-signed to ADC management The General Counsel doesacknowledge that Federated officials had conductedmeetings pursuant to Federated's established policy of"becoming actively involved in personnel matters in sub-sidiary stores subject to union campaigns" There is cred-ible evidence to support all the above observations, asdiscussed infra2 The Union's organizational campaignJohn Phmney is president of Local 1445 James Ron-ayne, employed as an organizer, testified at heanng(April 13, 1988) that Local 1445 had employed Ronaynefor 1 year, that it was President Phinney who had han-dled Local 1445's filing of a grievance on the DDC clo-sure and ADC opening without transfer/hire of DDCemployees, and that Ronayne had commenced an orga-nizing effort at ADC in approximately AprilAccording to Ronayne, he first met with a group ofemployees in April, made home calls, and, normallythereafter held at least one meeting per week with em-ployees In the beginning Ronayne held weekly organi-zational meetings with small groups of employees in therestaurant/lounge of the Yankee Drummer Inn, which isa hotel in Auburn, and located a few miles from ADCRonayne recalled that it was starting in April that he hadfirst passed out union authorization cards to employeesto sign, and that employees Mike Corso, Glen Noonan,Richard Norgren, and many other employees had there-after solicited employees to sign union authorizationcards Though it is asserted that the Union distributedauthorization cards to the employees there, and else-where, it is also generally established that union card so-licitation was done away from work at firstIndeed, all parties in the end appear to have essentiallyacknowledged that the Union's campaign did not becomeovert at the warehouse until mid-July, and that it was atthat time (generally) that ADC supervisors and managersreceived (I find) additional extensive training on whatthey could do and say during a union campaign Whenthat occurred in precise relationship to Noonan's unionactivity in July is more in issue It is in any event pres-ently noted, mid-July is when the complaint (generally)alleges and Respondent denies that certain unfair laborpractices were first committed by Respondent EmployerFederated staff members were clearly on the scene, anddirectly involved in the discharges of employees Sava-geau and Komcki, which occurred much later, in earlySeptemberB The Evidence1 The employment tenure of union activists GlenNoonan and Michael CorsoFilene's transferred its former DDC supervisors toADC about the last week in March The supervisorsthen conducted interviews for the hire of new employeesat ADC, and, in the first week of April they were en-gaged in training ADC opened on April 6ADC employed Michael Corso as of the start of ADCoperations on April 6, as a general warehouse (utility)worker ADC initially and regularly assigned Corso towork on the docks, under the (then) supervision of Man-ning Sometime later, and during more material times,ADC regularly employed Corso on a forklift, under thesupervision of BrackettADC also hired and employed Glen Noonan as of thestart of its operations on April 6 ADC employedNoonan as a warehouse utility worker at $6 an hour Atvarious times thereafter Noonan was supervised byCoumhan, Manning, and Gordon In more recent andmaterial times, Noonan regularly worked on the docksand he specifically did so in early July It is uncontestedthat Noonan's work performance was always exemplaryIn August, both Corso and Noonan voluntarily termi-nated their employment with Employer Corso did so inthe first week in August Noonan voluntarily terminatedhis employment with Filene's on August 20 Noonan didso with intent of getting a better paying job, which hesubsequently did, with some union aid Thus, with cer-tain union assistance in arranging application interview,an organized employer in the area (Stop & Shop) lateremployed Noonan at the rate of $9 97 an hour, aboutOctober Just prior to Noonan's termination, Noonan hadunquestionably engaged in substantial activity in supportof the Union, of which the Employer was aware, at leastsince mid-July Indeed, both Noonan and Corso becameopenly active for the Union in mid-July, though afterhaving exhibited much earlier interest in the Uniona The union activity of Noonan and CorsoMore specifically, Noonan testified that he attended adozen or more union meetings, and he confirmed thatthe first union meetings that he attended were held at theYankee Drummer, though he recalled those meetings asstarting the end of April, first week in May Apart fromattendance at certain special meetings called, Noonan re-lates that regular union meetings were held weekly,almost every month thereafter FILENE'S BASEMENT STORE191Noonan testified that he received union authorizationcards from the Union several times In that regard how-ever, although Noonan recalled that he personally hadsigned an authorization card for the Union in May,Noonan testified that he had not taken an active role (inthe Union) at that time Nor did he do so until aboutmid-July, following the circumstances next to be dis-cussedADC had also employed Glen Noonan's brother,Todd Noonan, and Richard Norgren, both of whom alsosubsequently became openly active in the Union, aboutthe same time as Noonan and Corso Noonan and Corsohave testified in this proceeding Neither Todd Noonannor Norgren testifiedIn early July, Todd Noonan had occasion to work,inter aim, with employees Steve Giguerre and RichardNorgress (sic) On July 10, Supervisor Manning had oc-casion to assign Giguerre, Norgren and Todd Noonan toperform certain work downstairs From time to timeManning checked up on them A confrontation later de-veloped between Manning and these employees overManmng's instructions to them and his related observ-ances of their work performance that day, but particular-ly with regard to Giguerre, noted of record as a youngemployee, previously warned about his work perform-anceGiguerre had only recently (on July 2) received awritten counseling (warning) for having filled an ordercalling for 140 briefs at $7 with 140 tops at $14 Thecounseling warned that if this conduct persisted, Gi-guerre, would be discharged Counseling record of July10 records that on three occasions (that day) Giguerrewas observed standing around doing nothing It notedthat Giguerre had been written up previously for hispoor work performance, and that he understood then Itwas to be his last and final shot (chance) Concludingthere was no improvement in Giguerre's work perform-ance, the recommendation of discharge of Giguerre wasthen effected Supervisor Manning, Operations ManagerKamel, and Personnel Manager Young signed the recordof counseling (G C Exh 24) on July 10 (Friday)As reported to Noonan by employees, Noonan ac-knowledged the confrontation with Manning had devel-oped over the employees' failure to follow a prior directManning instruction (literally) not to sit down on thejob, and, that Giguerre was terminated for (again) sittingdown on the job The confrontation however, reported-ly, had also involved an incident of Supervisor Manningthrowing a chair in front of the employees, not at an em-ployee so much as in an act evidencing Mannmg's dis-pleasure with the employees, upon Mannmg's observanceof the employee(s) again sitting down on the job, afterhaving been told (at least once) earlier that day not to doSOIn any event, according to Noonan, employees wereupset about the subsequent termination of the kid (Gi-guerre), but particularly so with nothing having beendone about the (perceived) improper behavior of the su-pervisor in throwing a chair in front of the employeesNoonan relates that there were also a lot of other thingsgoing on, some of which had been directly affectingNoonan in his own job performanceNoonan asserted (generally) that he had received somereports of acts of mistreatment of employees (purported-ly) by another supervisor, Brackett As related to Noon-an's work, however, Noonan has testified with greaterspecificity that some employees from Brackett's workarea were making mistakes that were directly affectingNoonan's (shipping) work In Noonan's view, there wasa lot of work production going down, and these mattershad a lot to do with the (perceived) bad morale of em-ployeesIn any event, Noonan decided at this time that hewanted to talk to the person in charge, and Noonanmade an initial effort to talk to the highest official to befound at ADC, viz, Steve Haskell Noonan understoodHaskell had an open door policy Noonan approachedHaskell's secretary, and said he wanted to meet withHaskell The secretary said that Haskell was not there(Haskell was somewhere in the building that day ) Has-kell's secretary then said that Noonan could not speak toHaskell, that Noonan had no need to do so Noonan re-plied that he would come back when Haskell was thereIt is unclear whether Noonan made any further attemptto see Haskell It is clear that Noonan did not see Has-kellb Noonan 's meeting with Kamel and Young onJuly 13Operations Manager Kamel approached Noonan andasked if Noonan could settle (sic) with him, instead ofHaskell Noonan relates that he was at first reluctant todo so, but when he could not meet with Haskell, he metwith Kamel and Young, on July 13 (Monday) Noonanotherwise recalled that when he arrived at work, Kamel(I find) asked Noonan if he wanted to meet then (Thetime of Kamel's first inquiry of Noonan as to Noonan'swillingness to meet with Kamel, rather than Haskell, issomewhat unclear, but it probably was Kamel's initial in-quiry made of Noonan the first thing Monday morning,and the agreement as to the time of their meeting fol-lowed) In any event, when Noonan said he did want tomeet then, Noonan promptly met with Kamel andYoung in Young's office (That this meeting occurred inthe morning of July 13 is convincingly established ofrecord )Noonan asserts that at this meeting he said that em-ployee morale was bad, and, according to Noonan, healso told Kamel and Young (1) that the employees wereupset that the kid (Giguerre) was fired, and that the in-volved supervisor (Manning) was allowed to throw achair, and nothing happended to him, (2) that a lot ofpeople had complained to Noonan that there was not fairtreatment in Brackett's (reserve) area, and (3) that a lotof people from Brackett's area were making mistakes (intheir work) that were affecting Noonan's own job per-formance In the discussion Noonan asserts he also saidthat the employees thought there was a lot of unfairwages, and, that a lot of people were making differentrates of pay for doing the same job Noonan concludedthey (Kamel and Young) were concerned about the chairincident, but did not seem to agree otherwise The meet-ing ended, and Noonan went back to work Noonan has 192DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtestified (at least at one point clearly) that there was nodiscussion of the Union in this meeting whatsoever.Kamel does not appear to have testified as to the spe-cific content of this meeting at all. Young did. Thoughunsure of the date, Young testified that Kamel andYoung had one conversation with Noonan. Young sum-marized that Noonan was very, upset, or dissatisfied withcertain aspects of his job (or) how the warehouse wasbeing run. She (also) did not recall any references tounion activity. Notably, Young specifically had no recallof Kamel telling Noonan that Kamel was aware of unionrepresentatives passing out literature in the parking lot.Any suggestion in Noonan testimony to that effectwould be materially inconsistent, and against clearweight of more credible testimony of Ronayne as towhen distribution of union literature at ADC first began,viz, July 17. Accordingly, it is not credited. (Ronaynetestified far more credibly that the first handbill of thefacility was on July 17; and otherwise, that there weretwo handbillings at ADC in July, one in August, four inSeptember, three in October, arid one in December.)Young initially recalled that the first that she wasaware of union activity at ADC was at the time of thefirst handbilling, sometime in July. Although Young didnot know whether she was aware at this time that therewere union organizational meetings going on at theYankee Drummer, it would appear from the record con-sidered as a whole, far more likely that she would havebeen as aware of them at that time as was Krauth.In that regard, Krauth testified frankly and candidly,that at the time he spoke to Noonan, on (I find, infra)July 14, Krauth believed that he was already aware thatthere had been union meetings going on at the YankeeDrummer. Indeed, Krauth has offered credible explana-tion that some employees had informed them (manage-ment) that they (the employees) were asked to attend.Moreover, although Young also did not recall it, I ampersuaded that Young, just as likely became aware ofNoonan's more recent union activity in handing outunion authorization cards at ADC, at about the sametime that Krauth has acknowledged he did, viz, sometime prior to the round table meeting with employees,which was held on July 15, and which is discussed morefully infra. I note that Young has otherwise corrobora-tively acknowledged that Krauth had spoken to Young,prior to the Round Table meeting of July 15, aboutKrauth's occasion on that very morning to stop two non-union employees from conducting, on company time, asurvey of employees who did not want the Union, infra.It is very clear that neither Krauth nor Young wouldhave had an awareness of Noonan actively handing outunion cards to employees at ADC on or before July 13,for wholly convincing reasons next to be discussed.Noonan testified relatedly that the first time he re-ceived union authorization cards (I find) to pass out atADC, was on July 14. Noonan's recollection was thatRonayne gave the union cards • to Noonan at breaktime,in the ADC parking lot. (To the extent any Noonan tes-timony would appear to suggest that Filene's vice presi-dent, Stafferi, gave Noonan a related oral warning onJuly 14, I observe that is not alleged in the complaint;find it it wholly inconsistent with clear weight of morecredible evidence of a Stafferi warning on July 17, infra;and I do not credit it.)Ronayne's account confirmed that it was on July 13(Monday) that Noonan had called Ronayne and said thatthere were a lot of problems at Filene's; and, that he(Noonan) wanted a bunch of union authorization cardsso he could start signing up employees. Ronayne alsoconfirmed that it was on July 14 (Tuesday) that Ronaynemet Noonan and gave Noonan authorization cards,though Ronayne has recalled it as at noontime that he didso.Noonan testified that he thereafter inquired of employ-ees if they were interested (in the Union), and (generally)related that he then distributed union authorization cardsto any interested employees outside ADC during breaks,and also inside ADC in the cafeteria. Noonan does notappear to have explicitly testified that he handed out theabove authorization cards to employees in the cafeteria atlunchtime on July 14. In testimony related to his ques-tioned conversation with employees on July 16, Noonanmade a related reference only to the day, as opposed tospecifying either July 14 or 15 (or break or lunchtime)that he had earlier passed out cards in the cafeteria. It isreasonably inferable from the above, that Noonan passedout cards in the cafeteria at lunchtime, either on July 14or 15. No more definitive employee corroboration wasoffered that Noonan passed out union cards on July 14,in the cafeteria.Initially Krauth asserted that he was not aware of theauthorization cards being passed out at the time (of theUnion's handbilling). On other occasions Krauth clarifiedthat he was aware that employees were passing out cardsat the ADC facility, but he did not recall cards beingpassed out in the cafeteria. Krauth then testified that atleast prior to a certain Round Table meeting with a smallgroup of employees (including Noonan), Krauth believedthat employees had told him that Glen Noonan washanding out cards. But Krauth then asserted (with, Ifind, diminished candor) that he could not recall theidentity of the employees who had informed him thatNoonan was handing out the cards. That round tablemeeting is clearly established as one held on July 15; andit is discussed further infra, in connection with othercomplaint allegations.Noonan relates that it was after lunch on July 14(Tuesday) that Krauth approached Noonan at Noonan'swork station. Although not without notable confusion,Noonan has in the end appeared to recount severally:that Noonan had at first wanted to see Haskell; thatKrauth had approached Noonan (purportedly) upset;that Krauth wanted to know why Noonan (had) felt hecould not approach Kamel with a problem; why Noonanwanted to go over his (Krauth's) head (to Haskell), andwhy Noonan had not come directly to Krauth (about theproblem); why Noonan met with Kamel and Young, andwhat they had talked about; and whether Noonanwanted to talk to Krauth about the problem (now). Tothe latter, Noonan replied he did; and Krauth andNoonan went to the cafeteria.According to Noonan, Noonan repeated to Krauthwhat Noonan had earlier told Kamel and Young, includ- FILENE'S BASEMENT STORE193mg about the incident of the chair thrown by a supervi-sor, which, according to Noonan, Krauth admitted waswrong, and then said they were looking into it Noonantestified (and I credit) that he also spoke to Krauth aboutlow and different wages (purportedly) being paid em-ployees, and Krauth said he would look into it (also)Noonan recalls this entire conversation lasted about 20minutes2 Noonan's related complaint allegationsa Krauth conduct alleged as creating the impression ofEmployer's surveillance of employees' union activityThe complaint alleges that on July 14, Facilities Man-ager Krauth (only) told an employee that Krauth wasaware of union meetings held at the Yankee DrummerInn (only), and, that this statement of Krauth tended tocreate an impression among the employees that the em-ployees' union activities were under surveillance, in vio-lation of Section 13(a)(1) of the ActWhether simply confusedly or otherwise, Noonan ini-tially testified, in seeming support of this complaint alle-gation, that during the course of their discussion Kamelhad said he was aware that there was a union organizergoing into the parking lot, and that there were somemeetings being held at the Yankee Drummer As noted,Young had no recall that Kamel had made the statement(that Kamel was aware of a union organizer in the park-ing lot) in their conversation with Noonan on July 13,and Noonan had earlier otherwise testified specifically ofthat prior conversation with Kamel and Young thatthere was no mention of union whatsoeverTo the extent it is considered simple misreference toKamel, rather than Krauth, Noonan notably did so ontwo different incidents (The second is discussed infra )Indeed Noonan misspoke on this first incident, twice, forhe also then testified that Kamel did not specifically askNoonan if Noonan had attended Apart from the contrastof the complaint's limited allegation of a Krauth state-ment of awareness of union meetings at the YankeeDrummer now to an additional ascribed statement of anawareness of a union organizer in the parking lotNoonan (at best) clearly in this complaint allegation con-text has initially nusattributed the questioned remark(s) toKamel (This is not an instance involving a record cor-rection of some phonetic name misspelling to clearly in-tended Kamel )Noonan however did later testify (not only) thatKrauth had said he was aware of certain meetings that werebeing held at the Yankee Drummer, but that Krauth alsotold Noonan that he (Krauth) knew of an (unnamed) or-ganizer that had been coming into the parking lot How-ever, Noonan then additionally related that Krauth hadalso asked Noonan on this occasion, why did Noonanthink the Company needed a union, and, more specifical-ly, why Noonan thought Noonan wanted one Accord-ing to Noonan, Noonan said (sic) he did not want to talkabout the Union on company time, so Noonan said hedid not know, and he went back to work (Apart fromobservation that Noonan's account appears on its face asstrained, the complaint does not allege that Krauth (orKamel) interrogated employees on July 14Noonan's account of this incident Insofar as it purportsto support the existing complaint allegation that on July14 Krauth told an employee that he was aware of unionmeetings being held at the Yankee Drummer Inn (and assuch, constituted a statement that created an impressionof surveillance, in violation of the Act), appears to con-tain a number of inconsistencies and substantial points ofconfusion and/or embellishment (if arguably on collateralmatters, nonetheless of seeming nature), such as to raiseserious question as to Noonan's reliability on the matenalcomplaint allegation itselfKrauth confirmed that he had a meeting and a conver-sation with Noonan, in the late afternoon, in the cafete-ria, admittedly at Krauth's invitation Although not sureof the precise date, Krauth recalled the meeting as oc-curnng after Noonan had met with Kamel and Young,held either on the same day, or the next day, and heldafter Krauth had found out about, the earlier meetingKrauth's recount indicates timing of his meeting withNoonan as occasioned by Krauth's work encounter ofNoonan that day Krauth otherwise testified that his bestrecollection of his meeting with Noonan was thatNoonan was upset about pallets coming down not ade-quately sorted, and that that was the reason that Noonanhad met earlier with Young and KamelIn that regard, Krauth has testified that he wasKamel's superior and not at all upset that Krauth hadearlier met with Kamel However, Krauth was alsoaware that Noonan had first requested to see Haskell,who was Krauth's superior Though aware Noonan didnot see Haskell, Krauth's testimony does not appear toencompass a specific denial of Noonan asserting Krauth'sdispleasure over Noonan's appearance of unwillingnessto talk about problems with either Kamel or Krauth, andNoonan's apparent intention to go over Krauth's head inhis initial attempt to see Krauth's superior, Haskell I ampersuaded that Krauth evidenced a concern over Noon-an's apparent unwillingness to initially discuss problemswith either Kamel or Krauth, and because of Krauth'sperception that Noonan had attempted to go overKrauth's head to HaskellKrauth otherwise confirms that in the cafeteria con-versation Noonan discussed some of the problems withKrauth Krauth recalled that Noonan said some of thecartons coming down for shipping should have beensorted, but weren't, and, that Noonan felt that it was Justcareless(ness) on the part of some people Krauth askedwhat sort of mistakes were being made, and Noonan re-sponded that a lot of pallets were coming down withmixed stores, saying, that there should be one store tothe pallet Krauth confirmed that Noonan felt it was adirect result of people not being trained properly or lowmoralKrauth further recalled, and without apparent contra-diction, that he had asked Noonan at the time if Noonanwanted to show Krauth (the problems), or have some ofthe (involved) employees come down According toKrauth, they then went over to see some of the prob-lems, and where the problems were generated Krauthrecalled, and Noonan did not subsequently deny, thatKrauth suggested to Noonan at the time that Noonan go 194DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwork with the employees (generating the problems), orhave the employees come down to see the problems(being generated) in shipping Contrary to Noonan'srecollection of the conversation ending on the interroga-tion of Noonan's interest in the Union, Krauth recalledspecifically that their conversation had ended when the(end of the workshift) bell rang, and Noonan leftKrauth did not recall Noonan talking to Krauth aboutthe supervisor upsetting Noonan or other employees, norabout the discharge of Giguerre, or about SupervisorBrackett not treating his employees fairly Krauth re-called a discussion about Supervisor Manning throwing achair in front of employees, but he did not recall it aspart of this conversationKrauth otherwise testified that he did not recall anydiscussion of the Union in this meeting, but Krauth didnot specifically deny telling Noonan that he was awareof meetings at the Yankee Drummer Moreover, Krauthtestified (I find) very candidly, that he believed that hewas aware at the time he spoke to Noonan in the cafete-ria late that afternoon, that there had been union meet-ings going on at the Yankee Drummer Krauth wasaware that the meetings there were held mostly onFriday Indeed, Krauth has acknowledged (generally)that employees would tell them (management) that they(the employees) were asked to attend them (union meet-ings at the Yankee Drummer)Krauth did testify that there was no mention of unionactivities at the facility in their conversation that he re-called (None is alleged in the complaint ) Krauth hascategorically denied that he was (then) aware that (earli-er) that afternoon, Noonan was passing out (union) cardsin the cafeteria Kamel testified (in support) that he wasnot aware of, nor had he heard of Noonan allegedlypassing out union cards on July 14 in the cafeteria (Butneither was Kamel aware of any conversation betweenKrauth and Noonan on July 14 )(1) The circulation of an antiunion petition or list onJuly 15Sometime during the morning (I find) of July 15(Wednesday) Noonan saw two (named) employees walk-ing together with something in their hand Noonan latercame to understand that it was a list of names, or surveyof people who were against or for the Union At lunch-time that day, outside the parking lot, in the presence ofMichelle Savageau, Noonan told one of the two employ-ees with the list that a lot of people were upset that shehad made the survey Weight of credible evidence ofrecord establishes the referenced survey was to be a listcontaining signed names of those employees who did notwant a union, thus essentially a no-union list, or petitionThat afternoon Noonan attended a round table meet-ing of employees and (certain) management conductedby Krauth discussed further, infra, and Noonan broughtthe subject up According to Noonan, Krauth said, thathe was aware it had happened, that he had told the em-ployees (essentially) to stop doing it on company timeNoonan's recollection acknowledged that Krauth said hetold the employees, that whatever they did on their owntime was okay, but not to do it on company timeKrauth confirms that he became aware that the twoemployees were conducting (essentially) a no-unionsurvey Indeed Krauth initially again candidly relatedthat on that morning the two named employees had(first) approached him at the receiving dock and saidthat they wanted to go around and take a list of peoplewho did not want the Union (Krauth later related thathe did not believe it was these two employees who had(also) told Krauth that Noonan was handing out unioncards, with Krauth then less convincingly asserting thathe did not recall who had told him that ) Krauth other-wise testified that initially he (only) said he did not thinkit was appropriate, but at that time, he did not tell theemployees not to do it Krauth testified that he then re-turned to his office, and he realized that it was just aswrong for them to be doing it (soliciting the names ofemployees against the Union) on company time as it wasfor union (employees) to solicit (on company time)Krauth relates that he thereupon went back upstairs tothe two employees at their jobs Krauth told the two em-ployees that he had made a mistake, and that they werenot allowed to do that (in context) on company timeKrauth specifically confirmed Noonan's account thatKrauth told the two employees that they could do asurvey on their breaktime, lunchtime, and after workYoung had corroborating recollection that on the sameday, Krauth had told Young he had found out the twoemployees were passing out a petition, vote, or signupsheet, and that Krauth informed Young that he had toldthem to stop Young further testified she was told thetwo employees had passed around a sheet of paper thatthey wanted associates to sign if they were not interestedin the UnionKrauth testified that he did not know if the two em-ployees did subsequently conduct a survey, that they didnot report one to him, and he did not see one The areasupervisors received instruction to report their observ-ances of employees' reactions to the Union to Federatedofficials, rather than to KrauthFederated's Matthews testified that Federated and Fi-lene's policy was the same, and that in a union organiza-tional attempt, it is Filene's practice to try lawfully toget a picture of employees' pros and cons, and attitudesabout the Union, but it is not their policy to solicit it(from employees) In regard to the two (named) employ-ees' (purported) conduct of a survey, Federated's Mat-thews testified credibly, that she did not learn of that in-cident until some 2 weeks later from a supervisor, thatshe was not sure there ever was a list, that she did notsee it, nor did she ever talk to a supervisor who saw itMatthews also testified that to her knowledge the Com-pany has no list of (employee) names who signed the(no-union) petition Krauth has testified consistently thatmanagement did not keep a record of what employeeswere prounion, and what employees were not proumonPrelimmary AnalysisWeight of evidence that I deem the more credible con-vinces me that Krauth was not aware on July 14 thatNoonan was handing out union cards in the cafeteria,though by that time Krauth was aware that union meet- FILENE'S BASEMENT STORE195ings with ADC's employees were being conducted at theYankee Drummer Inn Although, Noonan's testimony ofa Krauth statement to Noonan about Krauth's awarenessof certain meetings at the Yankee Drummer Inn was notby itself such as to readily warrant credit, because ofNoonan's noted general nonrehability in recalling othercircumstances of this event, Krauth's candid revealmentof his own awareness of union meetings at the YankeeDrummer Inn tends to lend support to a Noonan recol-lection that Krauth had mentioned his awareness of cer-tain meetings held at the Yankee Drummer in their dis-cussion of problems at ADC, especially when apparentlynot accompanied by a specific denial by Krauth that thehad told Noonan thatThus, despite reservations as to certain of Noonan'sother testimonial recollections of this event (and particu-larly as to asserted Krauth union interrogations in thisconversation, which I do not credit) I am nonetheless inthe end persuaded and I find that on July 14, Krauthtold Noonan that he was aware of meetings at theYankee Drummer Moreover, since I find infra thatwhen Krauth had this conversation with Noonan in thelate afternoon of July 14, that Krauth was not thenaware that Noonan had begun only that very day to beopenly active for the Union by distributing union author-ization cards at ADC for the employees to sign, I furtherconclude and find that Krauth's remark about his aware-ness of the meetings at the Yankee Drummer (whichunion meetings Noonan had attended) reasonably had theeffect of creating an impression of employer surveillanceof the employees' meetings with the Union at the YankeeDrummer as alleged in the complaintOtherwise, although I am not persuaded from Noon-an's unclear and uncorroborated testimony, that Noonandid hand out union cards in the cafeteria on July 14, Iam convinced that he had begun to hand out union au-thorization cards at ADC that day, if not in the cafeteriathat day, then (at least) on his own time outside thewarehouse at a breaktime after having received themfrom Ronayne more probably (I find) at noontime onJuly 14 In any event, whether Noonan passed out unionauthorization cards to employees in the cafeteria on July14, or not, I credit Krauth's denial that he was aware ofit at the time if his dicsussion with NoonanA question is presented whether Krauth had firstbecome aware later that day (after work) from employeereports (otherwise conceded received by him) thatNoonan had started handing out the union authorizationcards to employees at ADC (on July 14), or, as seems tome more likely, that Krauth first learned of it in the fol-lowing morning of July 15 If Krauth had impressed mewith his candor in initially acknowledging an earlyawareness of Noonan's distribution of union authoriza-tion cards (at ADC) to employees to sign (at least) priorto a certain Round Table meeting held the afternoon ofJuly 15, Krauth's then asserted lack of recall of the iden-tity of the employee(s) so informing him, on direct in-quiry, did not Young's collective similar responses inthis area were at best unconvincing, and at worst a rareinstance of Young being evasiveKrauth's specific disclaimer of a belief that it was thesame two employees (who had approached him earlythat morning about wanting to circulate a list to besigned by employees who did not want the Union) whohad (also) informed him that Noonan was handing outunion authroization cards at ADC, and his then subse-quent nonrecall of who it was who had actually told himthat Noonan was handing out the union cards, is toostrained for me to accept, or credit, especially where fairinference runs to the contraryThus, it appears to simply strain credulity too muchthat Krauth would not have remembered the employeesource that had supplied him with the information thatanother employee (Noonan) had started handing outunion cards at ADC, which development (and not theasserted later union handbillmg on July 17), I find, iswhat occasioned, first, Krauth's immediate report to hisown superior, Haskell, and, second, their prompt meetingwith Tempests that evening, to further discuss employercounterstrategyMoreover, it is difficult for me to accept that the twonamed employees would have expressed to Krauth theirown desire to begin taking around a list for employees(who did not want the Union) to sign, and in doing sohave also made no mention to Krauth about Noonan'sinitiation of union card activity at ADC, at a time whenNoonan appears of record as the first and then only indi-vidual employee who had recently begun to openly handout the Union's authorization cards at ADC for employ-ees to sign That Employer viewed the recent develop-ment of the Union's campaign at ADC to get ADC em-ployees to sign distributed union authorization cards asan imperative for Employer in turn to immediately pro-vide its employees with the Employer's own counter-views thereon, would appear hardly open to seriousquestion on this record (Tempesta's first letter of July17, infra, essentially confirms it )However, the evidence offered of record has other-wise failed to persuade me that Krauth was aware ofNoonan's union card activity at ADC at the time Krauthhad his conversation with Noonan on July 14, or, renderit as even more probable that Krauth subsequentlylearned of it from others that same day (after work) Ma-terially, if Krauth were already aware of it at the time ofhis discussion with Noonan in the late afternoon of July14, it would seem that Krauth would have been as likely,if not more likely, to have spoken of that fact to Noonan,as I have found Krauth to have mentioned his awarenessof (union) meetings at the Yankee Drummer Inn, in hisdiscussion with Noonan that day about the problems atADCContrary to any indication in Noonan's testimony thata union organizer had been earlier coming into the park-ing lot, ICrauth testified that his own first awareness of aunion organizer in the parking lot was on the occasion ofa certain (interrupted) Noonan union handbillmg inci-dent, clearly established of record as occurring on July17, and discussed infra Be that as it may, there is in anyevent, no complaint allegation that Krauth made anystatement to Noonan on July 14 about a union organizerbeing present in the parking lot that day (nor of Employ-er's awareness of Noonan's passing out union cards toemployees at ADC on July 14), that was advanced in 196DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDspecification of Employer's alleged creation of an im-pression of unlawful employer surveillance of employees'union activities in violation of the ActKrauth has as much as conceded he was aware onJuly 15 (e g, from belief of employee report receivedprior to the RT of July 15) of Noonan's prior union ac-tivity in handing out union cards to employees Weightof evidence that I deem the more mutually consistentand credible, in the end thus wholly persuades me (atleast) that it was no later than by the morning of July 15that Krauth had learned of Noonan's recent union cardactivity at ADC, as well as of certain other employees'desire to undertake certain counter (nonunion) activityIt is clear of record that Krauth promptly reported thesame to his superior, Haskell I further conclude and findthat it was on that very evening of July 15 that Krauthhad the meeting with his (Filene's operations) superiors,Haskell and (then) Tempesta about the employee unioncard activity that Employer only now was aware had ac-tually started at ADC They decided, with prompt(probably next day) conjunction of Federated, inter aim,upon an immediate company literature response toUnion's organizational campaign at ADC(2) The response of Employer upon awareness ofemployee union activity at ADC in mid-JulyThe General Counsel established that Employer dis-tributed Tempesta's letters dated July 17, 21, and 27, andAugust 3 Contrary to an apparent aversion of some ofEmployer's supervisors to refer to the company litera-ture as being antiunion, I find it clearly was However,the General Counsel does not contend in complaint (orotherwise), nor do I find, that Respondent Employer hasin any manner violated the Act in the distribution of anyof the above Tempesta letters to employeesAs clearly revealed of record, however, the Compa-ny's full strategem included more than just distribution ofthe letters Supervisors were instructed to distribute theletters to employees and to listen to the responses of em-ployees to the literaure when distributed AlthoughKrauth testified that the supervisors did not report there-on to him, Krauth acknowledged that they reported tothe Federated representatives (Ora Matthews and CarolBurke), who were regularly at ADC one or more times aweek, though not apparently for the entire week Krauthhowever also acknowledged that Employer held meet-ings with supervisors on a regular weekly basis to discussthe union activity at the facility Indeed, Young testified,and Krauth essentially confirmed, that Young was desig-nated the collection point for all union leterature thatwas passed out at the facility, and she maintained a fileof it at ADC Federated promptly held training and/orretraining sessions at ADC for ADC's management andsupervisorsAs background, Matthews readily testified that theCompany was aware that the Union had an interest inADC from the grievance the Union had filed in thespring shortly after Employer notified the Union of theDDC (prospective) closing Indeed, Kamel testified thathe and the (area) supervisors had had a meeting withFederated officials, at Wellesley, even before ADCopened Kamel recounts relatedly that in that meetingthey had all received instructions from their superiors asto what to do if confronted with union activity at ADCNotably, Kamel testified that Krauth was not present atthat timeHowever, after Krauth became aware of the union ac-tivity at ADC on July 15, Krauth immediately notifiedhis superior, Haskell Moreover, Haskell and Krauth at-tended a meeting that evening with Haskell's superior,John Tempests, senior vice president of operations, inwhich they discussed generally the matter of the Union'scampaign to organize the employees at ADC, and Em-ployer response Although the precise date of that meet-ing was not initially recalled by Krauth (and neitherTempesta or Haskell has testified), I have found it oc-curred on the evening of July 15 Krauth confirmed re-latedly that the meeting with Haskell and Tempesta hadoccurred before Federated officials held training meetingswith ADC's management and its supervisors I creditMatthews' (Federated's) related testimony, infra, that shefirst heard of the union activity at ADC on July 15 Ifurther find that she was conducting the first of suchtraining reviews with supervisors at ADC (at least) onJuly 17 The training session consisted of a page-by-pagereview of the Employer's (I find) sophisticated and en-compassing policy (R Exh 2) for a lawful counterre-sponse to a union's campaign to organize its employeesIn regard to Krauth's additional recollection that thosemeetings were held right after Employer's first notice ofunion literature, if by that, an intended reference is beingmade to Union's distribution of handbills at ADC, thesame is clearly mistaken As found, the first union hand-bill literature was passed out on July 17, after the firsttraining session at ADCIn that regard, Matthews was firm in her recollectionof being at ADC on July 17 conducting training reviewswith the supervisors about what they could and couldnot do in the Union's campaign at ADC Moreover,Matthews specifically recalled that she had given herfirst training review that day before the first union hand-bills were passed out by Noonan (and otherwise) afterwork that day, infra Finally, Tempesta's first letterdated July 17, previously prepared for and distributed toemployees on July 17, itself confirms Employer's (prior)awareness of the Union's attempt to organize employeesat ADC by seeking to obtain signed union authorizationcards from themThus, the General Counsel has established by the letterof Tempesta dated July 17 (G C Exh 29), that Tempestaconfirmed Employer's awareness of union activity priorthereto in that he told employees in the letter that Em-ployer's understanding (then) was that a labor union wasasking the employees to sign a union authorization cardin an attempt to organize ADC Tempests told the em-ployees that the union authorization card was a legaldocument that carried certain responsibilities, and was a"serious matter", and he then urged the employees not tosign a card, or anything else, for the Union, "unless youknow what it is, how the Union may use it, and whatyou may be getting into"Tempesta's letter told the employees that they had, "alegal right to refuse to sign a union authorization card- FILENE'S BASEMENT STORE197or to sign one", and, that the Company's position there-on was, "You have a right to be for or against it, and weare committed to protecting your rights in making an in-formed and uncoerced decision" (Other content of theletter is discussed infra, in connection with complaint al-legations relating to Savageau )Accordingly, I am once again more persuaded that itwas Krauth's awareness of Noonan's recent union cardactivity at ADC that had occasioned Krauth'sreport to Haskell, and in turn their prompt meeting withTempests, on the evening of July 15 In the interim therewas a round table meeting of Krauth and Young with anumber of employees, including Noonan, pnor toKrauth's meeting with Tempesta, but not prior toKrauth's report to Haskell(3) Round tablesPersonnel Manager Young describes Filene's roundtable (RT) meeting as a meeting between associates (em-ployees) and a facility manager, or (store) general man-ager According to Young, the holding of RTs is proce-dural, and it is a normal part of a personnel manager'sresponsibility It was at least clearly an established storemeeting policy (G C Exh 8) While it is uncontestedthat Filene's had previously held RT discussion meetmgsat its store locations, there is only suggestion in the evi-dence that it did so at DDC, but clear that it did not doso at SDC (According to Young, the ADC supervisorswere all familiar with the round table procedure as theycame from the previous (DDC) facility At SDC, Em-ployer holds General shop meetings, not RTs )Matenally, Young relates that the RT discussion is anopen forum which gives the associate (employee) an op-portunity to voice and air any concerns and suggestionsfor immediate response of the facility manager, as well asproviding Employer an opportunity for a periodicreview of Employer's policies and procedures Young re-lates that the RT is normally held in small groups of 6-7employees, with attendance voluntary, lasts an hour, andis attended always by the facility manager and personnelmanagerYoung, who arrived in May from DDC, acknowl-edged that the RT discussions were not initiated at ADCin that month, and, on weight of evidence (I find) theyprobably were not inaugurated until (at best) late June(Krauth did not arrive at ADC until the end of MayThe problems associated with opening the warehousewere his immediate concern, not RTs Young first in-formed Krauth about RT procedure, and then recom-mended it Thereafter Young had to arrange a schedulefor employee attendance, and coordinate it with Krauth'savailability) In any event, in July and August there werenumerous round tables held at ADC, and Young ac-knowledges that most, if not all the RTs, were conduct-ed in an office (conference room) areaIt is clear and I find that RTs had been held at ADCprior to the RT of July 15 that Noonan attended, and, Ifurther find, in general, that attendance of employees atthe ADC RTs was pursuant to a schedule that had beenpreviously posted on the bulletin board Both Young andKrauth have essentially testified that the attendance ofemployees in small groups was per a schedule with em-ployee attendance at given RT arranged (essentially) byrandom selection, but in keeping with area workloads,and with design for all employees to participate within areasonable period of time The General Counsel does notcontend that the initiation, or holding of Round Tablesat ADC, in itself, violated the ActNoonan was previously aware what an RT was, andhe confirms that everybody was told that a new programwas being started where 5-7 employees would be pickedto attend a meeting with Facilities Manager Krauth andPersonnel Manager Young to discuss certain problems inthe facility Noonan also confirmed that a schedule forall employees' attendance at RT as (previously) postedon the employees' bulletin board, and Noonan recalledthat several RTs had been already held before the one heattended Although there were 10 employees present(rather than the usual 6-7) at the RT of July 15, I findthat the attendance of Noonan at the July 15 meetingwas pursuant to the above general procedure (It is clearnonetheless, that many of the subjects raised by Noonanin his recent conversations with management on July 13and 14 were addressed in this meeting, e g, the frustra-tion for employees in continuously catching problems,problems caused by human error, or carelessness, pro-spective area meetings, and the need for training and re-training The subject of wages was also discussed, infraNoonan attended his first (of two) 1-hour long RTs onJuly 15 Employer held the RT, as was customary, at 2p m, in the conference room located downstairs It isotherwise significant to note that 10, not 7 employeeswere present at this RT, and, that Muriel Raymond, andapparently 8 other employees that Noonan did not knowattended itb Krauth's alleged unlawful (1) interrogation ofemployees, and (2) statement that wages would be cutThe complaint alleges that at a meeting of employeeson July 15 Facility Manager Krauth asked employeeswhat they thought of the Union, or why a union wasneeded, and that Krauth told employees that their wageswould be cut if a union got in the warehouse facility(1) Alleged interrogationsAgain there is some degree of initial confusion inNoonan's testimony related to alleged Krauth interroga-tions Thus, Noonan initially testified that Kamel wentdown the line and asked every single person if theythought they needed a union, and why (they) themselvesthought they needed a union Noonan however then sub-sequently testified that Krauth went around the table andasked everybody why they thought they needed a unionStill later Noonan reaffirmed that Krauth went aroundthe table asking everybody how they felt about theUnion, and that he asked every single person, exceptNoonan, if they were for or against the Union Accord-ing to Noonan, most said no, that they were against itNoonan did not recall an employee asking about theUnion firstKrauth acknowledged that there were discussionsabout the union issue in some RTs However Krauth tes-tified that he did not believe it was he who raised the 198DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDunion issue Krauth then explained that it was typicalthat at the end of an RT meeting that he would ask theemployees in attendance if there were any other con-cerns, problems, or issues that they (employees) wantedto speak about Krauth testified that typically that iswhere the union issue may or may not come up (In gen-eral, I have no doubt and I find that is where it regularlydid come up )Krauth also testified that he had been instructed thathe was not allowed to, and Krauth had relatedly cate-gorically denied that he has ever, ask individual employ-ees if they wanted a Union Krauth has also specificallydenied that he asked employees at the July 15 RT whythey wanted a union Young confirmed that union "prosand cons" were voiced at the RTs Young categoricallydenied that she had ever asked an employee in any ofthese meetings whether they had engaged in union activ-ityAnalysis of Alleged InterrogationsOnce again Noonan's initial ascription of the allegedunlawful interrogation to Kamel (albeit twice later as-cnbing it to Krauth) has the effect of seriously reducinghis reliability in the matter, especially in the light of theconsistent and credible denials of Krauth and YoungThere is still another reason why I do not credit Noon-an's recollection of the alleged unlawful Krauth interro-gations of employees in this matterKrauth and Young have mutually testified essentiallythat Young made notes of the subjects discussed in theRTs, that she regularly wrote up a summary, and thatthe summary was first reviewed by Krauth Krauth testi-fied that the summary was normally then posted on theemployees' bulletin boardWhether the minutes of the July 15 meeting were soposted or not, as compared with Noonan's recollectionof Krauth going around the table asking individual em-ployees why they thought they needed a union, or, howthey felt about the Union, or if they were for or againstthe Union, except Noonan, the summary of that meeting(R Exh 11) that Young has testified she had previouslyprepared from contemporaneous notes Young had madeof that meeting, shows that a question was in fact pre-sented to 9 (of 10) employees present Moreover thequestion is one whose subject nature is compatible withit not having been posed by Krauth to Noonan, in lightof recent circumstances It addressed the individual em-ployee's feelings about going to immediate supervisionwith problemsIt is there recorded, "When the question was posed'Do you feel you can go to your supervisor with a prob-lem' eight associates out of nine responded positively" Iam convinced that is the basis for Noonan's presentrecollection of Krauth's alleged interrogation of individ-ual employees (except Noonan), as to whether they werefor the Union, and for his recollection that most saidthey were not Only the more notable then in these cir-cumstances, the General Counsel has offered no evidencethat is corroborative of Noonan's recollection ofKrauth's interrogation of employees at this RT meetingMoreover, Krauth's denial of any direct questioning ofemployees about the Union in the July 15 RT meetingwith the employees, on this record, appears as clearlythe more consistent, corroborated, and credible In short,I credit Krauth's testimony to the effect that employeeswere prone to bring up the subject of the Union volun-tarily, albeit usually in response to Krauth's question atthe end of the meeting whether there was any othermatter they wished to discuss It will accordingly be rec-ommended that the complaint allegation that Krauth at ameeting on July 15 unlawfully asked employees whatthey thought of the Union, or, why a union was needed,be dismissed in its entirety(2) Krauth's alleged statement that wages would becut, if the Union got in at the warehouse facilityInitially, Noonan related that Krauth had a contractfor Filene's Basement in Somerville (SDC), and, refer-ring to a contract going around, Krauth had said, "Thewages in that contract is the ones that we would have ifthe Union came in" Noonan asserts the wages (in thecontract) were lower According to Noonan, Krauth alsomentioned the insurance would riseAt one point Noonan seemingly recalled that Krauthhad specifically mentioned $4- to $4 50-an-hour wagerates, though then less surely, that he had probably re-ferred to the contract at Somerville The then currentSDC contract wage schedule, inter aim, did provideStart60 dayGrade I Marker3603 85Grade II Utility4 25450Grade III Head of Stock445470On another occasion Noonan recalled Krauth said thewages would go down to $4 to $4 50, but then recalledKrauth had made no connection with a contractThough Noonan relates that the Union had told him thatthere were some (employees) in Somerville making $8 anhour, Noonan did not recall (relatedly) asking Krauthabout employees in Somerville making $8 an hour, nordid he recall, one way or the other, saying, "If theUnion gets in here we'll get $8 an hour" Certainly con-fusedly, if not without fatal inconsistency, Noonan seem-ingly ended up asserting that at the RT meeting Krauthdid not refer to a contract, nor did Noonan see onethereNoonan has significantly acknowledged that in an inci-dent report he made out for the Union on July 18 (thusnotably much closer to the event) Noonan had there re-corded his recollection that at this meeting he (Krauth)"implied to us that if we got a Union we would have topay initiation dues of $5000 and we would also get lowerwages than we were earning now" (Emphasis added )Noonan then asserted that ICrauth brought up that ourwages be lower and our insurance would go upKrauth again testified that he was counseled not to,and he has categorically denied that he ever did, tell any(ADC) employee that if the Union got in, or were select-ed, wages would go down, but their benefits might riseSignificantly, Krauth also testified that he never indicated FILENE'S BASEMENT STORE199to (ADC) employees that if the Union came in, theSDC/DDC contract would be applied to them Indeed,Krauth testified that he did not have or use a copy of theUnion's contract (or any other union documents) in RTmeetingsKamel has testified that at (I find) a subsequent train-ing session he was given a copy of the Union's contractfor use as a tool in discussions with employees, if a ques-tion came up on it Question of garbled Noonan recollec-tion of Krauth (not Kamel) discussion of the SDC con-tract with Raymond and other employees aside, Kamelin any event has also categorically denied that he hadtold employees that these were the wages employeeswould be paid, if the Union came in, or, that he evertold the employees that this contract would be in effectat ADC, if employees voted the Union inNoonan's testimony on the point of Krauth's use ofSDC union contract at the RT clearly vacillated, supraKrauth's testimony that he did not have or use the SDCcontract, in contrast, did not I credit Krauth's denial ofhis use of the union contract (or union papers) at RTs,and particularly so as to the material July 15 RT meet-ingKrauth otherwise was not sure how the subject ofwages initially came up in the July 15 RT meeting I ampersuaded however, by weight of credible evidence ofrecord, that it initially came up as a Krauth general in-formational statement made to employees based (at leastin part) upon Noonan's prior report of employee con-cerns about low and different wages, whether raisedagain by Noonan in this meeting, or, as appears far morelikely to me, as a subject Krauth concluded warrantedsuch responses based upon Noonan's earlier registeredemployee wage complaints of July 13 and/or 14In any event, I conclude, and find, that it was Krauthwho initially brought up the subject of wages, I fmd hedid so comparatively early in the July 15 meeting, andprobably right after Krauth had voiced an approval ofNoonan's suggestion that the Employer's Associate ofthe Month program (an already established program), berefined to include an overall Associate of the Year, aswould reasonably appear from the minutes kept of themeeting (R Exh 11)On the subject of wages, I find that Krauth first toldthe employees that in regard to some people's feelingthat they should be making more money, that wage sur-veys had been done, and, that Filene's was confident, thattheir wage package for the (newly) opened facility wascompetitive Krauth also noted the Company's existingcommitment was to a continuing survey on a quarterlybasis to remain competitive Krauth then further in-formed the employees that one (such survey) was then inprocess of completion (There is no related complaint al-legation alleging any unlawful promise of benefit arosefrom the statements Krauth made at this meeting )Krauth's own recollections on the discussions aboutwages in this meeting however, were not entirely con-sistent Initially, he did not recall a discussion about whatthe wages and benefits were at SDC On another occa-sion, and then with (essentially) the minutes' summarysupport (R Exh 11), Krauth recalled that Noonan hadasked at this meeting why the people in Somerville weremaking $8 an hour, and, that Krauth had replied, theremay very well be people in Somerville making $8, butnot with 3-4 months' service The minutes reflect thequestion was posed in terms of what about the people inSomerville making $8 an hour, itself as compatible with aprior Krauth reference to the Union's current SDC con-tract providing for $4 to $4 50 wages, as (at least at onepoint) Noonan had essentially indicatedRelatedly, Noonan did not recall one way or anotherasking Krauth about employees in Somerville making $8an hour However, Noonan acknowledged that theUnion had already told Noonan that there were somepeople in Somerville making $8 an hour I conclude andfind that it is likely that Krauth made reference to theUnion's contract applicable at SDC as providing forstarting wage rates of $4 to $4 50, in comparison withthe $6 paid warehouse workers at ADC There is sub-stantial support for this finding in Young's testimony Ithus further credit Krauth's account and Employer'sminutes thereof that Noonan then made the inquiry whatabout the $8 rates paid at SDC, and, that Krauth re-sponded with the length of service distinction as aboveOn another occasion, Noonan seemingly recalled thathe had made the SDC contract rate inquiry after Krauthhad mentioned lower rates of the Union's contract thatwould be applicable (at ADC) Noonan however re-called (essentially) that the Union had not told him, andhe did not know at the time that the Union was seekingto have the Union's existing contract applied to ADCThus, Noonan relates that at this time (July 15), theUnion had not told Noonan that the Union had a griev-ance pending against Filene's Noonan acknowledgedthat he now knows that the Union is seeking to bringADC employees under the Somerville collective-bargain-ing agreement Of course Employer knew of the griev-ance, and the Union's intent in its regardIn the end, I am wholly persuaded that Noonan hadinitially concluded from what Krauth said only thatKrauth had implied that if the Union got in at ADC, itwould mean lower wages for ADC employees, but (Iconclude and find) that Krauth did not specifically saythat Indeed, Noonan has confirmed that ICrauth did notspecifically say either that "If the Union gets in here thisis the contract that will apply to you", or, "If the Uniongets in here, you'll be under this contract and the wagesin this contract are $400 to $4 50" To the contrary,Krauth testified that in regard to the Union he had said(and Noonan admitted of the possibility that Krauth hadsaid on that occasion) that everything is negotiable, thatwages could just as easily go up, stay the same, or godown, and that Krauth had said, it's all negotiableMoreover, Krauth has testified that the mmutes of themeeting (R Exh 11) accurately record an additionalstatement he made at the time, viz, "Its always been themtention of Filene's Basement to offer employees in itsnon-union facilities wages, or benefits as good as, orbetter than, those offered at the union facilities" Relat-edly, Krauth testified that was all he said, and he gaveno explanation to employees of the basis behind thatstatement of Filene's policy 200DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDA related argument is made in brief of the GeneralCounsel that this latter statement not only would coin-cide with a discussion of the Somerville contract, asNoonan testified, but also would tend to impart a clearmessage to RT participants•"the Employer does, in factdiscriminate in compensation decisions based on a facili-ty's union status." The statement appears on its face am-biguous in meaning, e.g., beyond (collectively) paid em-ployees who are represented by a union. The complaintdid not allege this statement of Krauth independentlyviolated the Act.In that regard, at hearing the Respondent on severaloccasions inquired whether the General Counsel wasseeking to expand the complaint; and on each occasionthe General Counsel clarified he was not. Indeed, as ob-served by Employer in brief, albeit in other context, theGeneral Counsel on one such occasion stated definitivelyand broadly that he was not alleging any violations otherthan those that were alleged in the complaint.The instant statement is fully compatible with the de-termined Noonan conclusion that Krauth had impliedthere would be lower wages if the Union came in atADC, and indeed, I am persuaded that this statement inprincipal measure is the basis upon which Noonan hadformed a conclusion that Krauth had implied therewould be lower wages at ADC if the Union came in.But again, that is not what Krauth actually said. He saidthe contrary. To the related extent the General Counsel'surging is susceptible of contention that the statement alsoconnoted, Employer stated an unlawful policy to grant adiscriminatory benefit to ADC as a nonunion facility,that matter simply was not alleged in complaint, is nei-ther urged at hearing by the General Counsel, norproven herein; and accordingly it is not found.The existing complaint allegation that Krauth told em-ployees that wages would be cut if the Union came in,need not be further belabored. I have found, as urged bythe General Counsel, that the RT meeting of July 17 ad-dressed many of the concerns raised by Noonan. Howev-er, viewed otherwise, the several versions of Noonan'stestimony given in support of the complaint's allegationthat Krauth told employees that their wages would becut if the Union got in the warehouse, or came in ADC,if not to be viewed as flatly contradictory, are at leastshown to be substantially confused, fatally uncorroborat-ed, and on this record constitute recollections that aresimply left exposed in those circumstances as unreliable.In contrast, Krauth's testimony in specific denial ofmaking any statement that wages would be cut if theUnion came in, pursuant to prior employer instruction, in†the main, appears as the more internally consistent; inmany respects was substantially corroborated; and it iscongruous with other more discernibly credible evidenceof record.Accordingly, for all of the above reasons, it will berecommended that the complaint allegation that Krauthtold employees in a meeting with employees held onJuly 15 that their wages would be cut if the Union got inthe warehouse be also dismissed.All but one of the remaining complaint allegations re-lated to Noonan allege employer conduct that purported-ly occurred on July 17, including the issuance of an al-leged discriminatory warning to Noonan. The July 17 al-legations are best addressed collectively in order to fa-cilitate the review and individual consideration of thescope of certain evidentiary rulings made thereon.Initially the alleged unlawful disciplinary warning waspurportedly based upon the complaint of three employ-ees that they had been harrassed by Noonan. The evi-dentiary rulings arose, however, in connection with Re-spondent's failure to produce a certain subpoenaed docu-ment (purportedly) recording a second incident, orsecond complaint registered against Noonan, relevant tothe disciplinary warning administered to Noonan on July17; and, relatedly, Respondent's subsequent direction ofPersonnel Manager Young not to testify about that inci-dent, despite Young in the interim having stated that itwas the second incident that had triggered Respondent'sdisciplinary award of the oral warning to Noonan. Awholly separate matter for consideration, not to be con-fused with any of the above, is the indicated unavailabil-ity of a written record of counseling (recording the issu-ance of the above oral warning) signed by Young andNoonan, and itself a subject of a separate, but relatedcomplaint allegation.c. July 17 allegationsStafferi's and Kamel's alleged unlawful conduct in: (1)issuing an oral warning to Noonan; (2) accusing Noonanof harrassing, and agitating other employees about theUnion; and (3) threatening to terminate Noonan becauseof his union and/or protected concerted activity.Respondent's alleged unlawful conduct in: (4) making awritten memorandum of an earlier oral warning it issuedto Noonan; and (although I find infra that an additionalRespondent alleged act on July 17 was a separate and in-dependent act, I set it forth presently for the review).Stafferi's alleged unlawful conduct in: confiscating, andnot returning union literature to an employee (Noonan)who was outside lawfully distributing literature to otheremployees; and telling Noonan that what Noonan wasdoing was illegal, and, that Noonan could not solicit onRespondent's property.i. The failure of Respondent to produce a relevantand lawfully subpoenaed documentThe General Counsel had timely subpoenaed, and atthe outset of hearing called for the production of theentire content of (former) employee Noonan's personnelfile, the same to include any documentation provided toEmployer by an employee, and upon which the Employ-er had relied in meting out discipline to Noonan. TheEmployer produced Noonan's file, which included anEmployer's memorandum recording the report(s) ofthree employees who had promptly registered a com-plaint with their Employer of recent Noonan harrass-ment of them at lunch in the cafeteria on July 16.In further response to the subpoena however, Re-spondent by counsel, at the outset, also advised that Em-ployer had received a second complaint on Noonan froman employee so distressed that the employee would makethe complaint only if she was promised that neither hername nor the substance of her complaint would ever be† FILENE'S BASEMENT STORE201made public Respondent advised that at the time theCompany had made that promise to the employeeRespondent asserted that it did not produce this docu-ment because of Employer's desire to protect the confi-dentiality of the individual, as it had promised it woulddo Upon immediate observation that the confidentialityof the document was being raised by Employer only pur-suant to Employer's asserted policy of keeping such re-ports confidential, and not by any recognizable rule, orpnnciple of law, I ruled that the documentation of thesecond incident was well within the scope of the GeneralCounsel's subpoenaed documents Accordingly, I or-dered that Respondent produce the second-incident doc-umentAt the outset, Employer was additionally put onnotice that upon Respondent's continued failure to timelyproduce the document, and, in lieu of the General Coun-sel's pursuit of a subpoena enforcement proceeding inFederal district court to compel the Employer's produc-tion of that document, I would in that circumstance en-tertain and draw any and all adverse inferences thatmight be shown by the evidence as appropriate to bedrawn because of Employer's failure to timely producethe relevant document, indeed, one that (essentially) Re-spondent as much as acknowledged was relevant to thematerial complaint allegation(s) Nonetheless, Respond-ent did not produce the documentThere was no indication in the previewed evidence, orcontention from the parties at the time, that it was thesecond incident (and not the above three employees'complaint of Noonan's harrassment) that had in fact"triggered" the issuance of the July 17 oral warninggiven to Noonan, which is the subject of complaint alle-gation That revealment came much later, and it is dis-cussed further infraThe General Counsel called (former) ADC PersonnelManager Young as his first witness Young initially testi-fied that Noonan was given an oral warning about an in-cident occurring in the cafetena between Noonan andthree other employees Though at first Young could notrecall the details, Young later recalled that Krauth hadspoken to Young the same day (July 16) that three em-ployees had reported to Krauth that Noonan was "agitat-ing" the associates (employees) Young acknowledgedEmployer's awareness at the time that the employees hadbeen discussing the pros and cons of the Union Youngotherwise defined "agitating" as being somewhat strong-er than bothering, and then testified that Employer didnot tolerate that type of behavior in associatesYoung next recalled that she was present in her officewith Operations Manager Kamel and Vice President ofLabor Relations Staffen on July 17, when Kamel began,and Staffen took over and completed a counseling ofNoonan as to (essentially) what Employer tolerated anddid not tolerate as far as employee behavior in the facili-ty Young did not recall any warning statement(s) madeto Noonan that, "the next time that this sort of thinghappens,"•"you will be terminated"Noonan recalled that Staffen did all the talking Staf-fen asked Noonan if Noonan had done anything withinthe past couple of days to agitate or harass anybodyduring work hours Noonan replied no Noonan furthertestified that he had no idea what Staffen was talkingabout According to Noonan Staffer' then said he had re-ceived a complaint that Noonan had done this, and, Staf-fen repeated the question, could Noonan recall any inci-dent that might have caused this complaint Noonan re-plied no, and, Noonan asked if Staffen could giveNoonan any of the specifics, who, what, when, etc, butStaffen would not sayAccording to Noonan, Staffen did not mention theUnion, but said (essentially) the complaint was about har-rassmg employees (Noonan later clarified Staffer' saidhe had received a complaint that Noonan had been har-rassmg and agitating people, keeping them from theirwork, and mterfenng with their jobs ) Staffen toldNoonan that Staffen was going to give Noonan an oralwarning, and, if something was going to happen like thatagain, Noonan would be terminatedThe General Counsel also introduced in evidence amemo prepared by Young in summary of discussions thatMuriel Raymond and two other employees had heldwith (I find) both Krauth and Young (immediately afterlunch) at approximately 12 50 p m on July 16 Thatreport (G C Exh 9) covered Raymond's report of beingbothered by Noonan throughout the entire lunchtime,and, specifically complaining that Noonan was, "yellingat them, asking why they did not want a union and tell-ing them what the union could do for them" One of theother employees related that they had told Noonan pre-viously that they were not interested in the Union, thatthey had worked for a union before, and they did notwant to work for a union again, and though she had toldNoonan to "Shut up," Noonan had persisted in yelling atthem, mcludmg telling them that when he became a statetrooper, they better "Watch out" The memo recordsthat all three said Noonan was swearing at them, "saying`F-n this, F-n thatThe memo also records the three employees made arequest of Krauth to stop Noonan, with the employeesasserting they have a right to eat in peace Significantly,the memo then records, "Steve and I agreed that theyhad the right to enjoy their lunch in peace Steve said hewould look into it and that type of activity would stop"As the General Counsel's witness, Noonan later con-firmed that on the day before, July 16, Noonan hadspoken about the Union to the employees at lunch in thecafeteria According to Noonan, there was a group ofabout 25 employees present during lunchtime They wereall seated at a long table located to the side of one bigopen area room 1 The employees were eating lunchand/or playing cards This was the third time Noonanhad addressed a group of employees at lunch or breaktime, having on one such occasion previously handed out(as earlier noted) union authorization cards to those in-terested At this time Noonan was wearing a union hatopenly (Noonan's testimony that he was the most activeunion supporter since (supplied date) July 13, is creditedonly to the extent congruous with earlier credited evi-dence herein ) Noonan relates that he was kneeling on achair, midtable, and he addressed the group, speaking tothem for about 5 minutes 202DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDPresent were Muriel Raymond and (at least) twocoemployees (who worked in Shoes area), both of whomwere vocal, along with Raymond, in responding toNoonan Noonan testified that initially he spoke to thegroup as a whole According to Noonan, he told the em-ployees, "Some of the things Steve Krauth said wasn'ttrue" Noonan then said, they were not going to get thesame contract as Somerville, their wages would not godown, and their insurance (sic) was not going to go upNoonan testified that one woman, two-three (seats)down, almost immediately said, "Are we going to haveto listen to this shit every lunch time" Noonan testifiedthat he did not reply to that, but kept on speaking to thegroup Then a few employees across from him said, theydid not think we needed a union, they just needed tostick together However, Noonan readily conceded thatthey (the three employees) were really upset thatNoonan had brought that up during lunchTo the extent Noonan on occasion has asserted he re-mained calm and was not personally emotional, I am notat all persuaded of that Noonan much more convincing-ly related on other occasions that he was there trying toprove his point to the group, that the conversation ad-dressed to the group quickly devolved into a conversa-tion between Noonan and three employees with thethree employees excitedly telling Noonan that they didnot believe him, and they were not going to listen tothis Noonan further testified that he felt it was like athree-on-one confrontation, and, that they had jumpedhim, that two of the three employees could not talk civil-ized about it, that he had always helped these employeesand done them lots of favors, and that under all thesecircumstances, he also got hyped up (excited) Noonanthen acknowledged he had raised his voice, as he assertsthey didNoonan repeatedly denied that any of the three em-ployees had said to leave them alone so they could eat(their) lunch in peace On cross-examination, Noonanspecifically denied that he ever said to any of the threeemployees (women) that when he got to be a state troop-er, he was going to get them Neither did he recallsaying that they should watch out, nor recall his use ofprofane language In passing I observe that the summaryreport of Young on the complaints of the three employ-ees while it reflects Noonan's statement that the employ-ees should watch out when he became a state trooper,and did use improper language, it does not record anythreat by Noonan to get the employees, and no evidenceof it (a threat to get employees) appears otherwise ofrecord However, in an incident report made for theUnion on July 18 (R Exh 2), Noonan there acknowl-edges that the three employees got mad, and Noonanwas sure they went to management and complained thatNoonan was harassing themu Respondent's direction of a witness not to answercertain related questionsYoung has testified that she was not aware that thethree employees had prepared statements on the cafeteriaincident (and there is no evidence offered that they did)However, Young then related that others (sic) not in-Niolved in the cafeteria incident had Young proceeded totestify, that as she recalled, it (the cafeteria incident) wasnot the entire reason that Noonan was counseled Indeed,Young then further testified that there was another specificincident that had triggered the counseling On cross-exami-nation of Noonan (over the objection of General Coun-sel), Respondent established (relatedly) that later on thatday while working, Noonan had asked Young, "if I gotthe warnmg because I was discussing the union atlunch", and that Young had on that occasion replied noUpon immediate and pressed the General Counsel's in-quiry of Young as to what that triggering incident was,Respondent, by counsel, instructed the witness not toanswer the question Essentially, Respondent then againoffered in explanation that the subject incident on whichYoung was presently being asked to testify, was the same(second) incident that involved the promise made by theCompany to an employee that neither the employee'sidentity, nor the nature of her complaint, would becomepublic, and that the Company felt obliged to keep theirpromise to the employee (on whose report it had recent-ly been asserted that the warning to Noonan had actuallyarisen) Despite observance of these connected circum-stances, and specific direction, the witness thereafter re-fused to answer the questionThe question as posed and the witness' refusal to testi-fy clearly involved the same reported incident concern-ing which Respondent had earlier refused to produce alawfully subpoenaed and relevant document, though thistime testimony of Respondent's personnel manager hadnow also declared that the so-called confidential incidentwas the very incident that had initially triggered Re-spondent's discipline (oral warning) of Noonan In thosecircumstances, Respondent's legally unjustified refusal tothe General Counsel of relevant documentary and testi-monial evidence beanng thereon (despite the direction toproduce and to testify), while Respondent itself proposedto continue to seek to defend the same complaintallegation(s) on its own asserted (other) grounds (thethree employees' complaint of Noonan harrassment) withits own proof offer thereon, in my view then (and now),simply would have constituted a flagrant abuse of Boardprocedures, and it was not permittedThe abuse is one not sufficiently ameliorated by Em-ployer's mere statement at heanng that it recognized thatmaintaining the promise of confidentiality in this mannermight affect Employer's ability to defend this particularwarning Under my view of the urged authorities athearing and/or in brief, it necessarily did, on the basis ofadverse inference and other reasons to be more fully dis-cussed infra, but not however, because of an additionalnonproduction of the related written record of counsel-ing, which Employer's nonproduction, it would appear,is adequately explained of recordm The explained unavailability of Noonan's recordof counselingThus, I do not rely on any adverse inference that maybe urged to arise from Respondent's failure to producethe also lawfully subpoenaed (written) record of counsel-ing (RC) that (I find) Noonan had effectively receivedthe morning of July 17 Young testified that an RC form FILENE'S BASEMENT STORE203is a record regularly kept in the personnel file to indicateany type of discussion held between an associate and asupervisor and/or personnel manager Young testifiedthat there was a record of counseling prepared on theNoonan warning, and she recalled that Noonan and shehad signed it The parties have stipulated that the file ofNoonan contained no RC, at allYoung testified that the Noonan RC properly shouldhave been placed in Noonan's file, though she had nospecific recollection that she had done so Young alsotestified credibly that her own recollection of theNoonan RC was that she had prepared it, and Noonanand she signed it, that it was a general warning on hisagitating employees, and that it did not specify names Itdid not describe the (second) incident Young otherwiserelates she has had no access to (ADC) file(s) since No-vemberIn further response to the matter of a production ofthe Noonan RC document pursuant to the subpoena law-fully served on it, Respondent's counsel thereupon addi-tionally represented that all the files were searched forthis particular document including (filed of) the involvedsupervisors, and that, if the document exists, it had notbeen found Respondent otherwise essentially contendedat hearing that despite a diligent effort it had made tolocate this document, it was not to be found I concludeand find therefrom that the Noonan RC was involuntar-ily not available in this proceeding However, I also find,present whereabouts of the document aside, that a writ-ten RC on the Noonan oral warning was prepared, andthat it was issued to Noonan in that it was signed byNoonan and Young on July 17iv The evidence sanctionsWhat was not produced purusant to the subpoenaduces tecum then was solely a certain document, admit-tedly in Respondent's possession, asserted as reporting asecond incident of employee complaint against Noonan,and one which witness Young had now further testifiedhad triggered the warning given to Noonan on the morn-ing of July 17 Moreover, Respondent's prior nonproduc-tion of the lawfully subpoenaed document, previoulsyruled relevant and producible, was now shown accompa-nied by Young's further refusal (upon Respondent's spe-cific instruction) to answer any of the General Counsel'sprior questions that would have served to identify thecomplaining employee and/or a purported second em-ployee complaint on Noonan conduct that purportedlyhad led to Noonan's disciplineNo recognizable privilege justified the Respondent'srepeated refusals of documentary and testimonial evi-dence bearing on this material matter Though I had spe-cifically ruled the question proper, and specifically di-rected witness Young to answer the open question andidentify the incident that Young asserted had led to thequestioned discipline, witness Young refused, the Gener-al Counsel promptly called for imposition of sanctionsRespondent urged as appropriate sanction that Young'srelated testimony be strickenThe witness had Just testified that Respondent hadviewed the second incident as the incident of critical sig-nificance in Respondent's decision to issue an oral warn-mg to Noonan in the morning of July 17, and yet it wasRespondent that was even then repeatedly thwartingGeneral Counsel's procedural efforts to establish all thematerial circumstances of that purportedly tnggenng in-cident for the Board's proper evaluation of the underly-ing complaint allegation, inter aim, that the oral warninggiven to Noonan that day was actually discrimmatonlybasedRespondent's suggestion that witness Young's mostrecent testimony (viz, that the second incident triggeredthe warning) be stricken as the normal sanction for awitness' refusal to testify on a relevant matter, I ruled inthis instance was inappropriate I also ruled that I wouldthereafter draw all appropriate adverse inferences war-ranted from Employer's continued refusals in this matter,that the General Counsel would be allowed to establishthe relevant facts of the incidents related to the warning(e g, as involving either protected conduct, or conductof nature not to cause a forfeiture of Noonan's protectedstatus) by direct and/or secondary evidence such asmight be available to the General Counsel, and that, inturn, the Respondent would not be allowed to thereaftercontrovert that evidence by its own proffer of direct orsecondary evidence in these mattersOn mquiry of Respondent as to the scope of theruling, viz, as extended to the first reported incident, Ispecifically ruled that I could not thereafter sefitrate thetwo (incidents) in light of Respondent Employer's with-holding of evidence as to a now asserted causitivesecond incident As urged by the General Counsel, I pre-cluded Respondent from, in effect, offering, countervail-ing evidence on the selected incident of its choice Inshort, I viewed the (reported) two incidents as now In-separably interwoven for evidentiary resolution, and ac-cordingly, appearing inseparable as well as for the pur-pose of sanction ruling on an apparent improper and se-lective withholding of material evidence bearing on theasserted critical second incident reportThe ruling thus effectively precluded Respondent'sproffer of countervailing evidence on both first andsecond incidents that were being related to the oralwarning as described by Personnel Manager Young Inthat regard, Noonan has testified that he engaged inproper union activity not only in the cafeteria (first inci-dent), but (essentially) at all timesThus, Noonan specifically testified that he told Staffenthat he did not know what Staffen was talking aboutwhen Staffen had first asked Noonan about, and thenissued an oral warning to Noonan for harrassment andagitation of employees Contrary to the General Coun-sel's urging for such additional sanction, the above rulingwas not extended to preclude Respondent's cross-exami-nation of General Counsel's witnesses (specificallyNoonan) on the material events that were offered inprima facie support of the alleged discnminatonly oralwarning issued to Noonan for having engaged in con-tended protected concerted and/or union activityFinally, although on one occasion thereafter Respond-ent said it was prepared to offer no evidence on thewarning allegation, and put the General Counsel to hisproof thereon, on another occasion it would appear that 204DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD,Respondent has effectively reserved its position that anapplication of the Board's preclusionary evidence rule tothe first reported incident of the three employees' com-plaint to Employer of Noonan harassment, in the circum-stances of this case, was improper Accordingly, theissue is deemed one to be addressed Having further re-flected on the entire matter, I now reaffirm the prior rul-ingsAnalysisThe failure of a party to produce material evidence(either testimonial or documentary), that is established tobe in its possession and/or control, supports, the drawingof an adverse Inference that the evidence if producedwould not be favorable to the party withholding it, andeven a failure of the other party to have subpoenaed theevidence, would in no way diminish the application ofthe rule, Master Security Services, 270 NLRB 543, 552(1984) Though normally the drawing of an adverse in-ference is discretionary with a trier of fact, and certaincircumstances (not present here) may serve to explain aparty's 'failure to produce material evidence, absent suchan adequate explanation, in other circumstances, e g, ofa subpoena refusal, the adverse inference appears onewhich must be drawn, Auto Workers v NLRB, 459 F 2d1329 (D C Or 1972), and see the discussion 1333-1336Thus, when a lawful subpoena process is invoked, anda relevant document (as here) is even then wrongfullywithheld, or, when a witness has refused to answer aquestion theretofore determined relevant and proper, andthough directed to do so (as here), then force of any pre-existing proper adverse inference is but the morestrengthened Not only that, but the inquiring or offend-ed party may then be permitted on request and/or ruledon that procedural development as to be thereafter al-lowed to use any secondary evidence that is available tothat party to establish any of the material facts appeanngto be wrongfully withheld The offended party may con-tinue to urge that all appropriate adverse inferences bedrawn from the continued improper refusal(s) of (docu-mentary and/or testimonial) evidence, such as may there-after appear reasonably warranted by the evidence ofrecord presented as a wholeThe offending party is properly precluded from eitherits own use of the improperly withheld direct evidence,or, from its own later offer of its own secondary evi-dence in an attempt to rebut, or controvert any second-ary evidence that may have been available to, and beenoffered on the matter by the previously offended partyas an alternative to its seeking enforcement action(s) forthe production of the denied evidence, cf InternationalMedication Systems, 244 NLRB 861, 862 fn 2 (1979),modified (reversed in pertinent part) 640 F 2d 1110, 1116(9th Cir 1981), Bannon Mills, Inc , 146 NLRB 611, 613,623, 633-634 fns 4 & 36 (1964), American Art Industries,166 NLRB 943, 951-953 (1967), enfd in pertinent part415 F 2d 1223, 1230 (5th Cir 1969), NLRB v Sprague ciSon Co, 428 F 2d 938, 942 (1st Cir 1970) (forfeiture ofcross-examination right upheld, but with reference tothings which could have been produced by complyingwith the subpoena)Employer has argued that the Sprague case, supra, in-volved a Respondent Employer that had wholly failed torespond to subpoena (the nonproduction being noted aswell beyond contested areas) In contrast, Employerurged that here Employer has only narrowly refused aproduction, and, it did so only to protect a promise ofconfidentiality it asserts it had previously made to an em-ployeeAssuming Employer's promise of anonymity was givento the reporting employee in good faith, the privilege es-sentially attempted to be raised by Employer is not onethat it has been able to show has been previously recog-nized at law, or in Board precedent Employer's refusalto produce the related material document, when lawfullysubpoenaed by the General Counsel and directed to doso, on a claimed privilege not recognized by the FederalRules of Evidence, or provided for in Board proceed-ings, stood unjustified in law Employer's later refusal toallow Personnel Manager Young with knowledge of thatincident to testify as to the incident came in its ownrather significant circumstances In her testimony, Youngacknowledged the first incident had mvolved pro andcon union discussion by employees Young had only thenasserted that the first incident was not the entire reasonfor the warning given Noonan, saying that there was asecond (documented) complaint that was the triggeringincident for the issuance of the warning in issue Despiteobvious materially of the incident, Young (on direction)refused to testify further about it cThe First Circuit's opinion in the Sprague case, supra,does not indicate that that court would be in basic dis-agreement with later observation of the D C Circuit inAuto Workers, supra, 459 F 2d at 1342, that production ofmany documents does not excuse a flagrant violation oflawful Board subpoena process, and, that a selective obe-dience thereto merely reinforces an adverse Inferencethat lies where other material evidence lawfully subpoe-naed is wrongfully withheld, as was the case (I find)here But see and compare the different treatment afford-ed a subpoenaed document refusal, and testimonial evi-dence use that was not in the control of the offendingparty, PSC Resources v NLRB, 576 F 2d 380, 389 (1stCir 1978), and Crowley v Teamsters Local 82, 679 F 2d978, 995 (1st Cir 1982)The issue presented is basically one of assessing properscope of warranted preclusionary sanction to be placedupon the Employer, where it has wrongfully withheldevidence of a material incident that its involved person-nel manager had asserted had triggered the oral warningin issue The new question presented is, should the Em-ployer in circumstances of clearly unlawful refusals ofevidence on that material incident (but impacting onanther incident) be itself permitted to later produce evi-dence on the other incident that it would then appear tohave elected to urge in its defense of the complaint alle-gation that its issuance of the oral warning to Noonanwas discriminatory I think notFor the Employer, at the same time it has withheldmaterial evidence in the above manner and circum-stances from the General Counsel (despite related direc-tions to produce and to testify), to also then seek to pressI. FILENE'S BASEMENT STORE205on with its own offer to direct evidence to establish theearlier reported incident as the then (in effect) sole inci-dent to be thereafter addressed in the evaluation of thediscipline awarded Noonan, despite the recent testimonythat the other incident was at least a significant interplayin my view, simply invoked direct, indeed a flagrant,abuse of Board procedures for factfindmg, and it was notpermitted at hearingIn light of the above authorities, I remain of firm viewthat it would simply involve too substantial an abuse ofBoard hearing processes for Respondent to be permittedin this manner to have itself refuse to provide documen-tary and testimonial evidence of a material incident avail-able to it alone, despite the General Counsel's use oflawful Board processes to obtain it, and for Respondentto be allowed at the same time to (m effect) selectivelyadvance another incident of its choice in defense of itsquestioned discipline of Noonan This is deemed particu-larly unwarranted where it has by its own unjustifiedevidence refusals both hampered the factfinder, and pre-cluded the Board from an analysis of the withheldevent's overall bearing on the complaint issueIt follows Respondent's evidence preclusion was war-ranted The underlying issue of the alleged discriminato-ry issuance of an oral warning to Noonan is properly tobe decided under the above authorities on the basis ofthe General Counsel's direct and secondary evidenceRespondent was permitted to cross-examine the testimo-ny of the General Counsel's witnesses, specifically Noon-an's testimony offered in prima facie support of the com-plaint's allegation that Employer had issued a discrimina-tory oral warning to Noonan because he engaged in pro-tected concerted and union activityOver the General Counsel's objection, cross-examina-tion was permitted (essentially) of Noonan's direct testi-mony in this matter in support of prima facie case thatthe oral warning given him was for protected concertedand union activity, and, primarily to aid in the resolutionof issues of credibility thereon It would appear its use inthe above circumstances (where Respondent has with-held certain evidence that affects its use of other evi-dence), is a matter left within the sound discretion of thetrier of fact See, e g, an indicated cross-examination usein American Art, supra, 166 NLRB at 952 In any event,the cross-examination that was allowed in this case canafford the Employer no additional defense to these alle-gationsThe adverse inference is applied on shift of the burden,Interstate Circuit Inc v United States, 306 U S 208, 225-226 (1939), and see related discussion in Auto Workers,supra, 459 F 2d at 1344-1345 There is no question thatas of the morning of July 17, the day the warning issuedto Noonan, Noonan was then well known by the Em-ployer to be a very active union adherent, and, in workperformance, known to be an exemplary employee whohad never received a warning before Respondent un-questionably then knew that prior to July 15, Noonanwas soliciting union card signatures at ADC, and that onJuly 16, Noonan was actively and prominently engagedwith employees at lunchtime in the employee cafeteria ina discussion of the pros and cons of an organization ofthe Union at ADC for the purpose of collective bargain-mg with their Employer, an employee collective actionthat on this record I find Respondent Employer stronglyopposed, and which it sought systematically to dissuadeemployees from takingThat the employees' discussion in the cafeteria thatday was a vigorous one, or was a repeated one and thistime became an excited or heated one, or that Noonansought to raise subjects that day that certain employeesat the table may not have wished to again hear duringtheir lunch period, whether due to their own predeter-mined union preference, or for whatever other reason,did not serve to make Noonan's exercise in this case of aclearly protected Section 7 right to attempt to organizethe Union among his coemployees at the employee cafe-teria during their own lunchtime, any the less protectedNeither would reported instances of Noonan's (unre-called) use of profanity in expression of his position onthe Union, e g, as evidenced in Young's summary reportof complaints registered by the three employees, shortlyafter that discussion The General Counsel had intro-duced the summary report into evidence presumably tootherwise establish Young's and Krauth's admissions ofreaction to this first reported incident, viz, that they bothagreed' with the complaining employees that the employ-ees should be able to eat their lunch in peace, and that it(Respondent) would take steps to stop Noonan from en-gaging in such conduct in the futureFinally, I also credit Noonan's specific denial that heever threatened to get an employee when he became astate trooper, noting earlier observation there is no director even secondary evidence appearing of record to thateffect Such a threat is clearly not the generalized remarkappearing as previously reported by the three employeesIn respect to the latter, even assuming that Noonan madethe (unrecalled) statement that an (the) employee(s)better watch out when he made state trooper, the cir-cumstances of the employees' contribution to the overallheated discussion that ensued that day must then be alsoconsidered, in similar fashion as evidence of employerprovocation would beThe confrontational discussion by employees includedremarks made to Noonan (by one or more of the threeemployees) to shut up, that they did not believe him,and at least one early inquiry by an employee, itselfasked in pejorative manner, whether the employees weregoing to have to listen to Noonan on the subject of theUnion each lunch periodThus, even were I to conclude from Young's summaryof the employees' complaints (placed in evidence by theGeneral Counsel) that Noonan actually made the (mire-called) statement at some point in the discussion that anemployee (or the three protagonist employees) betterwatch out when he made state trooper, it was said inoverall circumstances and/or was itself of generalizedand ambiguous nature as to be not such as to warrant aforfeiture of Noonan's protected status (E g, no inquirywas made of Noonan whether he had at this time madeapplication for, let alone was in process of soon becom-ing a state trooper Indeed, the record if anything indi-cates the latter was not the case ) 206DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThus, in my view, while not condoning the remark(indeed, of either employee), the protection to be afford-ed an employee in the pursuit of the Section 7 right toorganize coemployees (as in the face of equally protect-ed, heated and/or forceful rebuff by some), is (are both)made of sterner stuff than that which permits only of themutually courteous remarkIndeed, Employer did not appear to issue a warning toNoonan for any specific threat asserted as made to em-ployees, but rather (I find) is shown of record to havedone so with only generalized accusation of Noonan'sharrassment and/or agitation of 3 (of 25) employeespresent, who had vocally opposed the proumon positionthat Noonan expressed dunng lunch period In basicagreement with the General Counsel, I find that, in seek-ing to make his prounion points with coemployees in thecafeteria during lunchtime on July 16, Noonan was clear-ly engaged in protected, concerted union activity, andthat Noonan effectively made no threats and/or engagedin no conduct on that occasion of developed heated dis-course that would exceed the bounds of protected con-duct under the Act, cf , Brunswick Food & Drug, 284NLRB 663 (1987)Noonan's attributed statements were not made insubor-dinately to management, nor, in context, are they shownto have created a discipline problem for Employer Cor-rectly viewed, as but heated conversation between em-ployee antagonists on the union issue, the remarks ofNoonan did not constitute a threatened vendetta againstemployees who might hold to a different view about theUnion, so much as appear in this record at best as in-stance of an impulsive, but harmless Noonan puffing inthe face of an unexpected, and (I find) perceived (at leastby him) unfair attack by certain of Noonan's coem-ployees on Noonan's otherwise clearly protected exerciseof his right to attempt to organize the Union among hisfellow employees, cf NLRB v Cement Transport, Inc ,490 F 2d 1025, 1031 (6th Or 1974) See also TartanMarine Co, 247 NLRB 646, 655 (1980)Clearly, mere assertion otherwise of the existence of asecond triggering complaint by an employee who has de-manded of Employer, and purportedly been granted con-fidentiality as a precondition to registering the complaint,can afford Respondent no viable defense for its other-wise established discriminatory conduct Especially isthis the case for adverse inference where the Employerhas additionally wrongfully withheld the evidence there-ofAccordingly, it is now concluded and found that, bythe conduct of its (former) vice president, Staffen, andits operations manager, Kamel, on July 17, Respondentdiscnminatonly issued an oral warning to Noonan forengaging in protected, concerted union activity, furtherwrongfully accused Noonan of harrassmg and agitatingemployees, and unlawfully threatened to terminateNoonan for engaging in protected, concerted union ac-tivity, all in violation of Section 8(a)(1) and (3) of theAct I further conclude and find that, by the conduct of(former) ADC Personnel Manager Young, on July 17, inthereafter making a written RC of the prior discriminato-ry oral warning, and in presenting it and causing Noonanto sign it, Respondent thereby engaged in conduct addi-tionally violative of Section 8(a)(1) and (3)It is clear however from the above and what followsthat the alleged Staffen interference with Noonan's dis-tribution of union literature later that same day (includ-ing Staffen's alleged confiscation of union literature fromNoonan), is a discernibly separate incident from the oralwarning issued earlier that morning, and one as to whichthe Emloyer was allowed to fully defend It is next dis-cussedNoonan testified credibly that he received and passedout union literature several times, but that he did so forthe first time on July 17, Friday Noonan recalled thecircumstances were that he had asked Ronayne earlierthat week for some union literature to pass out to em-ployees, and, Ronayne informed Noonan during thatweek at the same meeting in the parking lot on July 14(Tuesday) when Noonan had received union authoriza-tion cards from Ronayne, that on the following Fridayafter work, Ronayne would give Noonan some unionhandbills (literature) in the parking lot to pass out to em-ployees Noonan testified relatedly that, from an employ-ee's handbook that Employer had previously issued toNoonan, he was already aware of Employer's solicitation(and distribution) rule Noonan's understanding was thatunder its terms that he could distribute the Union's litera-ture to employees after work in the Employer's parkinglot, and that that was the reason he had agreed to do sov Employer's applicable solicitation ruleFilene's governing policy statement on solicitation anddistribution provides as followsAny solicitation or distribution of literature byANY PERSONS WHO ARE NOT EMPLOYEDBY THE COMPANY is prohibited at all timesthroughout all of the Company's stores, servicebuildings and distribution centersIt is the policy of the Company that solicitationor distribution of literature by EMPLOYEES OFTHE COMPANY is prohibited on all selling floorsduring all hours when the store is open to thepublic Solicitation or distribution of literature byemployees is prohibited in all selling and non-sellingwork areas during an employee's working time"Working time" includes all time during whicheither the employee being solicited or the employeedoing the soliciting is scheduled for the perform-ance of job duties "Working time" does not includetime before or after an employee's scheduled workhours, during lunch periods, rest periods or anyother time when an employee is not scheduled foractual job dutiesThis rule applies to all of the Company's loca-tions including stores, service buildings, office bin-dlmgs and distribution centers and applies to solici-tation and distribution for all purposes including lot-teries, raffles, charitable or political organizations,labor organizations, fraternal organizations, and thelike The only exception to this policy is the annual FILENE'S BASEMENT STORE207United Appeal or United Way campaign which is atotal community projectThe Employer's solicitation rule is posted on employeebulletin boards, including in the cafeteria room at ADCThe General Counsel does not contend that the abovestatement of Filene's solicitation rule has in any way vio-lated the Act On July 17, Noonan distributed union lit-erature to employees, outside the ADC, in the employ-ees' parking lot, on company property Staffen stoppedNoonan under the following indicated circumstancesAt this time Employer did not use a timecard (punchin/out) clock, though there was a clock in the areawhere employees signed out for the day According toNoonan, pursuant to a prior arrangement with Ronayne,Noonan signed out promptly at the end of his workshiftat 3 30 p m on July 17 (Fnday), and 20 seconds later hewas down the adjacent two flights of stairs and outsideto hurriedly pick up some union literature from Ronayneto pass out to employees as they came out into the park-ing lot Noonan testified that his brother Todd Noonan,and Richard Norgren, who were to help him, were actu-ally the first out the door, and they were followed by afew other employees who had also preceded NoonanAccording to Noonan, Todd Noonan and Norgrenremained by the door that the employees use toexit into the parking lot That employee door is locatedessentially at the corner of the building On exiting,Noonan went directly to Ronayne's car, which was thenlocated directly in front, some 30-40 feet away (in theparking lot) with the motor running Noonan hastily ap-proached the car, and obtained the handouts from Ron-ayneWhen Noonan approached Ronayne's car, Ronaynehanded Noonan a 6-inch pile of union literature to dis-tribute, which Ronayne estimated contained about 30handouts Noonan's and Ronayne's testimonies revealthat each of the Union's literature handouts was a multi-page (20-25) handout addressing what an employeecould, and could not do in a union campaign Ronaynedid not get out of the car, and Noonan in turn engagedin no conversation with Ronayne, because there was notime Noonan explained credibly that he knew the em-ployees would be coming out, and he wanted to get theliterature as fast as he could, to be able to quickly getback and distribute itAs Noonan returned to the employees' exit door, Nor-gren had in the interim gone to his car for somethingNoonan handed about one-third (10) of the handbills tohis brother Todd, and they both then started handing outthe handbills to the employees as they left Estimated asanywhere from almost immediately to within a minute ortwo, Noonan observed that Staffer' had come out of themain entrance located in the middle of the building, andthat he was walking hurriedly toward Noonan Accord-ing to Noonan, as Staffer' approached, Todd Noonanbecame nervous, and handed what handbills he had leftto Noonan Todd Noonan then walked away Norgrenhad not returned from his car, and he handed out nohandbills that day That left Noonan alone handing outthe union literature Noonan's understanding from theemployee's handbook was that he could distribute theUnion's handbills to employees in the parking lot, and hecontinued to do soThus Noonan relates that as Staffer' approached,Noonan continued to pass out the handbills to the de-parting employees Noonan's account of what occurredthereafter at hearing was, Staffen grabbed the remainingunion handbills out of Noonan's hand and said, "Glenn[sic], what you're doing is illegal, you're soliciting oncompany grounds I want you to come with me" Oncross-examination Noonan reiterated that Staffen hadgrabbed the handbills Noonan had left out of Noonan'shand Noonan at this point estimated it was half thestack, though Noonan also related he did not countthem According to Noonan the handbills were never re-turned to himNoonan next relates that after he and Staffen hadwalked halfway back towards the entrance to the build-ing, Ronayne had pulled up in his car, and asked ifNoonan was okay Noonan told Ronayne that Staffensaid what Noonan was doing was illegal, and that Staf-fen wanted Noonan to go with him, but that he(Noonan) was okay According to Noonan, Ronaynethen asked if Noonan had signed off the clock Noonanreplied he hadRonayne essentially has corroborated Noonan on thisunion handbill distribution Ronayne testified that he hadinformed the employees that they had a right to handbillafter work, after they were punched out, and also where,viz, at the employee's entrance (in the parking lot) Ron-ayne testified that he also instructed the employees thatif there were any problems, they were to do whateverthey were told, but to make a memory (sic) of whateveris happeningRonayne confirmed that it was shortly before 3 30pm when he arrived on July 17, and no one had comeout Ronayne, who customarily drove some employeesto the regular Friday umon meeting, knew from experi-ence that the employees would come out almost right onthe dot, and he left the engine of the car running Ron-ayne had confirming recollections that a few employeesleft before Noonan, that when Noonan came out, hewent directly to Ronayne's car, and that Ronayne thengave Noonan approximately 30 handbills to distribute tothe employees who were coming outAccording to Ronayne about 1-2 minutes afterNoonan had started to hand out the Union's handbills toemployees, Ronayne observed a man (Staffer') come outof the main entrance, and walk at a fast pace towardNoonan Ronayne testified that he observed Staffen takethe handbills from Noonan's hand, and, he saw Noonanthen follow Staffen back to the building On cross-exam-ination, Ronayne testified that they usually make a countof the handbills handed out, but this time they could notbecause the handbills were confiscated Ronaynetestified only that he saw an estimated 1-10 handbills inStaffen's hand, and none in Noonan's handRonayne confirmed that he pulled up in his car to askNoonan if he was okay, and what was the problem Ron-ayne corroborated Noonan that Noonan replied that hewas told that he was soliciting on comany property, thatit was illegal, and that he was to go with the man (Staf- 208DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfen) Ronayne testified that he asked Noonan if Noonanhad punched, or signed out, and, that Noonan said hehad Ronayne then said he would see Noonan when hewas all through Both Noonan and Ronayne have relatedthat Staffer' said nothing during this conversationAs noted Staffen did not testify in this proceeding, andconsequently, Staffen's version of the nature of his initialconfrontation with Noonan, and Staffen's asserted confis-cation of union literature is not directly of record How-ever, in regard to Respondent's alleged confiscation ofunion literature, Respondent did establish on cross-exami-nation of Noonan that Noonan (at union request) hadmade a prompt report on this incident In that early ac-count (R Exh 3), Noonan recorded the event (in twopertinent parts) as follows(a)And as I was handing some one a pamphletand [sic] he (Staffen) prevented me from giving itto this person by taking it out of my hand and said,"Glen, you are soliciting on company grounds,"and I couldn't do it He then told me to come withhim and I did(b)While we were walking he still had the pam-phlet He then asked if he could keep it and I said,"Yes, I had nothing to hide"Ronayne confirmed that he saw Noonan later that dayat the Yankee Drummer at about 3 30 pm Ronayne alsoconfirmed that Noonan had filled out the incident reportat Ronayne's request, apparently within 15 minutes ofNoonan's arnval thereEmployer has further established that in a letter (RExh 4) that Noonan distributed to his fellow employees2-3 days later (and noted as distributed to employees inthe parking lot without incident), Noonan's account ofthe same incident (again) stated that Staffen had grabbedone (handbill) out of Noonan's hand Moreover, althoughRonayne had estimated at one point that Staffen hadgrabbed 1-10 handbills, Ronayne also has readily ac-knowledged it could have been only one On cross-exam-ination, Noonan acknowledged that he had later hand-billed employees in the parking lot without incidentNoonan otherwise recalls that he went with Staffeninto the buidling, and to Young's office Noonan recallsthat Young was present along with another woman(McGrath) According to Noonan, Staffen told Noonanto wait there, and Staffen then left Noonan recountsthat he was kind of nervous, and after a while he wantedto see if he could leave, so he started walking toward thedoor Noonan testified that McGrath on that occasiontold Noonan that Staffen wanted him to wait, and hecould not leave When Noonan then said he wanted adrink of water, Noonan's recollection is that McGrathhad Young get it According to Noonan he waited about3 minutes (for Staffen's return) Noonan relates that Staf-fen then came around the corner, but only motioned,waived to McGrath that Noonan could leave McGraththen told Noonan he could go, and Noonan leftMcGrath testified that at this time Staffen was thevice president of wage benefits and labor relations, andhe reported to Kathleen Collman, who at that time wassenior vice president of personnel Neither Collman,Staffen, nor McGrath were employed by Filene's at thetime of hearing Neither Collman nor Staffen testified inthis proceedingMcGrath testified that Staffen had approached her andasked if McGrath would stay with Noonan AlthoughMcGrath at one point has not said why McGrath shouldstay with Noonan, and she did not recall Staffen mentionNoonan's handbilling, on another occasion McGrath hasasserted that Staffen thought Noonan had left before theend of his scheduled shift McGrath otherwise recalledlooking at her watch, observing that it was close to 3 30p m, and saying, "it's so close to the end of the day, Ithink that you should check the clock upstairs where thepeople work, or sign out" According to McGrath Staf-fen then left, but she had no idea where he went In con-trast, Noonan testified that he did not hear McGrath sayanything to Staffen when Noonan had entered the room,and, he heard no conversation between them thereMcGrath recalled that she had stayed with Noonan ina large conference room (not Young's office) McGrathtestified that at one point Noonan had decided he wasgoing to leave, and McGrath confirmed that on that oc-casion she told Noonan that Staffen would like Noonanto remain, and, that Noonan did Although also affirmingthat she was standing by the door, McGrath testified thatshe was not standing in the doorway in order to preventNoonan from leaving, as Noonan asserted McGrath con-firms that Noonan asked for a glass of water, butMcGrath recalls she got it for him According toMcGrath within a matter of minutes Staffer' had re-turned and said it was okay (for Noonan) to goMcGrath testified that Noonan was not warned or disci-plined for this incidentYoung recalled Staffer' walking into the office withNoonan Although Young's recollection was initiallyhesitant, Young thereafter confirmed that Noonan wassitting at a table in the office, and McGrath was in thevicinity, while Staffen was in another part of the officeYoung otherwise recalled that she had discussed Noon-an's union activities with Staffen on July 17, and signifi-cantly, that their discussion had related around the distri-bution of literature, though Young otherwise asserted shecould not recall the specifics The circumstance that nei-ther Staffen nor Collman have testified and that Youngcould not recall the specifics of her discussion with Staf-fen on the subject of Noonan's distribution of union liter-ature is not without its own measured significance Fi-lene's policy procedure provides that all violations of thesolicitation rule are to be immediately documented "bythe Location Personnel Manager" and forwarded to thesenior vice president of personnel (Collman)Ora Matthews confirmed that she was at ADC on July17 giving training sessions to management, and she re-called that Staffer' was in and out of the sessions Mat-thews had recollection of later being in a large confer-ence room making a phone call when Staffen came up toher and said that Noonan was passing out some unionflyers, close to the end of the shift Staffen then showedMatthews a copy of the flyer, which Matthews keptMatthews testified that was all she knew of the incidentat the time FILENE'S BASEMENT STORE209Matthews testified specifically that she was not awarethat Noonan was in the facility waiting for Staffen, and,that she became aware of that only later that day Mat-thews otherwise testified that as far as she knew, therewas a mistake as to whether Noonan was still on theclock or not (while handbillmg), with Staffen saying hewas standing by the door (seemingly observing Noonanhandbillmg) and it was not 3 30 yet Matthews testifiedthat she was not aware of any Staffen counseling or dis-cipline of Noonan Matthews also testified however thatStaffen did not admit that he had made a mistakeMatthews otherwise testified (though not withoutsome confusion thereon also appearing of record), thatFilene's solicitation rule policy would allow an employeeto handbill on his own time in front of the store (sic),and, that under solicitation rule policy, a supervisorwould not have been allowed to detain such an employ-ee, or otherwise remove handbills from the employee'spossession (Somewhat confusedly however, Matthewsappears of record to further testify that it might be oth-erwise on company property, and, depending on wherethe employee was on the property, we have the nghtand could ask an associate to leave our pnvate property )In agreement with the Employer I conclude and findthat Noonan's hearing account of Staffen grabbing astack of handbills out of Noonan's hand is instance of anembellished Noonan recollection On this record it is farmore probable that by the time Staffer' had actuallyreached Noonan that day, Noonan was in the process ofhanding out the last of the (30) handbills to an employeeWith Noonan's further acknowledgment that he hadagreed that Staffen could keep the handbill, the allega-tion that Respondent has confiscated union handbills, inmy view, rests on too strained an evidentiary base onthis record to support such a finding However, inregard to Employer's defense of the basic interferenceand restraint allegation of Staffen telling Noonan thatwhat he was doing was illegal (accompanied by publicinterruption and detention of Noonan), the account ofRespondent's management officials simply did not appearas frank, nor to hang together as is usually to be expect-ed in the presence of a persuasive whole cloth of truthIn any event, I am more persuaded by credited evi-dence as a whole, and I find that Staffer' took the lastunion handbill from Noonan's hand, essentially intercept-ed it before Noonan could deliver it to an employee asNoonan then intended Thus, I find that the GeneralCounsel has established a prima facie case that on July17, Staffen substantially mtefered with Noonan's distribu-tion of union literature to employees in the employees'parking lot located on Employer's property by taking aunion handbill that Noonan was about to distribute to an-other employee out of Noonan's hand, and thus notablydoing so in the presence of other departing employees,by telling Noonan that what Noonan was doing was ille-gal, and thus imposing an unlawfully broad no-distribu-tion rule on the Company's property, and enforcing it byordering Noonan to come with him to the warehouseoffice, although at the time Noonan had already signedout at the end of his shift at 3 30 p m, and was on hisown timeThe Employer contends severally any restriction im-posed on Noonan was short-lived, at worst only tempo-rary, and Noonan at all times was fully aware of hisrights in the matter Staffen at the time was only permis-sibly investigating a potential violation of company rulesand regulations, and that circumstance, coupled with theEmployer's eventual nondisciplme of Noonan for this in-cident, along with Noonan's subsequently permittedhandbilling of employees in the parking lot witliout fur-ther incident, have all effectively served to render the in-stant incident de mimmisStaffen's conduct in the above circumstances was atbest with appearance of being an open departure fromEmployer's own long-posted solicitation and distributionrules Wholly apart from this incident following upon theeffect of Staffen's warning of Noonan earlier that day,previously itself determined unlawful, the confrontationwas between a high corporate management official ofRespondent and an employee who was lawfully distribut-ing union handbills to employees (at least), some ofwhom were exercising their right to receive the Union'sliterature Other corporate and local managers wereaware of the incident There was no effort made by any.of Respondent's management officials, let alone Staffen,to afford some clarification to Noonan (or employees) ofwhat had been at first perceived by Staffen as improperconduct by Noonan, and which had been since deter-mined not to be suchAccordingly, I conclude and find that by (former)Vice President Staffen's above conduct on July 17, Re-spondent has substantially interfered with and restrainedthe protected union and concerted activity of Noonanand other employees, to hand out and receive union liter-ature in the employees' parking lot on Employer's prop-erty after completion of their scheduled worktime,violation of Section 8(a)(1) of the Act, Sahara TahoeCorp, 292 NLRB 812, 813 (1989), cf EPE, Inc , 284NLRB 191, 200 (1987), enfd m pertinent part 845 F 2d483, 492 (4th Cir 1988), Uniontown Hospital Assn, 277NLRB 1298, 1307 (1985) See also Intermedics, Inc , 262NLRB 1407, 1415 (1982), enfd 715 F 2d 1022 (5th Or1983), and E I du Pont & Go, 263 NLRB 159, 162-163(1982) I further conclude and find that the Employerhas not effectively, or adequately remedied its prior un-lawful conduct determined in this regardd Area Supervisor Mike Gordon's alleged unlawfulconductThe complaint alleges that on July 21, Area Supervi-sor Mike Gordon told an employee (Noonan) thatGordon knew where Noonan stood on the Union, and,that Noonan should not be soliciting for the Unionduring coffeebreaks because the Respondent paid for thattimeNoonan testified that in the early afternoon of July 21(Tuesday), Gordon approached Noonan at workGordon asked Noonan if he had any question in regardto the Company's literature about the Union, and, ifNoonan had read it Noonan said he had read it Gordonthen asked Noonan, did it have any effect on howNoonan felt Noonan replied, no Gordon then said that 210DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhe was aware of how Noonan stood on the issue Ac-cording to Noonan, Just before the end of their conversa-tion, Gordon also said that Noonan really should not talkabout the Union during break, because the Company didpay for that time, even though it was Noonan's breakGordon did not testify in this proceeding and Noonan'sabove testimony stands essentially undisputedIn agreement with the General Counsel, I concludeand find that by Area Supervisor Gordon telling Noonanon July 21, that Noonan really should not talk about theUnion during break because the Comapny paid for thattime, Respondent effectively advanced an overly broadno-solicitation rule for application to Noonan, and thus ithas interfered with Noonan's Section 7 rights, in viola-tion of Section 8(a)(1) of the Act, Peck, Inc , 269 NLRB451, 458-459 (1984), Tartan Marine Go, 247 NLRB 646,655 (1980) However, to the extent this complaint allega-tion has alleged that Gordon's statement to Noonan thathe knew how Noonan stood on the union issue was alsoviolative of the Act, I do not agreeNoonan's proumon conduct at the ADC by this timehad already made it readily apparent how Noonan stoodon the Union, as did his answers when Gordon inquiredabout the effects of the Company's literature on him Isee no interference or coercion in Gordon's statement es-sentially in acknowledgement of that which Noonan hadpreviously elected to make quite clear to all at ADC Em-ployer notes, and I agree that the complaint did notallege that Gordon's inquiry of Noonan as to Noonan'sreactions to the Employer's literature was itself an un-lawful interrogation (nor part of a systematic pattern ofunlawful interrogation made in that manner of employ-ees' union interests and sympathies)3 Corso's related complaint allegationsThe complaint alleges that on July 17 (facilities) Man-ager Krauth told an employee (Corso) that Krauth kneweverybody that was involved in the union campaign andat the union meetings, where and when those meetingswere held, and, that Krauth told Corso that another em-ployee (Todd Noonan) wearing a union hat, was not toobright, and would not last too longCorso testified that he went to union meetings, passedout union cards, and occasionally passed out union litera-ture, though admittedly not on, or prior to July 17 (norapparently after August 3, when Corso voluntarily termi-nated his employment with Filene's) Corso otherwise re-counts that he was also named as one of the Union'sleading union adherents The parties stipulated and I findthat by union letter sent to the Employer on July 21(Tuesday) and received by the Employer on July 24(Friday), the Union notified the Employer that Corso,Glen and Todd Noonan, and Richard Norgren (only)were on the Union's employee organizing committeeIt will be recalled that Noonan testified that he(Noonan) was wearing a union hat earlier at ADC onJuly 16 in the cafeteria Corso's testimony (compatibly)has Todd Noonan also wearing a union hat in ADC onJuly 17 Apart from time, Krauth affirmed that Glen andTodd Noonan (and other employees), wore union hats atADC Corso testified credibly that he (Corso) did notwear a union hat (or button) that day (July 17) Corsodoes acknowledge, albeit with date undisclosed, that hesubsequently wore a union hat and union button at workKrauth essentially confirms that Corso was not wearinga union hat the day that they had a conversation, in testi-fying that Corso clearly revealed to Krauth that he wasfor the Union in his conversation (thus, e g, rather thanby what he was then wearing)As noted earlier, Corso's direct supervisor was Re-serve Area Supervisor Bruce Brackett Corso testifiedthat on July 17, Supervisor Bruce Pierce (sic, but seem-ingly Brackett) approached Corso wanting to talk toCorso about the Union Corso knew that they were alltalking about the Union, but Corso asserts that he didnot want to talk to the supervisor about the UnionCorso then asked if he could talk to Facilities ManagerKrauth (instead), and Corso did, later, on the same dayOn that occasion, Corso told Krauth that Corso's mainissue was job security According to Corso, Krauth thentold Corso that Krauth knew about everybody in theUnion, that he knew where our meetings were, andwhen they were, that he knew Corso was involved withit, and, while in the meeting (sic), as employee ToddNoonan walked by wearing a union hat Krauth said thathe knew that Todd Noonan was in it, and, that "the kid"was not too bright, and he would not last longAlthough it is not without some confusion and/or am-biguity appearing of record as to the referenced meeting,both parties in bnef appear to be of view that it was atthe same meeting between Corso and Krauth thatKrauth also told Corso that if the Union got in, wewould have lower wages, and Krauth would be able tofire people a lot easier The question arises whetherCorso has in the latter regard simply erroneously con-fused a recollection of an RT meeting that he attendedCorso clearly did not attend the RT meeting thatNoonan attended on July 15 However about this timethe Employer was holding more than one RT a week inorder to complete holding an RT with all employees, msmall groups, in a reasonable period of timeKrauth's recollections would place the conversationbetween Krauth and Corso anywhere from about thesame time as a prior conversation with Noonan (seeming-ly July 14), to a week or so later than Corso does, butnotably in no event after July 24, the date that Employerhad received the Union's letter informing the Employerthat Corso, the Noonans, and Norgren were on theUnion's employee organizing committee Krauth testifiedboth credibly and candidly to a firm recollection that hehad no conversation with Corso thereafter Thus,Krauth's conversation with Corso occurred clearlybefore Employer had received written notice that Corsowas serving on the Union's employee organizing commit-teeKrauth confirms generally that Corso had approachedKrauth wanting to talk to Krauth about some issues ofthe Union, and specifically job security I credit that ac-count of the meeting between them on July 17Krauth did not recall telling Coiso in this meeting thathe knew where the union meetings were being heldThough Krauth on one occasion relatedly asserted that itwas apparent to everyone in the facility everytime there FILENE'S BASEMENT STORE211was one (a meeting), it is clear of record that Krauthwas then referring to a penod of time after the end ofthe workday of July 17, because he relatedly testifiedthat the Union distributed handbills announcing themeetings, and employees would bring us (local manage-ment) the notification Just about this time however someemployees had seemingly been also leaving notes inADC inviting other employees to attend the Union'smeeting, some of which notes were starting to surface inADC, and come to the attention of the EmployerIn any event, I have found (essentially) on othercandid revealment of Krauth, that Krauth was evensomewhat earlier aware from employee reports broughtto him that union meetings were being held at theYankee Drummer, and that he did mention that toNoonan on July 14 I conclude it is at least as possiblethat he may have mentioned that to Corso 3 days later,though I have no doubt he received additional instruc-tions about his response to the Union's campaign in theinterim as wellICrauth has testified that he did not recall telling Corsothat he knew Corso was involved in the union organiz-ing Rather, Krauth testified that during the conversationit was Corso who had made it clear that he was for theUnionKrauth testified relatedly, without subsequent rebuttalby Corso, and I find credibly, that Corso told Krauththat Corso felt that once employees had worked anylength of time and made better wages, a company, if notunion (organized), would fire employees, and bring innew employees with less wages Krauth recalled tellingCorso on that occasion that it would be crazy on theEmployer's part (to do that) to be constantly goingthrough a new work force, retraining (employees) all thetime, and, especially in today's economySignificantly, Krauth has otherwise categoricallydenied that he told Corso, or any employee, that heknew who was involved in the union organizing Al-though Krauth confirmed that Glen and Todd Noonanwore union hats in ADC, Krauth has also categoricallydenied that he told Corso that Todd (Noonan), Glen(Noonan), or any employee wearing a union hat, was nottoo bright, or would not be long for the CompanyKrauth otherwise testified that the only conversation hehad with Todd Noonan was to remark that he liked the(union) hat Krauth candidly acknowledged, however,that the fact that Todd Noonan had worn a union hat inADC was probably reported to FDSThe General Counsel contends that Corso has testifiedin these matters clearly and concisely, and he urges fullcredit be given to Corso's testimony In affirmative sup-port of a finding of the statements that Corso has attrib-uted to Krauth, the General Counsel points to Krauth'sconceded earlier awareness of the meetings at theYankee Drummer, and to his acknowledgment that ToddNoonan's wearing of a union hat in ADC was reportedto FDS In contrast, the Employer contends that Krauthwas a candid and precise witness who is wholly worthyof credit, and that it is simply inconceivable that Krauthwould so flagrantly depart from the instructions he hadearlier received on talking to employees about theUnion, by discussing the Union in the manner that Corsohas described In contrast with Krauth's careful testimo-ny, Employer contends that Corso testified like "a wind-up doll," and, he did so "almost without punctuation"Thus, the Employer urges that when Corso's demeanoris taken into account, as it should be, Corso is then theone shown not worthy of creditAnalysisIn agreement with other urging of Respondent, I firstobserve that the complaint does not allege that Krauthon July 17, has discriminatorily threatened an employeewith lower wages, or with easier discharge, if the Unioncame in Noting the same in brief, the Employer wouldthen have It further observed that counsel for the Gener-al Counsel stated at hearing that he was not alleging anyviolations other than those that were (already) alleged inthe complaint Respondent essentially contends that theGeneral Counsel should be held to his position on com-plaint as stated at hearing At least on the mattersbrought before me, I agreeThe matter of a threat of lower wages, presently underdiscussion, is not to be confused with the similar com-plaint allegation earlier considered at length that on July15, Krauth had said to a group of employees (Noonanand others in an RT meeting) that employees' wageswould be cut if the Union got in at the warehouseCorso did not attend the July 15 meeting with NoonanTo the extent there is any indication from the record,if not in Corso's testimony, of an additional (similar RT)meeting with Krauth that Corso may have attended onJuly 17, the contentions of the General Counsel in thematter fare no better Moreover, even were I to con-clude the issue(s) of Krauth's threat of lower wages (oreasier discharge) was (were) fully and fairly litigated aspart and parcel of the allegation alleged (which I donot), Corso's testimony thereon, under all of the attend-ant circumstances, would still not be sufficient to per-suade me that there is warrant to make a finding on thebasis of Corso's testimony alone that Krauth had threat-ened that there would be lower wages, or, easier firing,if the Union came in, in either the individual conversa-tion with Corso, or at an RT that Corso and a group ofother employees may have attended on that day (or oth-erwise)Some of the factors considered in so concluding on theurged matter of Krauth's discriminatory threat(s) oflower wages or easier firing were (1) the threats are notalleged in the complaint, (2) the General Counsel athearing did state that he was not seeking to amend thecomplaint to allege additional allegation, (3) Krauth hasspecifically denied that he told Corso wages would godown if the Union came in, indeed, denied that he hadever made such a statement to anyone, and, Krauth hasso testified in a generally credible context, viz, in light ofthe prior training he had received on what not to do, aswell as the earlier credited nature of his pnor discussionswith others, (4) ICrauth has credibly denied as well thathe told Corso it would be easier to discharge employeesif the Union came in, for similar reaons, (5) any indica-tion of the Krauth statements being made at some othermeeting (e g, RT meeting) are unclear, (6) even in that 212DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDevent, a lack of any corroboration of Corso thereonwould then appear all the more critical, especially in thelight of the disposition of the operative circumstnces asdetermined at length, supra, in the consideration of thecomplaint allegation, re, similar Krauth statements madeto a group of employees (at an RT) on July 15, (7) laterthe Employer's literature discussed the subject of greaterrigidity a union usually imposed on an employer, dis-cussed, infra, and (8) certain Corso assertions have inde-pendently appeared unpersuasive in context, discussednextAs to the proof offered in support of complaint allega-tions that Krauth told Corso that Krauth knew every-body that was involved in the union campaign and at theunion meetings, that Krauth knew where and when thosemeetings were held, and, that on observing ToddNoonan wearing a union hat, Krauth had said the kid(Todd Noonan) was not too bright, and would not lasttoo long, I do not find Corso's testimony thereon persua-sive, i e, beyond (at best) such as may appear duplicativeof what Krauth had mentioned to Noonan in their earlierconversation(s), viz, of Krauth's awareness of the (I fur-ther find) recent union meetings held at the YankeeDrummer (There is confirming indication in certain ofKamel's testimony that some notes (as opposed to hand-bills) inviting attendance of (at least) some employees tothese meetings were being left in the warehouse, and hadsurfaced at about this time )Finally, in addition to the above-noted factors, I findmyself in the overall evaluation of the proof offered onthese complaint allegations to be also more in agreee-ment with certain of the Employer's general observationsmade thereon In general, Krauth impressed me morewith candor and deliberateness while testifying on thestand on these matters In contrast, Corso in generalsimply impressed me unfavorably Specifically, Corso ap-peared a bit too glib on the stand in describing the aboveconversation with KrauthOn these matters, I both credit Krauth's central denialsof the complaint allegations that Kruth said he knew ev-erybody that was involved in the union campaign, and atthe union meetings, and, where and when they wereheld, and I conclude and find Corso's recollection there-in has (at best) involved an overgrandisement of a muchmore limited remark about Krauth's awareness of unionmeetings being held at the Yankee Drummer I creditKrauth's categorical denial that he made the remarkabout Todd Noonan that Corso attributes to Krauth, inthe absence of any corroboration of Corso, as being alsomore worthy of belief In that regard, apart from anydiscernible strain in credulity that Krauth would say ofan employee prominently wearing a union hat in ADC,that he knew the employee was for the Union, in anyevent, under all the above circumstances, I conclude andfind that the proof offered by the General Counsel insupport of these specific allegations was generally unper-suasive Since the Corso testimony that may be viewed(at best) as in part supported by certain other evidence ofrecord appears to be but duplicative of the earlier cred-ited Krauth statement to Noonan, I shall accordinglyrecommend that these complaint allegations be dismissedin their entirety4 The complaint allegations as related to MichelleSavageauFilene's employed Savageau as a utility worker inADC from April 6 to September 2 Savageau testifiedthat she ticketed shoes, but did a little bit of everythingAt different times she was supervised by Manning,Brackett, and Gordon On July 9, Savageau received anoral warning (essentially) from Manning (though alsosigned by Kamel and Young) that her productivity wasjust poor, and, she was not putting up enough items perhourSavageau testified that she became aware of theUnion's organizational campaign about the end of April,beginning of May She asserts that she attended unionmeetings (starting) in May, which were held about oncea week on Friday at the Yankee Drummer Savageaunormally went to the meetings with Corso As Savageaurecalled, at first there were about five-six employees inattendance at the Yankee Drummer, and later, a dozenor more employees attended Savageau also testified thatRonayne gave her a union card which she signed and re-turned to Ronayne on May 15 or 16 Ronayne corrobo-rates a first meeting with Savageau in April, that Sava-geau had signed a union card on May 15, and that Sava-geau had thereafter attended meetings at the YankeeDrummerSavageau's testimony about her asserted involvementwith a seemingly 2-week solicitation of union authoriza-tion cards was strained Savageau recounts that she re-ceived union authorization cards to hand out to others inMay At one point Savageau then asserted that she ap-proached employees at lunchtime and after work, butupon inquiry of particulars, then was not exactly sure ofwho, or how many Savageau has asserted that she gaveout cards to friends if interested, but did not pressanyone Savageau also acknowledged that she did not re-ceive a signed union authorization card back from anyemployeeOn other occasions Savageau had simply related, albeitsomewhat disjointedly, that others were handing out thecards, and she kept the union cards she was given athome Ronayne's testimony in this area did not substan-tially or materially add to Savageau's essentially unper-suasive testimony on personal involvement in the distri-bution of union cards, and certainly insofar as to beviewed done prominently at ADC Ronayne adds onlythat he knew Savageau had tried to pass out union cardsHowever, when pressed to explain his knowledge of thelatter, Ronayne then asserted that Savageau did other or-ganizing things for the Union, discussed further, infraSavageau also at no time participated in handing outthe Union's literature However, Savageau has testifiedthat she displayed union handbills in her car, that shehad a union hat on the back seat of her car, and that shehad worn the hat at a couple of employee softball gamesTo the extent Savageau has asserted a recollection of herown involvement with union handbills and/or union hatsin May, however, I conclude and find that Savageau isin clear error in that account I am also wholly persuad-ed that as of her conversation with Kamel on July 17,Savageau did not then possess or display any union 1rFILEI Lr'S BASEMENT STORE 1213l-1handbills in her car Significantly, there is no evidencepresented that a supervisor ever saw Savageau wear aunion hat, or, that on July 17 she had one on the backseat of her car, let alone that a supervisor was aware ofit that dayThe Union never listed Savageau as an employee orga-nizer for the Union As noted, Ronayne at one point as-serted that Savageau did other things for the Union, butimmediately added that he did not want to get into thatAs far as Ronayne's later testimony would reflect, theservice was solely in the area of providing some employ-ee addresses and phone numbers to the Union, alongwith bringing other employees to the meetings, whichRonayne testified he instructed, and she didThe complaint alleges that on July 17, OperationsManager Kamel told an employee (Savageau) that if aunion came in Respondent would have to be more strictabout productivity, and, that Kamel told Savageau thatshe could always get the union authorization card backthat she had signed The complaint also alleges that onSeptember 2, Respondent discnmmatonly fired Savageaufor her union and other protected concerted activitiesa Kamel's discriminatory threat of stricterproductivity, and coercive suggestion that Savageau gether signed union authorization card backSavageau recalled that on July 17, Operations Manag-er ICamel came up to Savageau in the warehouse whileSavageau was stamping sticker prices in giftware Theywere alone Savageau relates that Kamel asked Savageauif she knew what was going on about the Union Sava-geau recalled that Kamel had some papers both for andagainst the Union at the time, and Savageau summarizedthat Kamel was telling Savageau the bad things aboutthe UnionSavageau initially testified that Kamel said if theUnion got in or comes in, they would be more strict onemployer activity, and, only later, that productivity wouldbe more strict Savageau testified initially that Kamelalso said the hourly wages would go down, or probablygo down, and the health insurance would go up Kamelhanded the papers to Savageau, and she looked themover Kamel said it (the Union) would not be good inhereSavageau testified that Kamel asked Savageau if shesigned a union card, and Savageau said, she had Sava-geau has testified (essentially, albeit m several forms),that Kamel then said that Savageau could always get theunion card backEnclosed with the Employer's letter of July 17 wascertain information, inter aim, addressing the effects ofan employee signing a union authorization card It iswarranted to note this letter addressed the specific issueof employees who might have mistakenly already signeda card for the Union as followsIF I SIGNED A UNION CARD BY MISTAKE,CAN I "CANCEL IT"Unfortunately, there is no official way to "cancel" asigned union authorization card You can ask for itto be returned to you but the Union has no obliga-tion to do soIn general, Kamel handed out Employer's letters (an-tiunion campaign literature) to employees when an areasupervisor (for whatever reason) was not available to doso Kamel confirms a related conversation with Savageauabout the union organizing employees However, Kamelwas unwilling to firmly set the date of his conversationwith Savageau as occurring on July 17To the extent the General Counsel would seek in briefto rely on Kamel's unwillingness to confirm he hadhanded out a letter to Savageau on July 17, as being in-dicative of Kamel's evasiveness and/or lack of credibil-ity, I am not inclined to so concludeCertain employer letter(s) handed out later could haveprompted a Kamel-Savageau conversation as well, e g,the Tempests letter of July 21, and certain of the testi-mony of Area Supervisor Manning, who notably wasalso unsure of the date of his discussion with Savageau,would support a finding that a similar discussion betweenMantung and Savageau occurred on July 17In the latter regard, Manning testified that he (also)had handed Savageau a company letter that related tounion cards, that Savageau told him that she had signeda card, and, on that occasion, Savageau wanted to knowif she could get it back if she wanted to However, asnoted, Manning also could not recall the letter to whichtheir conversation had relatedApart from date, Kamel's version otherwise is that hegave Savageau a company letter concerning union issuesand asked her to read it Kamel then asked Savageau ifshe had any questions Although Kamel was unsure itwas the July 17 letter that he passed out to Savageau,Kamel recalled that he did pass out some company let-ters to employees, and he confirmed that he did pass outa letter to Savageau, which resulted in conversation Al-though the issue is not one free from doubt, on weight ofevidence, I find it most likely that Kamel passed out theCompany's July 17 letter on July 17, which led toKamel's conversation with Savageau on July 17Savageau related (seemingly as occurring in the sameconversation) that Kamel had another union contractsaying the wages would go down, an old contract thathe was showing the people However, Savageau thereaf-ter clarified that she believed that Kamel was showingher the contract for the other Filene's location, and hewas saying if you got him (sic, but in context in) underthe contract the wages would go down, and your healthinsurance costs would go upKamel was previously aware of the contents of theUnion's contract covering SDC and DDC from priortimes when he had worked there Kamel also acknowl-edged that FDS had given him a copy of that contractto use However, Kamel could not recall if he had usedit in conversations with employees, or at the time of hisconversation with Savageau Kamel had another paperhe was to use for questions on the Union's (DDC/SDC)contract However, Kamel has categorically denied Onany event) that he had ever told any of the employeesthat the old contract wages and benefits would be of-fered to the Union Of the Union came in) In that veryregard, Savageau significantly testified that Kamel toldSavageau, if the Union got in, everything would be ne- 214DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDgotiable, wages could go up, they could go down, andthat there were no guarantees one way or the otherAfter observation that only Filene's Boston BasementStore and SDC are organized, Vice President Tempestarelatedly informed employees in his July 17 letter (a)"Our position on unionization is quite clear You have aright to be for or against it, and we are committed toprotecting your rights in making an informed and un-coerced decision", and, (b) that although unions havetried to organize some of Filene's other stores, theyfailed, because the store employees realized that they"Enjoy the same competitive pay and benefits availableto our unionized associates"Kamel has also denied that he interrogated Savageau(or any employee) as to whether she had signed a cardfor the Union, and testified convincingly that he hadbeen specifically instructed not to do so Kamel other-wise asserted that he was not sure what had raised thesubject of an employee getting a union card back fromthe Union Kamel's recollection was that Savageau hadasked Kamel the question, if she could get her union cardback Kamel then acknowledged that he had told Sava-geau she could get the card back, but she would have toaddress that (request) to either the union organizer, or aunion business representativeSavageau on cross-examination testified, hesitantly,that she did not believe she had said to Kamel that shehad signed a union card, and realized it was a mistakeSavageau also relates that she did not say, that "if I'dknown that, I wouldn't have signed the union card" (atleast) in exactly those words However, Savageau thentestified that she did say, she "heard a lot of pros andcons about it, and didn't realize what was going on" Sa-vageau has also otherwise testified of that day and con-versation that she did not want to be bothered that dayat all, her attitude at that time was she was not too sureeither way, she did not want to pick either side, and, Sa-vageau finally acknowledged she had said to Kamel,"maybe I made a mistake, I don't know, I just don't wantto be bothered"AnalysisFirstly, the complaint does not allege that Krauth saidthat the hourly wages would go down and the health in-surance (costs) go up, if the Union came in To theextent that Savageau testified on occasion that Kamelhad discnmmatonly said the hourly wages would godown and the costs of health insurance would go up, notonly was such not alleged in the complaint, and the Gen-eral Counsel at hearing given various assurances that hewas not seeking to amend the complaint, but other testi-mony of Savageau has effectively and convincingly clan-fled that any related statement of Kamel made to thateffect, was said in context of a conditional application ofthe SDC contract to ADC, and indeed, other Savageautestimony made clear that Kamel had also told Savageauthat if the Union got in, everything would be negotiableIt may be secondly observed that (again) the complaintdoes not allege a Kamel interrogation of employee Sava-geau Not only does the complaint not allege a Kamel in-terrogation of Savageau as to whether she had signed aunion authorization card, but Kamel has the more credi-bly denied doing soSavageau's testimony in the end must be analyzed incombination with the Kamel statement made on lowerwages and higher health costs if the employees were tocome under the SDC contract, as well as the July 17letter statement of the company policy of always payingnonunion locations the same (read by Savageau at thetime) Given Savageau's testimonial admission of havingalso expressed indecision in some form about the Unionat this time (at least) to Kamel, if not also to Manning(inquiring if she could get her card back if she wanted toso so), a surely congruous context is then made out forKamel's recollection that Savageau said in Kamel's pres-ence (at least) maybe I made a mistake in a clear contextthat was indicative of her earlier support of the Union, ifSavageau did not technically ask Kamel if she could gether card back, as she had Manning There is a possibilitythat the Manning-Savageau conversation occurredbefore, and led to the Kamel-Savageau conversation, butthat finding is not critical to the resolution of the com-plaint matters alleged hereinThus, I am in any event persuaded that Savageau haddirectly expressed to Kamel at this time a possible mis-take on Savageau's part in previously supporting, orsigning a card for the Union, which (I find) then led toKamel's statement that Savageau could always ask theUnion for her card back, a message unquestioned as law-fully delivered to employees in the July 17 letter (regard-less of when the Kamel-Savageau conversation oc-curred)Moreover, under these determined circumstances, evenif I were to credit the (repeated) recollection of Sava-geau that Kamel had in their conversation actually askedthe question of Savageau whether she had signed a unioncard, and, then followed up with a statement that Sava-geau could always get (or ask the Union for) the unioncard back, I would be even in that event also convincedon this record that the question and statement came inoverall circumstances already reasonably indicating toKamel that Savageau had signed a union card in supportof the Umon, and that she had also already (at least) ex-pressed to Kamel her personally then held belief of possi-bly having made a mistake with the Union, whether Sa-vageau had explicitly stated at that time that she had pre-viously signed a card for the UnionEven a question posed to Savageau, if she had signed acard, objectively viewed in those circumstances, doesnot appear to have reasonably had the effect of probingSavageau to identify any prior unrevealed union interestsand sympathies so much as, under the circumstances aspresented to Kamel by Savageau, been asked in preludeto Kamel ensuring that Savageau was aware that Sava-geau could in that event (if she felt she had made a mis-take in signing a card with the Union), always ask theUnion for the card backUnder the entire circumstances shown above, I con-clude and find that neither Kamel nor Respondent Em-ployer has interfered with, restrained, or coerced Sava-geau in Kamel stating in effect orally (or Respondent inTempesta's July 17 letter) that Savageau could always FILENE'S BASEMENT STORE215get or ask the Union for her (signed authorization) cardback, in circumstances where I have found Savageau hadearlier indicated to Kamel that she felt she may havemade a mistake in previously supporting the UnionSavageau's other testimony offered in support of thecomplaint allegation that Kamel had also said that if theUnion came in, the Respondent would have to be morestrict about productivity was (at best) unconvincing (ifnot inconsistent) on the matter, e g, with earlier testimo-ny that they (a union) were usually more strict on em-ployer activity Given the problems of Savageau's (andall witnesses') recollections, in general, I additionallynote in passing that Tempesta's letter of August 3 specifi-cally addressed the related subject of union contractsusually creating greater rept:lay upon an employerIn any event, Kamel's specific denial that he had saidthat the Employer would be stncter on productivity ifthe Union came in, to Savageau (or to any employee),because he was instructed and trained not to threatenemployees in that manner, is simply on this record withappearance of being the more reliable, and I do credit itIn passing, I observe that Savageau was, at first, an ad-mittedly nervous witness, and I have taken that into fulland careful account I have also taken into account thather recent RC problem with productivity was known toKamel at the time of this alleged conversation Nonethe-less, the evidence offered by Savageau was general ofnature and shown in context of other credible evidenceof record such as to have simply failed in the end to per-suade me that Kamel made the statements that are al-leged in the complaint Accordingly, I shall recommendthat this complaint allegation also be dismissed in its en-tiretyb The alleged discriminatory termination of Savageauon September 2First, it is apparent from the above, and I find that asof July 17, Respondent was aware (at least) that Sava-geau had earlier signed an authorization card for theUnion However, I have also found that Savageau at thesame time had indicated to Kamel that she presently feltshe may have made a mistake in previously supportingthe UnionIn this material time Manning was area supervisor ofbulk processing in giftware Manning supervised any-where from 15 to 35 employees depending on daily flex(At time of hearing Manning had already given Filene'snotice of his voluntary resignation, and, in accordancewith Respondent's request that factor has been taken intoaccount in assessing credibility ) Manning had fairly reg-ularly supervised Savageau, at least from mid-June(seemingly) when Manning had transferred to bulk fromshipping and receiving) until the end of July (when Man-ning took a 2-week vacation•July 30 to August 14)During that 2-week period, ADC transferred Savageauto the reserve department under Area Supervisor Brack-ettManning has testified generally that Savageau wasprobably the worst employee in work performance thathe had supervised As noted, Savageau had previouslyreceived a warning from Supervisor Manning about herlow productivity on July 9 Notably, on that July 9,Manning, Kamel, and Young signed the RC on an oralwarning given Savageau for her poor productivityManning also testified that he wrote up evaluations forall the employees he supervised, including Savageau, andhe turned them into personnel before he left on vacationIn Mannmg's (unsigned) evaluation of Savageau he ratedSavageau as a marginal employee in all categories exceptversatility as earlier noted That evaluation also reflects,inter aim, on cooperation, with comment explanationwritten by Manning, "Michelle seems to be just passingtime She shows no concern for the job she is doingSpends too much time talking & sitting"Related procedure is established that the area supervi-sors' evaluations of employees were first to be reviewedby Young (and McGrath), then returned to the area su-pervisor to conduct the actual evaluation interview withthe employee I credit Manning and Young's testimonythat the normal 60-day reviews were delayed in prepara-tion and delivery, in part because of the ADC startup,and employee turnover I further credit Manning that hehad evaluated Savageau in the manner he wrote up andsubmitted to Young, though Manning did not subse-quently actpally conduct an interview thereon with Sa-vageau (as he did with Komcki, infra), because of certaintime constraints that existed after his return from vaca-tion, and because of the number of employees then wait-ing reviewEven assuming there was some Savageau mvolvmentwith Noonan on July 15, namely, in the confrontationwith no-union petitioner(s) on the dock, the details ofwhich are not shown of record, the same would notserve to prove any discriminatory motive, or taint in thefirst (oral) warning Savageau had received for her poorproductivity Indeed, neither this warning nor a secondwritten warning of August 7, infra, is alleged to havediscriminatorily issuedTo the extent Savageau may be viewed to have assert-ed that, in the interim, on July 17, Kamel had threatenedSavageau with the Employer being stricter on productiv-ity if the Union came in, I have found the evidence of-fered to suppOrt that allegation was unpersuasive RatherI have credited that on July 9, Manning had orallywarned Savageau, inter al's, that Savageau would haveto improve in her production or he (Manning) wouldtake (still) further discipline, and, that on August 7, inManmng's absence, Kamel and Young recorded writtenwarning a month later that Savageau's production wasstill unacceptable, and had to improveSavageau explained her own lack of production withassertion that she was being moved around so much shecould not get use to the work, which affected her pro-duction There is support in the record that Savageauwas being moved about In that very (but notably alone)regard, Manning evaluated Savageau's versatility asgoodSavageau acknowledges that on August 7, Savageaureceived another counseling, this time a written warningfrom Kamel and Young (in vacation absence of Man-ning) that Savageau's production was unacceptable, andthat Savageau must improve her production or therewould be still further discipline Savageau refused to sign 216DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthis warning, explaining that at this time she was keepingtrack of her own production, and she felt that she wasimproving, and that her production was adequate How-ever, the General Counsel does not contend, or establish,that Savageau's production was not low on each of theseoccasionsBrackett supervised anywhere from 7 to 25 employeesin the reserve department, again depending upon dailybusiness load flex Brackett's assigned employees essen-tially select and pack the merchandise to fill store ordersBrackett recalled that Savageau was assigned to Re-serve in midsummer Brackett has testified that his regu-lar employees informed Brackett that they did not like towork with Savageau because Savageau did not pull herown weight, and, they complained to him that Savageauwould frequently leave to go to the restroom Bracketttestified that he checked with Manning, and he receivedthe same information on Savageau from ManningFDS Employee Specialist Matthews has testified can-didly, that at all times they were trying to keep track of,or (essentially) be aware of, how the peoples' (employ-ees') attitudes were towards the Union Brackett related-ly acknowledged that if he received any informationconcerning employees and the Union, he presented it atthe weekly meeting held for that purpose If, when hepresented a letter to an employee, an employee had aquestion, he reported that to the FDS official that wason hand Brackett also expressed his own opinion toFDS about the employees under him However, Bracketttestified that he had received no information about Sava-geau's attitude about the Union Neither did he discussthe Union personally with herBrackett additionally testified that his own subsequentobservations of Savageau's work habits confirmed thatshe had a tendency to go to the bathroom frequently,and, an unconcerned attitude about the work However,Bracket acknowledged that he made no effort at a fur-ther immediate discipline of Savageau Brackett ex-plained that at the time he had work supply logisticalproblems, and in his mind the time to discipline Sava-geau was not opportune, that is, until the job incident oc-curred the end of AugustOn August 28, a Fnday, Savageau drove her car towork She went to lunch that day at noon with her boy-friend, who is unidentified of record They used his carSavageau did not return to work at ADC, nor did sheadvise Employer by phone that she would not be back towork that afternoon Savageau explained that a familyproblem developed at her house with her mother, and,Savageau asserts she could not go back to work Atheanng she otherwise related that there was somethingemotional going on at the time between Savageau andher mother, that Savageau did not want to stay there,and that Savageau had to leaveSavageau acknowledged that she had previously beengiven specific instructions as to what she was to dowhen an absence was necessary The basic procedurewas contained in the employee's orientation booklet Attime of orientation Savageau had also been given aphone number to call, which she wrote down in thebooklet Savageau initially testified relatedly that she hadtried to call Filene's with that number twice between12 30 p m and 1 p m, and, there was no answer the firsttime, and the last time the line was busy Savageauwould later clarify that she thought she had actuallycalled three times, and that the last time the line wasbusy, though Savageau then revealed that the last timeshe may have dialed the number (in haste) erroneouslySavageau initially testified that she had never previous-ly failed to return from lunch On cross-examinationhowever, with aid of refreshed recollection from prioraffidavit, Savageau then clarified that she had previouslycalled Filene's to report (both) she was not coming in,and back (to work), and, that each time, someone hadanswered the call she placed at the number she hadBrackett testified that upon returning from lunch onAugust 28, a Friday, he noticed at 12 40 p m that threepeople had not returned The three were Anna Naleski,Dawn Thrush, and Michelle Savageau After the brieftime it took to get his department running again, accord-ing to Brackett's recollection, Brackett went to Youngand reported that the three individuals had not returnedand had not called Whether before or after his recalledcontact of Young, Brackett relates that some employeescomplained to Brackett about the employees who did notreturn to work that Friday afternoon after lunch, and ac-cording to Brackett, they wanted to know what Brackettwas going to do about it Brackett otherwise testifiedthat he reported all three to Young, though he knew thatone, Naleski, was returning to college, and that Naleskihad already given a notice to the Employer that wouldbe her last dayIt is Brackett's recollection that he had recommendedthat Friday afternoon that Savageau and Thrush be ter-minated However, he also recalled that Young toldBrackett that they would have to wait and see if the em-ployees called in that afternoon Thrush called in thatafternoon Thrush informed the receptionist that Thrushhad had a family medical emergency in which her sisterhad to be rushed to the hospital Neither Brackett norYoung thereafter questioned Thrush's report of a medi-cal emergency Savageau did not callSavageau returned to work on Monday, August 31,which was the next workday for her Nothing happenedthat day No supervisor said anything to Savageau abouther absence on the prior Friday afternoon Savageau didnot say anything to any supervisor about it Brackett hastestified that he recommended termination of Savageaufor job abandonment, because Savageau had made no at-tempt to explain her absence This would appear also, ifnot more, compatible with a Brackett recommendationmade on Monday, after Savageau had returned to thejob, had opportunity to speak to Brackett, and still saidnothing to Brackett m explanation of her absence on theprior FridayBrackett relates that on Monday, he called Youngagain asking what they were going to do Brackett re-calls that by this time Young had apparently been in con-tact with FDS, and Young said they were going to haveto wait for a reply (from FDS) on what to doYoung confirms Brackett's report and recommendationto terminate Savageau, except that she did not recall re-ceiving the report from Brackett on Friday, but rather FILENE'S BASEMENT STORE217recalls Brackett's contact of Young occurred on Mondaymorning Thus Young relates that it was on Monday thatBrackett informed Young that Savageau had left forlunch on Friday, and that Savageau had not returned, orcalled Young relates that Brackett inquired of Youngwhether Young had received a message, or had any in-formation on it Young (who had earlier that morningalso checked the answering service) replied no Youngrelates (at least) on one occasion, Brackett said that wasthe last straw, and he recommended termination basedupon Savageau's past work record evaluation, and herFriday job abandonment Young also confirmed that, indiscussion, Brackett informed Young that other associ-ates had problems working with Savageau, and, that Sa-vageau made a lot of trips to the restroomMcGrath had been responsible for 21 branch stores inNew York and New England In July, she received addi-tional responsibility for SDC and ADC Young contact-ed her superior, McGrath, and reported the facts on Sa-vageau as then known, namely that Savageau had not re-turned to work after lunch on Friday, and she had notcalled Though Young was not sure whether it was inher first conversation with McGrath, that she had rec-ommended it, McGrath recalls, and I find Young initiallyrecommended that Savageau be terminated for job aban-donment Notably, Young's recommendation to McGraththat Savageau be terminated was in accordance withnormal procedure, as no Filene's personnel manager hasauthority to discharge an employee on their own, i e ,without going through Filene's corporate headquartersMcGrath confirms Young contacted her on Monday(August 31) McGrath specifically recalled that Youngreported that she had found out that day that Savageauhad left for lunch on Friday, had not returned, and hadnot contacted us McGrath also corroborates that Youngthought that was grounds for dismissal, job abandonmentwithout (stating) a valid reason According to McGrath,Young had called McGrath to ask for counsel, whichwas McGrath's role McGrath felt that they should(first) listen to what the employee had to stay McGrathconfirmed however that others were also consultedMcGrath relates that normally she has the final au-thority on a termination However during a union cam-paign, McGrath brought everything to the attention ofher supervisor, Filene's senior vice president of person-nel, Collman, as a precautionary measure, to make sureMcGrath was handling everything properly McGrathtestified that FDS also required everything to be report-ed to them McGrath explained that she was told thatFDS wanted to also be sure that we (Filene's) weredoing everything correctly and fairly, because of the ex-istence of the Union's campaignMcGrath thus testified that she had first reported toher supervisor, Collman, recommending that they talk toSavageau, listen to what she had to say, and find out allthe circumstances from her point of view According toMcGrath, Collman contacted FDS, who concurred withMcGrathOn September 1, Tuesday morning, Brackett againcalled Young Brackett testified that at that time Youngsaid that she was still waiting to hear from FDSSavageau relates that on Tuesday, September 1, Sava-geau again came to work Savageau is an immigrant Inthat regard, Young had apparently earlier informed Sa-vageau that Savageau would have to have certain immi-gration papers (on file) with Employer on September 1In any event, at about 9 30 a m that day, Young spoketo Savageau about Savageau's need to provide the re-quired immigration papers Young told Savageau thatshe would have to immediately leave ADC, and go getthe required immigration papers Young also informedSavageau that she had to return with the required papersbefore 3 30 p m or Savageau would be terminated Sava-geau promptly left ADC Savageau first collected herbirth certificate and identification papers Savageau nextwent to city hall, where she was able to successfullyobtain her immigration papers Savageau returned toADC with all required immigration papers before 3 30pmYoung has testified that she received a call later thatafternoon, after Savageau had left for the day Accord-ing to Young, the instruction that Young received onthat occasion was that she was to make the final judg-ment on Savageau's termination based on whether Sava-geau had an extreme emergency that had in effect pre-vented Savageau from returning to work, or calling inMatthews testified that the decision that FDS madewas that Young was to sit down with Savageau and de-termine if there were any extenuating circumstances, oran emergency that had occurred It was left up to Youngto determine According to Matthews, if the reason wasnot valid, Young would make the determination to termi-nate, or not (However, Matthews acknowledged that Fi-lene's recommendation had been to terminate ) McGrathcompatibly testified that Young's instruction was to seewhat Savageau had to say, to be sure to have Savageaupresented with an opportunity to explain all the circum-stances McGrath corroborated Matthews however, thatif Savageau did not have a valid reason, it was up to Younghow to handleBrackett corroborated Young's understanding of theFDS instruction at the time Brackett testified that some-time after the close of work that day, he had a conversa-tion with Young in which Young advised Brackett thatshe had received word from FDS Brackett then testifiedthat Young informed Brackett that the instruction she re-ceived was that Young should interview SavageauYoung was to question Savageau on why Savageau didnot give us an explanation for her absence Young was toascertain if the reason Savageau did not call involved anextreme emergency, or life threatening situation, some-thing that would explain Sabageau's not thinking of call-ing the Company If so, Savageau was not to be dis-charged But if otherwise, Savageau was to be dis-chargedOn Wednesday, September 2, Savageau again reportedfor work at 7 a m At about 8 30 a m, Brackett broughtSavageau to Young's officeAccording to Savageau, Young asked Savageau whereshe was on Friday, and why Savageau did not comeback, or call Savageau told Young that she did try tocall On cross-examination, Savageau acknowledged that 218DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDYoung asked Savageau why she had not covered herselfby calling Filene's answering service Savageau then re-plied that she did not know the answering machinenumber, and that she did not know there were two num-bers to be calledYoung testified that when Young asked Savageau forthe reason that she did not return, or call in, Savageau'sfirst response was "I tried" Savageau said she tried tocall between 1-2 p m Young then asked Savageau whatnumber she had used According to Young, Savageaudid not recall the number Young first said, there is a re-ceptionist always on the phone Young then asked Sava-geau why she did not (alternatively) call the answenngmachine, and leave a message to cover yourself Youngrecalled that Savageau said she did not think of thatYoung has testified that the installation of the answer-ing machine recently actually had nothing to do with Sa-vageau's call-in circumstances Young credibly explainedthat the answering machine's service importance relatedto those attempting to call in before the receptionistmanned the phone in the morning In contrast Sava-geau's call would have been made while the receptionistwas there manning the main line (switchboard) phone be-tween 8 a m and 4 30 p mIn further explanation, Young explained that employ-ees who were not going to report for work on a daythey were scheduled to work, were supposed to call inbetween 6 30-7 a m At that time the receptionist wasnot working The employees had been (previously) toldto use the pay phone, located nearby an employed secu-rity guard The absence call-in procedure was that amessage would be taken by the security guard, and atstart of regular hours, transferred to personnel Youngacknowledged that she was not getting all the (morning)message on absencesOn that account Employer had recently installed ananswering machine to which the employees could call intheir absence and reason, prior to the receptionist man-ning the phone Young wrote a covering memo on it onAugust 18 The system was effective August 24 Thememo informed employees that ADC would no longer beusing the pay phone for employee absences The phonenumber connecting to the answeremg machine that em-ployees were to use thereafter was set forth in the memoThe answering machine number was posted on the em-ployees' bulletin board(s) A note on the new call-in pro-cedure and the new phone number to use had been pre-viously stapled to every employee's paycheckThus Young credibly explained that though the newanswering machine servie could be used by an employeeas a backup, for calls made during the day, there wassomeone at the receptionist phone all the time during thehours of 8 a m to 4 30 p m Brackett confirmed in gener-al Young's observance at the time that Employer did notreceive a Savageau call from either receptionist or an-swering machine source I credit Young that on the oc-casion of Young's inquiry why Savageau did not use theanswenng machine to cover herself, Savageau had re-sponded that she did not think of thatSavageau's version otherwise continues that Youngthen asked why Savageau did not return, and, Savageausaid it was a personal problem Young asked what theproblem was Savageau further replied, it was familyproblems, the family problems had to do with hermother and it was personal Savageau acknowledged thatshe did not give Young any further detailsYoung confirmed that she asked Savageau for thereason that Savageau had not returned According toYoung, Savageau said personal problems, mentionedsomething about her boyfriend, and she left it at thatYoung had specifically testified that she asked Savageaua couple of times if she could elaborate on what the per-sonal problems were and Savageau did not Brackett has(essentially) corroborated that Young asked Savageau topossibly elaborate on the personal problems that she had,and Savageau did not want to do that Brackett acknowl-edged that Savageau may have mentioned her boyfriend,but Brackett did not recall that she had mentioned shehad problems with her mother Brackett did recall how-ever, that Savageau had said that she had personal prob-lems, and that she didn't feel comfortable divulgingthemSavageau testified that her termination papers were al-ready written out Brackett confirms they were, and hetestified that he did not know of that beforehand Youngacknowledges that she had prepared termination papersprior to the meeting and that she handed the terminationpapers to Savageau to sign When she did so, Young toldSavageau it (her failure to return Friday afternoon, or tocall in) was job abandonmentSavageau testified that at the time she did not knowthat the Employer was going to go to the extent of firingSavageau over it However Savageau also acknowledgedthat in the interview at that point when she knew shewas being fired over it, she did not (even) then ask foran opportunity to further explain the personal problem inmore detail to Young, as Young had earlier requestedthat she doSavageau signed her termination papers She enteredin the comments section, according to her, on her own,"I tried to call from 115 to 2 15 Problem had to takecare of"Brackett testifeid that the reason he did not ask Sava-geau in the prior 2 days about her reason for beingabsent, was, because he felt it was her place to tell him,though in the end he more candidly testified that hewanted Savageau to be fired Young confirmed that Sa-vageau was a problem performer, having been counseledtwice before for her substandard work performanceHowever, Young held firm that Savageau was fired forher job abandonmentYoung testified credibly that job abandonment coversan employee who has left the worksite without any typeof supervisory approval, who did not return to workwithin the scheduled shift, and who did not call in, and,it also covered one who did not show up for work forsome period of time, and who did not come back withsome emergency reason faor failing to do soBrackett testified that Young turned to Brackett andasked Brackett if he thought that was grounds for termi-nation Brackett replied that he had not received the in-struction from FDS, and, he thought that Young shouldmake the decision Young testified that she made the FILENE'S BASEMENT STORE219final decision, and that the reaon that Savageau was ter-minated was because of her failure to return (to work)from lunch, to call, and to not provide a reason of ex-treme emergency Young testified that if Savageau hadcalled in, and if she had her absence excused, Savageauwould not have been fired for her prior poor productivi-tyMcGrath testified that Young reported back that shehad held the meeting with Savageau, and that she hadterminated Savageau for job abandonment, and for nothaving an acceptable reason McGrath confirms thatYoung reported that when she asked if Savageau hadcalled, Savageau said she had tried, but she couldn't con-tract anyone, and, that when Young had then asked ifSavageau tried using the answering service, Savageausaid she did not think of that According to McGrath,Young also reported that Savageau did not have any par-ticular reason for not calling in McGrath recalled thatYoung said, Savageau said she did not return or call infor personal reasons, and that although Young had askedseveral times if Savageau could expand on that, Sava-geau said noBrackett, Young, and McGrath have testified that Sa-vageau's termination was consistent with the Employer'sprogressive disciplinary policy Indeed, McGrath has tes-tified that a termination for established job abandonmentis consistent with both normal policy, and past practiceMatthews testified that she had no knowledge or infor-mation about Savageau's attitudes towards the UnionMcGrath testified that at time of Savageau's discharge,McGrath had no information one way or another on Sa-vageau's union attitude Brackett has testified that he hadno conversation with Savageau about her attitude to-wards the Union, or union organizing, and, that prior toSavageau's discharge he had not ever received any mfro-mation about her attitude towards the Union AlthoughKame/ and Manning were aware that Savageau hadsigned a card for the Union their awareness also includeda simultaneously evidenced indecision on Savageau'spart Young testified that prior to Savageau's termina-tion, Young personally was never aware that Savageauwas involved in union activityContentions and analysisThe General Counsel's basic contention advanced isthat Employer discharged Savageau in part because ofher known union organizing activities, which it stronglyopposed I first address the scope and degree of Sava-geau's union activities as credibly established of record,and as shown known to EmployerIn addition to Kamel's awareness on July 17 that Sava-geau had previously signed a union card, the GeneralCounsel has urged that Krauth's concession that he wasearlier aware of union meetings being held at the YankeeDrummer Inn should be expanded to include a Krauthawareness that Savageau was an early union supporterwho had been attending union meetings since MayIn this regard, the General Counsel seeks too strainedan inference No question was put to Krauth, or to otherRespondent officials, that has in substance or in effectelicited specific Employer knowledge of employees whoattended the meeting, let alone that they were aware thatSavageau had done so early and regularly, and/or hadbeen reported as an active union organizer She was notone of the four employees named on the Union's em-ployee organizing committee, nor one of the two othersthat Matthews had become aware of otherwise at thetimeEvidence of Savageau's union prommince in organiz-ing was not convincing To the extent the General Coun-sel would seek to rely on a Savageau prominent involve-ment with union card solicitation, particularly at ADC, Ihave found the evidence offered of record to supportsuch a finding to be wholly unpersuasive, for reasonsearlier noted She did not engage in union handbillmg atADCMore viable, on the surface, is Savageau's testimonythat she had displayed union handbills in her car when itwas in the employees' parking lot at ADC, though sheoffered no evidence of direct observation or commentmade theron by Employer Such a display, if Employerbe shown aware of it, would necessarily have been afterSavageau had imparted some indecision on her prior sup-port of the Union to Kamel (if not also Manning) onJuly 17, and thus of significance in evidencing her re-newed union supportThe circumstance that Savageau wore a union hat at acouple of employee softball games away from the plantis not shown by the record to be significant Savageauconcedes that no supervisor ever saw her wear a unionhat No evidence is presented that Savageau's wearing ofthe union hat was reported back to Employer Nor doesSavageau's testimony of having the union hat on theback seat of her car near a window on occasion(s) whenshe had parked her car in the emloyees' parking lot, onthis record, much advance her company-known unionactivity The question remains whether either circum-stance of display of union handbill(s) in her car, or pres-ence of a union hat on the back seat of her car is reason-ably shown of record to have come to the attention ofEmployer I conclude and find that neither has beenshown by the evidence to have come to the attention ofEmployerIn sum, I have found that the General Counsel hasmade out only a prima facie case of company-known Sa-vageau engagement in protected union activity in signinga union card Although the Company strongly opposedits employees organizing the Union at ADC, I have alsofound that the Company was aware of certain facts in-dicative that Savageau more recently was indecisiveabout the Union At best, the General Counsel has madeout a comparatively weak prima facie case for Sava-geau's prior union activity as being an operative factor inSavageau's later dischargeThe General Counsel, however, also would rely oncircumstances of Savageau's (delayed) termination onWednesday for her prior absence on Friday, and a claimthat the Employer is shown to have disparately treatedSavageau in this matter when its discipline of Savageaufor her unexplained absence on a Friday is comparedwith the Employer's treatment of certain other employ-ees for the same or similar matter, and thus it is in thatmanner to be established that the concealed prescribed 220DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDantiunion considerations played a role in the various dis-charge recommendations of Filene's local and corporatemanagers, and in the review of FDS officials that haslead to the decision to discharge SavageauThe delay in Employer's investigating and administer-ing discipline on Wednesday, for a prior Friday absence,espacially with the intervening threat on Tuesday to ter-minate Savageau for nonproduction of immigrationpapers, may be viewed, initially, as suspicious However,what is indicated on this record in the end is that Sava-geau's situation passed through three levels, Filene'sADC (local), Filene's (corporate), and FDS, and Sava-geau had also failed to on her own act timely to provideher Employer with required immigration papers at therequied interim time The fact that that circumstancemay have been a contributing factor in Employer's sub-sequent delay in pursuit of the investigation of Sava-geau's unauthonzed absence on Friday, does not itselfconvey sole inference the delay was for an unlawfulmotive, rather than a delay stemming in part from an in-tervening practical consideration of Employer meetingwhat is now required of Employer for it to employ im-migrantsThe General counsel would also have an asserted fail-ure on Employer's part to afford Savageau a fair consid-eration evaluated in the light of Employer's discount ofSavageau's admittedly unsuccessful attempts to call inher absence, especially in the circumstance where but 2weeks before, Filene's had altered its call-in system TheGeneral Counsel's argument is thus that Employershould have reasonably expected there would have beensome degree of employee confusion (e g, on there beingtwo numbers to call in) In agreement with Employerhowever, I find this argument is fatally exposed as beingnonmentonous by Young's definitive explanations of thecall-in procedures, and their reasonable effects in thismatter In short I find the failure of Savageau to reporther absence that afternon is not adequately eiplamed byany recent change in Employer's call-in procedureEmployer contends generally that its admitted opposi-tion to the Union is not to be automatically equated withan employer animus that supports unlawful discriminato-ry discharge To the extent Employer contends therebythat its expression of opposition to the Union does notautomatically establish that it discharged Savageau witha discriminatory motive, I agreeEmployer contends specifically the General Counselhas failed to make out a prima facie case of unlawful dis-crimination in termination of Savageau Rather, Employ-er contends that Savageau was only a marginal employeewho was not an active union adherent, and/or essentiallysurreptitious in any union activity that she did engage inHowever I have found that the General Counsel has es-tablished that Respondent's agents did engage in certainunfair labor practices that have substantially mterferredwith, restrained, and coerced employees in the exerciseof their Section 7 right to organize the Union at ADC,and, that he has also made out a prima facie case on thebasis of Employer's awareness that Savageau had earliersigned an authorization card for that unionAlthough essentially conceding that both Kamel andManning were aware that Savageau had stated in mid-July that she had signed a card for the Union, Employerwould have it noted that Savageau had also effectivelytold both Kamel and Manning that she realized shemight have made a mistake and wondered whether ornot she could get her card back In that regard, Employ-er contends, that there is no evidence that Savageau en-gaged in, but, I find (more convincingly on this record)none that establishes that Employer was aware that Sa-vageau engaged in union activity after the above-notedconversations with Kamel and Manning However, Ihave difficulty with attaching much significance to theEmployer's argument that neither Kamel nor Manning,who knew of Savageau's union activity, participated inSavageau's discharge, and that the management officialsthat did, have each testified that they were unaware ofSavageau's union activity, and especially as it applies toLocal Personnel Manager Young, who made the decisionto terminate Savageau after an investigatory interviewEmployer's additional contention that other employeeswho were open, active, and leading union adherentswere not subjected to (discriminatory and/or other un-lawful) discipline, is not persuasive, inasmuch as I havefound that was the case with Noonan I do otherwiseagree with Employer's observation that there is no evi-dence presented of record to establish any Noonan-Sava-geau, boyfriend-girlfriend relation Indeed, if anything,the record only reveals (as earlier noted) that Savageauat one time had regularly gone to union meetings withCorso Significantly, apart from question of credibility inYoung's denial of awareness of Savageau's union in-volvement, the extent of proven company knowledge lo-cally (Kamel and Manning), in any event extends only tocompany awareness of not only Savageau's earlier sign-mg of a union authorization card, but also her morerecent possible disaffection from personally supportingthe UnionIn that regard, Employer contends that even if therewas some basis established to suspect union organizingplayed a role in the decision to discharge Savageau, theRespondent met its burden of establishing that Savageauwould have been terminated in any event Employercontends that Savageau violated an established andknown company rule requiring employees to notify theCompany if they were not going to return to workWeight of still other more convincing evidence sup-ports Employer contention that it would have terminatedSavageau in any event, irrespective of her prior unionactiviy Thus Employer contends, and I find, that onAugust 28, with knowledge of the rule, one she had pre-viously fully conformed with, Savageau not only failedto return to work, but, after an (at best) only brief andunsuccessful effort, Savageau wholly abandoned any rea-sonable effort to notify the Company that she would notbe returning to work on Friday, for any stated, let aloneacceptable reasonEmployer further contends that it is not only signifi-cant that Savageau did not contact the Company onFriday, August 28, it is equally significant that she didnot approach the Company even on her return to explainher absence I agree Moreover, Manning was especiallypersuasive in testifying that Manning had earlier evaluat- FILENE'S BASEMENT STORE221ed Savageau, on the basis of her work performance, asan at best marginal employee Contrary to the GeneralCounsel's urging, the fact that Brackett did not earlier in-quire of Savageau of her reason for absenee, as withdesign for Savageau retention, is wholly compatible withthe credited evidence of record as to the nature of Sava-geau's earlier work performance, and, of the way Brack-ett viewed Savageau's work performance in, and hercontribution to his reserve departmentFinally, Employer contends that when the Companylater investigated the unreported, unexcused, and thus farunexplained Friday absence matter, despite Young'swarnings on the need for Savageau to explain her ab-sence, and the opportunity provided to Savageau to doso, Savageau failed to timely state any extenuating cir-cumstances in the reasonably exercised judgment of Per-sonnel Manager Young, to whom the decision was in theend entrusted Indeed, in the judgment review of all offi-cials that were involved, Employer contends the dis-charge discipline administered to Savageau was bothfully appropriate and concluded consistent with Re-spondent's progressive discipline policyThe General Counsel would counter that contentionby seeking to establish that there has been disparatetreatment of Savageau, by Employer's asserted dissimilartreatment of other employees, notably Robin Rivera, andNoonanADC employed Robin Rivera from April 18 toAugust 4, when she voluntarily terminated Rivera wasnever criticized for her work performace She was neverdisciplined Rivera not only testified that she had over a2-week period openly solicited employees to sign author-ization cards for the Union, Rivera also testified, unlikeSavageau, that she had openly handbilled for the Unionat ADCRivera testified generally that she did not alwaysreturn after lunch, including on Friday, and, that therewere occasions when she had done so without the super-visor's permission However, Rivera has also testifiedthat at first she did obtain it (permission), and otherwise,that in the period of April-June, there were low periodsof work at ADC when the Employer had regularly en-couraged employees to take time off Upon an inquiry ofspecific days that she had taken off midday, and particu-larly in the period mid-June-July, Rivera could notrecall, one way or another, whether she had spoken withher supervisors before or after Moreover, Rivera hastestified that she was aware of the rule requiring her todo so (call in or otherwise get supervisory approval),and she had done so in the past, though she continued toassert, only generally, not always Rivera's testimonyfailed to persuade me that the rule of job abandonmentwas one inconsistently applied to employee SavageauIt is nothing short of ironic that the General Counselseeks to establish disparate treatment of Savageau, byvirtue of Noonan's nonreturn after lunch 1 day earlierthat same month That circumstance need not be bela-bored Noonan was the Union's leading union adherentand advocate In work performance, Noonan was also asuperior employee Moreover, when Young, in disbeliefupon learning of his unreported absence, on her own ap-proached Noonan as to the reason for his absence,Noonan offered Young the explanation, found also ade-quate in the case of Thrush, namely, a medical emergen-cy of a family member, his grandmotherGiven the limited union activity of Savageau that Re-spondent is shown of record reasonably to have beenaware, and, given the established circumstances of an un-excused job absence on Friday afternoon, and, Sava-geau's inadequate explanation offered Young for the jobabsence, though afforded ample opportunity to explainthe absence on the prior Friday, and, given Savageau'sestablished prior poor work performance in the opinionof her last two direct supervisors (of which Young wasaware), the last of which in the end tellingly revealedthat he simply did not want her back, I am persuaded thtEmployer has established that under all the above cir-cumstances, Respondent, through Young, would haveterminated Savageau for her recent instance of unex-cused job abandonment, irrespective of her known unionactivity That is, unless the presnbed discriminatory pur-pose is to be revealed in some other manner, as by forceof proof of an alleged unlawful termination of employeeEd Komcki for the same alleged discriminatory reason,notably accomplished on the very same dayc The alleged discriminatory termination of EdKonicla on September 2(1) Komcki quits on August 5Edwin P Komcki testified that Filene's had employedhim from April 6 to August 5, and from August 7 toSeptember 2 Prior to August 7, Konicki was not in-volved with the Union in its campaign in any respect(Ronayne testified that he was not aware of Komclu'sactivity on behalf of the Union before August 26 )Komcki relates that as of August 5, his home-base jobwas in bulk area, where he counted and put up stock(e g, clothing, pocketbooks, etc ) on pallets Komckistarted work at 7 a m, though he would regularly arnveearly Komclu was supervised by Manning from mid-JulyIn the material period of July and August, Manningwas the supervisor of bulk (giftware) processing areaManning confirms that bulk processing was Komclu'shome base, and, that Komcki worked there more oftenthan not However, Manning was on his vacation fromJuly 30 to August 14 Prior to gomg on vacation Man-mng had written up Kornch's 60-day (but in time, morelike 90) evaluation Manning rated Komcki as a goodemployee in all categories Manning sent his unsignedevaluation of Komcki (along with his evaluations ofmany other employees) to Young for her (andMcGrath's) review, prior to Supervisor Manmng'sreview with the individual employee Young confirmsthat Komclu was rated a good solid performerKomclu relates that on August 5 he received an as-signment (recalling it Incorrectly as given by Manningwho was on vacation at the time) to mark down pricesin part of bulk area, but, that on the way to markdown,he had received a second assignment from Kamel to goto reserve (to ship out from reserve) To the extent Kon-iclu would assert in regard to a Kamel assignment on 222DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAugust 31, that Kamel had never assigned him workbefore, that assertion is not creditedKomcki walked to reserve department, but then hekept on walking Komcki said nothing to any supervi-sors Komcki just signed out (on his own) at 7 15 a mKomcki left his badge, and he walked out of the ware-house, disgusted Konicki explained that there was workin his regular bulk area, and his understanding was thatan employee would not be flexed if there was work inthe employee's assigned home area However, theywould start him somewhere, and then abruptly shovehim somewhere else, and he was not too happy about itAccording to Konicki, he had been flexed before, but allof a sudden, he was being flexed more often, as much as3-4 times a week, though there was work in his area AsKonicki walked downstairs to leave the building, Kamelasked Komcki what the problem was Komclu replied hewas sick of it, and going homeManning was on vacation when Koniclu walked offthe job on August 5 Kamel recalls that he was standingby the exit door of the warehouse that day when Kon-icki walked by, and that Konicki gave his identificationto Kamel, saying, "I quit" Kamel relates that he askedKomcki, "Ed, what's wrong" Kamel followed Komckiout the warehouse area door and down the stairs that ledto the exit from the building Kamel confirms that Kon-icki said (only), "that's it, I'm sick of it," and Komckiwalked out the doorKamel otherwise confirms that he was aware thatKonicki was home-based in bulk, and, that Komcki hadbeen flexed that day to the reserve area, (adding) as had10-12 other employees Kamel denies that it was wellknown to him at that time that Konicki did not likemoving around the facility to different areas There is noindication of it in Manmng's prior evaluation of Komcki,though Young relates that she had heard Konickesgrumbling on itKamel testified that it was his recommendation thatKomcki be terminated, because Komcki had walked offthe job and quit Kamel also testified that at that timeKamel had no information on Koniclu's attitude towardsthe Union Kamel relates that he never had a conversa-tion with Komcki about the Union Kamel further testi-fied that he was not involved in the decision to put Kon-icki back to work, but, that Kamel was informed thatKomcki was later put back to work on the condition thathe agree to cooperate with management on flexing in thefutureKrauth recalled that early in the morning of August 5,Kamel came downstairs and informed Krauth thatKamel was standing by the door when Komcki walkedby, and simply said he quit and was leaving Accordingto Krauth, Kamel asked what they should do, andKrauth said they should talk to FDSYoung relates unsurely, that Krauth, Kamel, or a su-pervisor told Young that Konicki had walked off thejob Young testified that it was considered job abandon-ment Young otherwise recalled that she was told thatKomcki walked off the job because he was upset aboutbeing flexed into another area Young was aware thatKomcki was a good employee, without RC As noted,there was no hint of Komclu grumbling over flexing inManmng's ratings of Komcki (in versatility and coopera-tion) that Young had in her possession at the time(2) Komcki returns August 7Komcki went home, thought it over, and he figuredthat he should try to return to work because he haddone himself an injustice by walking out In any event,Komcki called Haskell that day, intending to talk to Has-kell about problems on the job, and Koniclu's returnHaskell was not available Notably, the secretary did notask, and Konicki did not tell Haskell's secretary why hewanted to speak to HaskellYoung called McGrath, who reported it also to higherheadquarters Initially Young related that she was tocontact Komcki to find out why Komcki had left Onanother occasion Young related that Komcki had (subse-quently) called ADC, and left a message with the officeof Haskell, who was not there at the time, so Youngtook it upon herself to call Komcki back to determinefrom his perspective what had happened, and why didhe walk out However, Young seemingly later clanfiedshe probably was acting on McGrath's instructions incalling Komcki Young did not reach Komcki until laterthat afternoon (I find infra, evening), and thus, in anyevent, after Young had conversed with McGrath (andMatthews)McGrath confirms, pursuant to normal procedure,Young had called McGrath to report that Komcki hadquit, reporting that he had left his name badge andwalked off the job and the premises McGrath was(made) aware that Komcki had (later) called ADCMcGrath relates that Young said that Komcki was upsetbecause he had been flexed Seemingly out of contextwith an initial call of Young, and with what was thenknown, McGrath related that Koniciu regretted he hadquit, and he wanted to come back and talk to Haskell Inany event, McGrath informed her supenor, CollmanMcGrath recommended (to Collman) that they haveKomcki come in, and listen to him According toMcGrath, Collman then notified FDSOra Matthews, FDS employee relations specialist, con-firms that Collman had called Joseph Vella, then FDSoperating vice president (employee relations) Matthewshad only recently reviewed Employer's CommunicationsGuideline with Vella, sometime during the week of July20 In any event, Matthews called Young directly, thesame day that Collman had contacted Vella Young re-peated the circumstances that Koniclu had walked offthe job, basically quit However, according to Matthews,and clearly the more consistent, Young was not thenaware of why Komcki had phoned HaskellIt appears reasonably clear that Young was instructedto ask Konicki to come in (whether by Matthews, orMcGrath, or both), because they wanted to discuss(learn) Komclu's circumstances in leaving the previousday According to Matthew's recollection, Young didnot make any recommendation at that point because theywere waiting to hear Komckes reasons It also seemsclear that Matthews had at least two conversations withYoung, and, one clearly was after Young had eventuallyreached Komclu in the early evening of August 5, FILENE'S BASEMENT STORE223Konicki thus testified that he spoke to Young thatevening at 7 30 p m Young testified that upon reachingKomcki, Young asked Komcki if he wanted to explain toher what happened and why he walked off the job Kon-icki confirmed that Young first asked him what the prob-lem was, and Komcki said he did not care to discuss itover the phone Komcki recalled that Young then askedKomcki would he come in tomorrow and talk it over,and Konicki then said that he would like to meet her inperson and talk it overYoung confirms Komcki said, "Well, I'd like to talk toyou about it, but I don't want to talk to you over thephone" Young however has asserted that she believedthat Konicki wanted to talk to Krauth, and she recallsarranging for Konicki to come in the following morningand meet with both Krauth and Young to explain why itwas he walked off the job Komcki essentially confirmedYoung's account of arrangements to come in the follow-ing morning, except that Komcki testified that he toldYoung, when asked if he wanted to do so, that he wouldlike to meet with Young in person, and talk it over I donot credit Young's recollection that Komcki asked tospeak to Krauth(3) Konicki expresses disinterest in reading eithercompany or union literatureKomckes version continues that he arrived at 7 a m,the following day, August 6 Young called Komcki intothe office, but then Young said that they would wait forKrauth They went to Krauth's office According toKomcki when Krauth arrived, Krauth asked Konickiwhat he was doing there Konicki said that Young hadinvited him over, and that he would like to get his jobback After initial hesitation, and an assertion the hecould not recall the details of their conversation, Komckithen testified that Krauth said, "You know we got lettersthat we pass out that we would like you to read that youhaven't been reading" (Though there is some confusionof record therein, especially as to timing, apparentlyKrauth made a similar remark in an RT discussion whenKonicki had recited certain problems on the job toKrauth )In any event, Komc1u relates that he then told Krauth,he did not have to read those (antiunion) letters Konickirecalls that Krauth replied, "You think you know every-thing", and Konicki denied making that claim Konickiotherwise testified that Krauth did not express any opin-ion about the Union, or its campaign, in any respectKomcki initially asserted that no one asked him why hequit, and he did not recall a discussion of flexing, butthen added he was not denying it Indeed, Komckipromptly acknowledged that that was what a certainletter was about the next day, infraKrauth confirms that on August 6, at 7 a m, he spoketo Konicki in his office in the presence of YoungKrauth's version is that he wanted to find out what hap-pened, what was the reason for Konickes walking off thejob and quitting, and he asked Komclu why Komcki leftAccording to Krauth, Komcki said that he was sick andtired of being flexed Krauth was sure that he had alsodiscussed the Company's flexing policy more with Kon-icki at the time but Krauth could not recall the conversa-tion details specificallyYoung's related testimony is that Komcki was veryupset that he was flexed out of his department into an-other department, and, he said he did not know whythey were flexing him According to Young, Krauththen explained to Konicki that they flexed people intoother departments based on business demands, what hadto happen in the warehouse, what work had to be thenprocessed, and Krauth told Komcki that they wouldcontinue to do that I credit Krauth and Young's ac-counts that they inquired of Konicki why he had quit,that Konicki explained he was upset with flexings, andthat Krauth in turn (essentially) explained the Employ-er's position on the business need for flexing, and that itwould continueKrauth testified that at this time he had had no con-versation with Komcki about the Union, and Krauth hadno information about Komclu's attitude towards theUnion However, Krauth confirms that in their convera-non Komcki had said that he did not want to hear (or,was sick of hearing) baloney about the Company, or theUnion, and Komcki just wanted to be left alone Krauthdenied that he told Komcki in that meeting, or at anyother time, that Komcki was required to read companyliterature Young relatedly testified that Koruclu's state-ments, e g, about not wanting to read either company orunion literature, had no beanng on their decisionYoung clid not recall a Krauth statement that Krauthexpected Koniclu to read the company literatureThough she did not recall who brought up the subject of(reading) literature, she did recall that it came up Icredit Komclu's recollection that it came up followingthe Krauth statement about Komclu's not reading com-pany literature that was being passed out and Komclu'sreply he did not have to read that literature However, Iam persuaded by the weight of other mutually consistentevidence in the accounts of the participants that that wasnot the entire conversation related to that subjectRather, I also find that when Komclu told Krauth thathe did not have to read those letters, and Krauth thencommented that Koniclu thought he knew everything,Konicki followed up his disclaimer of claiming to knoweverything with the additional statements attributed tohim by Young, namely, "I just want to be left alone Iwant to do my job I want to do my job well I don'twant to read the Company literature I don't want toread the Union literature I don't want to read anythingI just want to be left alone to do my job"Young recalled that Koniclu asked for his job back,and Krauth said he would have to think about It Youngbelieves that they told Koniclu that they would get backto him Krauth corroborates that Krauth and Youngasked Komcki to leave and said they would get back toKomcki that afternoonKrauth recalls that, in his view, Konicki had Olt, andKrauth testified that he recommended terminationYoung confirms that Krauth recommended termination,though she recounts otherwise that she did not knowwhat he felt Krauth relates that Young contacted FDSHowever, Young testified that it was discussed with 224DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMcGrath, and a decision was made above her head,quickly, the same dayMcGrath confirms that Young reported back thatKomcki had requested reinstatement McGrath did notrecall if she was told that Konicki was a very goodworker, though she acknowledged that was a factor inhis return In significant contrast with a Krauth recom-mendation (at that time) that Konicki be terminated,McGrath testified that she was not aware of anything neg-ativeMcGrath recounts that (local) management explainedto Konicki that part of his job was to be flexed to otherareas, and, if Koniclu wanted to come back that Komckialso needed to understand that, and, to be sure it wasclear In that regard, McGrath also testified that theyhad a statement for Konicki to sign, that he understoodthat in the normal course of his job, he would be flexedin the futureMatthews did not recall what Young's recommenda-tion was She also did not think that FDS had the infor-mation whether Konicki was a good employee or notBased on her own personal experience, Matthews wassure that would be taken into account, but she did notrecall a conversation on it The point to Matthews (andMcGrath) was that the Employer had sat down andtalked to Komcki, and the Employer had clarified toKomclu what Komclu's responsibilities were as a ware-house utility worker at ADCThus, when Young told Matthews that Komcluwanted his job back (essentially) under those circum-stances, that he basically regretted walking off, and thathe wanted to come back to work, Matthews discussed itfurther with Vella They then decided to reinstate Kon-icki with the clear understanding that Konicki would bein agreement to flex to other departments in accordancewith his responsibility as a utility worker Moreover,they decided to put that agreement in the form of a writ-ten statement for Komcki to signOn the afternoon of August 6, Young spoke with Mat-thews in regard to the Komcki reinstatement letter Mat-thews dictated the content of the letter, in the form of amemo, over the phone, and Young typed it The pre-pared letter from Komcki to Krauth related the circum-stance that Komclu quit, and the conditions upon whichKonicki would be returned to work, as followsOn August 5, 1987, I quit without notice becauseI was asked to work in Reserve DepartmentI am requesitng to be reinstated to my former po-sition as a Utility Worker and I understand andaccept that I may be flexed and reassigned to workin other departments from time to timeI will accept and cooperate with management re-garding these re-assignmentsYoung confirms it was decided to offer Korucki rein-statement to the same job as a utility worker, that he wasa good worker, and that it was approved all the way downthe line Young called Konicki and she asked him (only)to come in the following morning for a meeting at 7 a mKonicle confirms receiving the call from Young, about8 30 p m, to come in the following morningYoung did not attend the meeting held on August 7,when Konicki signed the above letter Konicki signedthe letter as prepared Komcki testified that pursuant toinstruction, he had arrived at the warehouse (before) 7a m, and he waited for Krauth to arrive When Krautharnved, Krauth called Komcki into his office Komckirelates that Krauth had a paper, and that Krauth askedKomcki to read it, see what he thought, and askedwould Konicki agree to it Konicki read and signed theletter Krauth told Konicki to return to work, whichKomcki did on August 7McGrath testified Young reported to McGrath, andMatthews corroborated, that Konicki signed the state-ment (agreement) and returned to work on August 7Contrary to Komcki's apparent misunderstanding, Youngfurther testified that Konicki did not return as a new em-ployee, but rather Komclu continued in his pnor em-ployment tenureAt that time, McGrath was aware from Young'sreport (only) that at a previous meeting Konicki had saidhe did not want to be bothered heanng anything pro orcon about the Union McGrath corroborated Young thatwas not a factor in Konickes rehireMatthews testified that at all times they were trying tobe aware of an employee's attitude toward the UnionMatthews also acknowledged that at this time Matthewshad knowledge that not necessanly linked Konicki to theUnion, but that Komcki was not necessarily procom-panyMatthews' understanding at this time was that in theKonicki-Krauth conversation, Komcki had said he justwanted to be left alone He did not want any literaturefrom the Company, and he did not want any literaturefrom the Union, he was neutral on the Issue of unionsMatthews has also testified that she had no knowledgeof any specific Konicki union activity at that time Thiswould change with Krauth's report of certain Komi('union activity on August 26, Young and Kamel's reportof another Kamel-Konicki flexing incident occurrence onAugust 31, and, this time, Konickes discharge followedon September 2, with the parties contesting alleged in-subordination and disparate treatment claims(4) The unreported second Kamel-Koniclu flexincident, mid-AugustAccording to Kamel, when Komcki returned onAugust 7, he was home-based in the bulk area Kameltestified that he continued to flex employees, includingKomcki However, normally it is the area supervisor thatannounces assignments to the employees under that su-pervisor Nonetheless (I find), Operations ManagerKamel might also announce an assignment, if Kamel sawthe employee first after the assignments were decided byKamel in the supervisor's shapeup meeting in the morn-ingKamel relates on the next such occasion that he had totell Konicki that he was flexed, which Kamel placed atsomewhere around mid-August Kamel said Komcki,"Ed, you're going to be working down at the dock,today" According to Kamel, Komcki on that occasionsaid that he was not a doclue, and why should he work FILENE'S BASEMENT STORE225on the dock Kamel testified that Komcki then turnedaway, and, with hands flying in the air and head shaking,Konicki walked to the dockThere was no apparent record made of Kamel'sclaimed second Komcki-Kamel flexing incident (Howev-er, Kamel's record made of a later incident on August31, reflects also this earlier incident, though with Kon-iclu there recorded as having said on this occasion, "Me,down on the dock?") Kamel testified that he did notreport this incident to anyone, because he did not think itwas serious enough, and he let it slide As earlier noted,Komclu's assertion that Kamel had never before August31 given assignment to Komcki was self-inconsistentwith Komckes account of Kamel's August 5 assignment,and thus not to be credited Matthews also confirms laterreceiving a Kamel report of there actually being threeKonicki incidents on flexing I credit Kamel's account ofthe second flex incident with Komcki, though I also findthat on this occasion it is more probable that Komclasaid, "Me Down on the dock", and that Komcki on thatoccasion also went off towards the dock mumbling tohimself, and with his hands in the air(5) Komclu's subsequent open union activityat ADCKonicki relates that after August 7, he considered theUnion However, the first visible manifestation thereofwas 2 to 3 weeks later On August 25, Ronayne hand-billed ADC On that occasion Konicki accepted a hand-bill Komcki recalled (incorrectly) that the handbill relat-ed to the subject of an employer's earlier addressment ofwhat employees could and could not do In any event,on arriving at work the following morning of August 26,Komcki placed the handbill on the dnver's side windowof his truck, which was parked, as usual, so as to havethe driver's side closely face the employees' entrance andexit door of the ADC warehouse building Koniclu ex-plained that he put the Union's handbill on the windowof the driver's side of the truck facing the employees'door because the Union's handbill contained certain in-formation that Konicki felt the employees should haveKonicki initially testified that Supervisors Bracket andDave O'Neill saw him put the union literature in the sidewindow of this truck that day Prior affidavit of Komclurecords only (I find) the later Komcki posting of unionliterature on September 2, and it claimed as observed bySupervisors Brackett and O'Neill The Konicki statementwas thus silent on Komclu's posting of union literature inhis car earlier on August 26, and of his hearing claimthat Supervisors Brackett and O'Neill observed the post-ing Komcki acknowledged that he (personally) had nodiscussion with any supervisor that day (August 26)about the union literature in his truckBrackett testified that he knew that Konicki drove atruck, but that he never saw union literature on it Relat-edly, Manning had no recollection of Brackett ever tell-ing Manning that Konicki had put literature on his truckAccording to Manning, no one told Manning that, andManning did not know if his supervisors were aware ofit Area Supervisor O'Neill did not testify However, thesignificance of that circumstance is (essentially) immateri-al, inasmuch as Facilities Manager Krauth testified thathe was aware that Komcki had union literature on theside window of his truck, and it is otherwise apparent ofrecord that Krauth (and Matthews) was aware of itbefore September 2, discussed further infra(6) The Krauth flex assignmentsAccording to Koniclu, that same morning (August 26)Manning instructed Komcki to report to Krauth Koruckihad never been told to do that before At that timeKrauth informed Komcki that he had a special duty as-signment for Komcki, to put up a tent The tent wasused that day as weather cover for Vice President Tem-pesta's meetings with employees scheduled to be heldoutside the warehouse Krauth also told Konicki that hewanted Komcki to go to the first meeting Komcki putup the tent with the aid of a temporary employee, whohad also been assigned to the taskThe first meeting was attended by 20 to 30 employeesand lasted about 30-35 minutes In addition to Tempests,Krauth and Young were present Komcki testified, thatduring the meetmg, Tempesta said, most of the union em-ployees are now gone Those in attendance agreed that alot were gone, with some people happy about it, andsome not Tempesta informed the group that anyonewho wanted to leave could Attendance was voluntaryAt the conclusion of the (first) meeting Komcki wastold to take an inventory, and clean up Later, probablyafter the second meeting, Krauth told Komclu to takethe tent down After that assignment, Krauth instructedKomcki to conduct an inventory downstairs Komcluconducted the inventory in 2 days, with the aid of a tem-porary employee available only for the first half-dayKomcki conducted the rest by himself, including, in anyevent, conducting the inventory alone on August 28(Friday)Krauth confirmed that he needed two employees to setup a tent outside, and to conduct an inventory down-stairs Krauth would typically not attend a shapeup, butsimply tell someone he needed the employees, and therequired employees would be flexed to him Krauth con-firms that Konicki was flexed to him, but did not recallwho flexed Koniclu to himManning, however, testified that Krauth told Manningto have Komcki put up the tent Manning confirms fur-ther, that after Tempests spoke (the second time) Kon-iclu (and Manning) took the tent downManning did not recall if Konicki did inventory thenext day Krauth however confirms using Konicki andanother employee to conduct an inventory of parts andconveyor equipment for the first of a 1- to 2-day assign-ment, and that he used Konicki for the remainderKrauth testified generally that there was no specificreason why Komclu was assigned there There is someconfusion whether the 2-day inventory assignment oc-curred on August 27-28 or 28-29 The latter would haveinvolved some Saturday work Ronayne would recellKomclu's complaint of (perceived) unusual Krauth as-signments that occurred on normal workdays, August 26,27, and 28 (Wednesday-Friday)Ronayne testified that another union committeeman,employee Mort Sullivan (deceased), had called Ronayne 226DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDon August 26 and informed Ronayne of Komcki havingthe union literature on his truck Sullivan also mentionedto Ronayne (whether then or the next day) that Konickias being given the runaround by the facility managerRonayne testified that he told Sullivan to try to set up ameeting with Komcki as soon as possible, and Sullivandid, for August 28 (Friday)Konicki confirmed that he met with Ronayne at theWonder Bar at noon on August 28 Konicki relates thatthey spoke of the problems that Komcki was having onjob flexing, and Komcki also inquired about the unionwages at Sommerville Komcki initially related that hehad received union literature from Ronayne of August28, but Komcki subsequently clarified that he signed anauthorization card for the Union after work on Septem-ber 1, at which time he received a supply of union au-thorization cards and quite a bit of literature Komcki ac-knowledged that he kept the union cards in his vehicle,and that he had no occasion to hand out or solicit cards,as Komcki was discharged the very next day, September2 Konicki did post some of the union literature on histruck side door window on the morning of September 2,when he arrived for work, and parked in the same placeAlthough Komcki had testified that at the time he re-ceived the union handbill from Ronayne as he left workon August 25 that he said to Ronayne, good luck onyour campaign, prior affidavit confirms that his meetingwith Ronayne on lunchbreak on August 28, "was myfirst talk with any union representative " Ronaynealso confirms their discussion at lunch included theUnion's organizing drive, and what the Union can do forthe people at ADC However, their conversation endedwith Ronayne only giving Komcki, Ronayne's (home)phone number and union numberRonayne told Konicki to give him a call as soon asKomcki wanted to get involved, sign a union authoriza-tion card, and work full time (be on the unpaid, insideemployee organizing committee) for the Union It is ap-parent that as of August 28, within the Union, Komckiwas still undecided (at least) to the extent of present will-ingness to sign an authorization card for the Union It isalso clear that all that would be changed by the eveningof August 31(7) The third and last Kamel-Konocki flexingincident of August 31In the processing area there are twenty 100-footlengths of roller-conveyor, at the end of which are twodesks The desks are located perpendicular to, and about10 feet away from the roller end On August 31(Monday), Manning was in the bulk processing area, as-signing work to his warehouse employees Manning re-calls that he was at a desk with some other employeesbesides him Komcki came up to receive his assignmentKomcki confirmed that his next workday was onAugust 31 (Monday) Komcki testified that on thatmorning, Manning (first) assigned him to work on thedock Konicki started walking to the dock When about10 feet away, Kamel came from another direction ap-proaching Komcki on the right side, then about 10-15feet away from Koniclu According to Komclu's recol-lection, "I just told Kamel, I wasn't a dock worker" Kon-icki relates that he kept walking According to Koniclu,Kamel then said, "Remember you signed that letter"Konickes initial version of what followed is that Kon-icki replied, "I know I signed a letter", and, as he keptwalking, he mumbled to himself under his breath, "Heretoday Gone tommorrow " Komcki initially denied thathe had addressed any vulgarity directly to Kamel, butKonicki then quickly added he did not recall what hesaidOn cross-examination, and notably with Employer'suse of any prior inconsistent statement(s) purportedlymade at an unemployment hearing held on October 1,before the Division of Employment Services (DES) ofthe State of Massachusetts, and concerning which useseparate ruling was made and issue is raised (and accord-ingly is to be separately treated), Konicki continued to atfirst assert that he did not recall the words he had mum-bledHowever, Komcki acknowledged on pressed cross-ex-amination severally that "shit" could have been one(word) and he was not denying it, later, that he knew itwas "bullshit," but it was not directed at Kamel, (then)acceding that he did not say anything else to Kamelother than, "Here today Gone tomorrow", and finally,that it could have been, "oh shit" As of this time, how-ever, Komckt's testimony was firmly, and significantly,(a) that he knew he did not say, "this is a bunch of slut",and (b) it also couldn't have been, don't give me thatshit", both denials being made assertedly because he wastalking to himselfKamel relates that at the shapeup that morning, theydecided that Konicki would go to shipping Kamel's ver-sion is that as he approached Konicki in the bulk area, hesaid, "Ed, you're going to be working down at the docktoday" Komcki replied, "He's not a doclue, why shouldhe work on the dock" Kamel told Konicki that he was autility worker, and he was to work where neededKamel recalls that Komclu then turned away (again)with hands in the air in exasperation, and head shakingKamel confirms that as Komcki began to walk away, hewas mumbling According to Kamel, while remainingstationary, Kamel called to Koniclu, "Ed, remember theletter that you signed, agreeing to cooperate with man-agement" Kamel testified that Konicki, then 6-7 feetaway turned to Kamel and said to Kamel, in a loud butnot yelling voice, "Don't give me that slut" Kamel relatesthat Konicki then turned away again, and walked offtoward the dockManning confirms Komcki that Manning had initiallytold Komcki, "You'll be working on the dock today"Manning confirms that Komcki said nothing to Manning,that Konicki did not wave or gesticulate his arms uponreceiving the assignment, but rather simply turnedaround, and walked towards the dock As Komclu did,he passed Kamel, who not unusually was also in thisgeneral areaManning recalled having first noticed Kamel comewithin 50 feet of the area possibly from reserve, or atleast from the back of the building In any event, Kamelcame toward the desk Manning did not know if Kamelhad heard Manning already tell Konicki his assignment FILENE'S BASEMENT STORE227for the day However, Manning testified that while Kon-iclu was 20-30 feet away, with Komclu's back to Man-ning, Manning heard Kamel say to Komcki, "Ed, you'llbe working on the dock" Manning corroborated Kamelthat he heard Komcki reply to Kamel, "I'm not adockie "Manning did not know if Konicki had said anythingfirst to Kamel (before that) Manning further recalls(contrary to Kamel) that he saw Kamel walk along withKomcki, and the last thing that Manning heard wasKamel tell Komclu, "You're a utility worker" Manningdid not hear any foul language (thereafter), and he be-lieved that Konicki went on to the dock after thatAt heanng Kamel has testified that he never had anemployee speak to him in that manner Kamel also testi-fied that the difference with the profanity that he hasheard in the warehouse before, was that this time theprofanity was directed to him Kamel testified that herecommended Konicki be terminated for insubordinationAfter the incident Kamel spoke of it with ManningManning did not recall what Kamel had specifically saidon that occasion, though he recalled that Kamel did nottell Manning then, that Kamel was trying to get KonickidischargedFDS and corporate management essentially corrobo-rate, infra, a report of Konickes statement made toKamel of, "Don't give me that shit," infra Kamel hasalso testified that he wrote an account of the incident thenext day, which is true and accurate Kamel's recordstherein, that after Kamel reminded Komcki of his agree-ment to cooperate with management, and work whereneeded, Komi(' turned to Kamel and said "Don't giveme that skit" Kamel's account of the specific remark at-tributed to Konicki is at least one well-established as notof recent fabrication, infraNonetheless, it is presently observed that the basicconflict over (in my view) the very substance of the un-derlying contended subordination remains m disputesolely between Konicki and Kamel's accounts, on thisthe only other person present and testifying, Manning,was on the one hand unable to assist in the persuasiveresolution of the central matter favoring General Coun-sel (clearly not having heard all of the conversation), buton the other hand, has generated some base for an infer-ence of nonsupport of Kamel, in Mannmg's nonrecall ofany Kamel timely reference to Manning of Kamel's im-mediately intended discharge of Konicki for the remarkHowever, apart from Kamel not relating the Konickiremark, or what he intended to do about it to Manningin their early discussion, the fact that Manning did notlater take part in Komclu's discharge is adequately ex-plained by Young as not sinister in terms of the incidentsimply involved a higher management level, namely, theinsubordinate remark was directed to Operations Manag-er KamelKrauth asserts that his only involvement with Kon-Ickes termination is that he agreed with the recommen-dation of Kamel According to Krauth's recollection,Kamel reported to Krauth that Kamel had walked intothe bulk department area that morning, seen Konicki,and Kamel told Konicki that Komcki had to go down tothe dock to work, or, that he was going to be workingon the dock that day The report to Krauth continuedthat Komcki had said, "I am not a doclue " As Komckiturned and started walking away, Kamel reminded Kon-icki of the letter that Konicki had signed, to be coopera-tive with management of flexing Kamel's report toKrauth continued that Komcki had then turned aroundand said, "Don't give me that shit" Komcki then turnedaround, and he went down to the dockAccording to Krauth, Kamel felt it was a clear viola-tion of the (signed) statement, and Kamel recommended"we do something" Krauth agreed, and he then recom-mended that Kornai be terminated Krauth relates thatthey called FDS, and then they waitedYoung testified relatedly, that they all came to amutual decision (termination), though she could notrecall who did so first However, Young corroboratedthat she reported the incident on August 31, and sheconfirmed that authorization to terminate did not arnveuntil the next day, and then after close of business onSeptember 1 In the mtenm, in the morning of Septem-ber 1, Manning conducted Komclu's "60 day" review,and Manning rated Komcki good in all areasThus, on September 1, Manning conducted his reviewwith Komcki Manning went over his across-the-board"good" evaluation of Konicki, and Manning acluiow-leged that he did not have any problem with Konickeswork In that regard I credit Konickes testimony that onthe occasion of this review, Manning said to Konicki, "Idon't know what's going on between you and Ed(Kamel)," but, "I have no problems with you"Both signed the review on September 1 Manningturned in the review to Young the same day Manningdid not think that he told Kamel that he was going togive Konicki his review that day, though Manning as-serts that Young knew of it (As noted, Young confirmedthat Komcki was rated as a good solid performer, butYoung testified that there were so many reviews delayedand out to be administered that she did not know thatManning had planned to administer Komclu's reviewthat morning )Although appearing at one point to recall that it waslater that day that he learned from Kamel that somethingwas going to happen, Manning has also testified that hecould not recall whether it was that day or the next daythat he learned Kamel was going to fire Komcki for notagreeing to work in the assigned area In any event,Manning was aware of Komclu's impending discharge atshapeup time in the morning of September 2McGrath confirmed that Young called McGrath, andshe reported there was another Konicki (flex) situation,this one involving insubordination, and that Kamel rec-ommended permanent termination McGrath also testi-fied that the report she received was Korucki had usedprofanity, waved his arms, was agitated, and used a loudvoice Young reported to McGrath more specificallythat Komcki was working and Kamel had asked Konickito flex to the dock Komcki said "I'm not a dockie, andhis last statement to Kamel was, "don't give me that shit"McGrath relates that Komcki did not refuse to do thework, but he did it reluctantly, and had vocalized that hedid not want to do it 228DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMcGrath has testified that she considered that theabove was insubordination, and grounds for terminationIndeed, McGrath testified in her past practice, it wasgrounds for an immediate termination McGrath howev-er recommended termination to Collman, as did Collmanto FDS, and FDS approvedMatthews recalled that they (FDS) received a callfrom Young Matthews talked directly to both Youngand Kamel According to Matthews, they (Kamel andYoung) reported to her that Komcki had refused to beflexed to another department, the dock After some lead-ing, Matthews recanted Komcki's refusal to do the work,and then testified more consistently that Komcki did notacutally refuse the assignment, but Konicki went reluc-tantly, and used profanity Matthews otherwise con-firmed that ADC (local) and Wellesley (corporate) man-agement officials had (all) recommended termmationMatthews discussed it with Vella They concurredRonayne testified that on Monday night, August 31,Konicki called Ronayne at home Konicki said hewanted to meet with Ronayne as soon as possible Kon-icki told Ronayne that he wanted to sign a card for theUnion, he wanted the Union to immediately send a letterthat Konicki was going to be working full time as aunion organizer at ADC The reason that Konicki ad-vanced at that time to Ronayne was, Komcki thought hewas being treated unfairly in assignment because of theunion literature he put on his truck on August 26The record established that it was Employer's policyto try not to flex an employee from the employee's regu-lar area on consecutive days Prior to discharge on Sep-tember 2, Konicki had five nonbulk area assignments in arow, namely, by Krauth on August 26, in the special as-signment to put up and take down a tent, with fill-in in-ventory and cleanup, and on August 27-28 to conduct aparts and roller inventory, by Kamel on August 31 towork on the dock, and by Manning, to the dock on Sep-tember 1, though with Manning's acknowledgment thatthe (consecutive) Komcki dock assignment on September1, could have originated with KamelManning testified relatedly that it was possible thatKamel told Manning that Kamel wanted Komcki towork on the dock that morning (again) Konicki testifiedthat he was not flexed that often to the dock, except re-cently Kamel did not deny that he flexed Komcki to thedock that day I find it was not only possible, but mostlikely on this record, that the decision to flex Konicki onconsecutive days to the dock was not Manmng's deci-sion, but most probably Kamel'sRonayne testified that Komcki complained to Ronaynethat he thought it was very strange that the plant manag-er was giving him jobs to do, and that his immediate su-pervisor was sending him to the plant manager for jobassignments However, Ronayne testified that Konickidid not ever complain about being required to flex, forexample, from bulk area to the dock area, or any otherareaOn the evening of August 31, when asked to immedi-ately do so, Ronayne informed Konicki that he could notsend a letter to the Company until Konicki signed apaper authorizing the Union to do so They then ar-ranged to meet the next day, September 1, after work atthe Wonder Bar On September 1, at that meeting, Kon-icki signed a union authorization card, and he signed therelease letter to enable the Union to notify the Employerthat he was on the organizing committee Ronayne con-firms that Konicki wanted a supply of union authoriza-tion cards and that Ronayne also gave him union litera-tureAccording to Young, the final determination to termi-nate Konicki was received on September 1 (Tuesday), inthe late afternoon, after the close of business at 3 30 p mMatthews testified that the decision reached to terminateKonicki was consistent with Filene's progressive disci-pline policy, because there was insubordination, namely,conduct that would be grounds for termination in certaincircumstances without prior discipline According toMatthews, the nature of Konicki's insubordination was inhis disrespect for management in the use of foul, abusive,or abrasive language, in an agressive manner(8) The Employer's knowlege of Komcki's morerecent union activityManning has testified that as of this time he had notmade a judgment on the union interest of KomckiKamel testified that he had no information on Konickesattitude toward the Union, and, he was unaware thatKomcki had union literature on his truck (on August 26)Kamel was adamant that he did not pass out Tempesta'sAugust 12 letter to Konicki I credit that testimony, andI also find that he did not hand out such literature at thattime to Konicki because he was already aware of Kon-Ickes position on reading company literature, as ex-pressed to Krauth and Young on August 6Young testified that as of Koniclu's discharge inter-view on September 2, infra, she did not know, one wayor another, of Komcki's interest in union activity,beyond the one meeting in which he had said he was notinterested in reading anything, and he only wanted to beleft alone Young specifically denied that anyone hadtold her that Konicki had put union literature on histruckIIn contrast, Krauth acknowledged that as of August31, when Krauth recommended that Konicki be dis-charged (for the Kamel reported flexing incident) Krauthwas then aware that Komcki had a union pamphlet onhis truck the prior week Krauth has otherwise acknowl-edged that he saw Konickes truck with one of theUnion's brochures handed out taped to the driver's sidewindow Krauth further testified that he had reportedthat fact to FDS the same day that he had observed itAlthough Krauth did not recall seeing the union litera-ture on Komcki's truck on August 26 specifically, or spe-cifically on the day Vice President Tempesta had spokento employees outdoors under a tent put up by Komcki, Ihave found, on other credible and convincing evidenceof record, that Krauth observed the union literature onKonicki's truck on August 26 I further find that was thesame day that Krauth instructed Konicki to attend thefirst Tempesta meeting when Tempests spoke to employ-ees outside about the Union, and, inter alia, specificallytold employees that most of the union employees weregone At that time, Konickes truck, as (I find) was usual, FILENE'S BASEMENT STORE229was parked right up front, and its posted union literaturevisible to all employees upon their exit through the em-ployees' exit doorBased on Komclu's earlier response that month that hedid not want to hear any baloney from either the Com-pany or the Union, Krauth has advanced that he felt thatKomclu's placement of union literature on the driver'sside window of his truck facing the entrance/exit door,was mocking the Union Whatever may be said of thatassertion, Krauth did not feel secure enough in it toreport that opinion to FDS Krauth has otherwise testi-fied that the fact that Konicki previously had the Union'sliterature on his truck (under all the circumstances), didnot influence Krauth's recommendation to terminateKonickiMatthews acknowledged that at the time that Mat-thews and Vella decided discipline (discharge) was ap-propriate, they had more information that Komcki wasless procompany than he was before Matthews confirmsshe had the information from Krauth that on the day ofTempesta's meeting with employees (August 26) outsidethe facility on the lawn adjacent to the building, Konicluhad some union flyers on his truck parked close to theemployees' entrance That was the only incident report-ed to herIn contrast with Krauth's (at best) strained personalview that Konickes truck posting of proumon literatureby the employee entrance mocked the Union, Matthews(at least) has acknowledged, we knew Komcki -couldhave been a union adherent I find that Employer wouldonly have reasonably concluded that Komcki had had achange of view and not only no longer was opposed toreading union literature, but now was a strong and openproponent of his fellow employees reading the union lit-erature as wellMatthews testified with greater conviction that that in-formation was not a factor in any way in Matthew's finaldecision to terminate Konicki Matthews has testified,that in all the above reported circumstances, she wouldhave terminated Komcki for his conduct on August 31,irrespective of his attitude towards the UnionWhen Konicki reported to work on September 2, heparked his truck in the usual place and this time he puteven more union literature on his truck, which he assertsSupervisors Brackett and O'Neill saw Koniclu thenwent into the warehouse When Komcki reported toManning, Manning told Komcki to go to the personneloffice, where Konicki found Kamel and Young waitingfor him Kamel had the August 7 (Komcki signed) state-ment, and a statement of the recent (August 31) incidentthat Kamel had written up (on September 1), and a pre-pared RC for Komclu's termination Kamel proceeded toread his statement of the incident When Konicki heardhe was to be terminated, Komcki relates he stood up andsaid that he did not want to hear anymore, he was goingto leaveYoung testified that halfway through Kamel's readingof the statement, Komcki questioned some aspect of thecooperation (that apparently Komclu asserted that ICamelhad not said during the incident, but which subject wasin the letter that Komcki had signed) Young told Kon-iclu to let Kamel finish reading the statement WhenKamel finished, Koniclu asked why they were harassinghim Katnel said, based on the prior letter, and this inci-dent, it was a violation of his reinstatement agreementAccording to Young's recollection, Konicki then said,"I'm violating you,•what about you violating my rightsin making me read all those union [sic] letters" Youngrecalls that Komcki next asked what they were going todo about it Young said, "this is in direct violation ofyour reinstatement letter, is considered insubordination,and grounds for termination"Young confirms that at that point, Konicki became ex-tremely upset, jumped up from the chair, and yelled,"Oh you're terminating mel Fine, ok, well I'm going tomake a phone call" Although they asked Komcki there-after to review and sign the prepared RC, Komcki re-fused, saying, "if you're terminating me, that's it" Ac-cording to Young, Kamel asked Komclu once more tosit down and review the RC Komclu again refusedAlthough Komcki wanted to make a phone call,Kamel told Konicki to leave and sign out Kamel thenescorted Konicki out of the building According toYoung as Komclu was driving away he said, "I'll beback"The thus unsigned Koniclu RC on termination pro-videsOn August 31 and two weeks prior Ed expressedunwillingness to flex to other departments (the dockspecifically) His response to management whenasked to flex to the dock is considered insubordina-tion and grounds for termination based upon hisletter of reinstatement to Steve Krauth on 8-7-87Matthews further testified that with the background ofthe previous agreement on flexing that Komclu stated hewould adhere to, Matthews would have authorized, rec-ommended, or conferred (sic, but in context, clearly con-curred) as the discharge of Komi(' in any circumstanceIf the meaning of any circumstance is to be viewed asambiguous in its use here, Matthews adequately clarifiedit elsewhere to mean, irrespective of Komclu's union in-terest, or union activityContentions and AnalysisIn mixed motive cases, the General Counsel bears aninitial burden of proving that protected union activitywas a substantial factor which prompted the disciplineimposed on the employee by the employer Once that isestablished the burden shifts to the employer to prove af-firmatively that the disciple admimstered would havebeen the same even as the absence of protected conduct,Wright Line, 251 NLRB 1083 (1980), enfd F 2d 899 (1stOr 1981), cert denied 455 U S 989 (1982)The General Counsel has essentiallly contended thatKonichs recent emergence as an open union activist onAugust 26 is what motivated the Employer's decision todischarge Koniclu on September 2 The Employer hascountered with initial contention that Komckes union ac-tivity in material times differed only slightly from that ofSavageau, in that Komclu had engaged in some openunion activity, but effectively, it involved only a singleact on August 26, and, Employer has argued otherwise 230DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthat much more active union adherents were not dis-chargedFirst, the General Counsel appropriately relies on Em-ployer's harbour of animus to the Union's attempt to or-ganize at ADC, as is evidenced by now determined Staf-fen's and Krauth's unlawful conduct directed towardsleading union adherent Noonan, as well as by the certainother unlawful conduct of Respondent's supervisors ashas also been determined All the aforesaid unlawful con-duct had occurred comparatively recently, e g, mid-July Second, at this time, Komcki was a known, evaluat-ed, and undisputed solid work performerThird, the record evidence has established that at thetime Konicki had improvidently walked out and quit hisjob over a perceived improper flex assignment onAugust 5, Employer possessed no information on Kon-Ickes union attitudes Whatever else was appropnatelyaddressed in the mterveiw conducted by Krauth onAugust 6 as foundation for a decision on Konickesreturn, the additional fact of record is inescapable thatthrough a critical comment by Krauth (one that putKornai on the defesive), namely, on Komcki's pnor re-fusals to accept and read the Company's antiunion letterswhen Kamel attempted to hand them out to Komcki,Krauth, defacto, if not by design, elicited from Konickian expressed declaration for desired neutrality towardsthe union issue, prior to the actual decision being madeby Employer on Konickes earlier expressed desire toreturn to workIf Krauth's comment did not constitute a not-too-subtle probe of Komcki's attitudes toward and/or inter-est in the Union (not alleged in the complaint), it was inany event a cntical comment made in an area unrelatedon its face to the purported subject of the interview,namely, as to the reasons for Komcki walking out, andquitting In short the comment necessarily indicated aninterjection of Koniclu's attitudes toward and interests inthe Union as an operative factor in his desired return atthat timeAssuming that Krauth (and Kamel) had initially rec-ommended a termination of Konicki because he hadwalked off the job and quit, weight of evidence of eventsthereafter that I find only then the more credible hasalso convinced me, that Krauth took a different positionon it after this interview E g, I do not believe that a(continued) Krauth recommendation for termination ofKornai would have escaped McGrath's (credited) recol-lection that there was nothing negative expressed onKornai's return, nor do I believe that Young wouldhave failed to report Krauth's position on Konickes ter-mination to McGrath, if it was still held by KrauthThat conclusion is seemingly independently supportedby Young's further revealment in regard to the decisionon Konickes return, otherwise conditioned only on Kon-Ickes signing the agreement on flex cooperation, that ev-eryone down the line had approved of Komclu's returnIn short, I conclude and find that General Counsel hasestablished a prima facie case that with Komckes at leastde facto declared neutrality, Konicki was later deter-mined returnable to employment (rather than be dis-charged as initially recommended), provided, that Kon-icki would also agree to cooperate with management inthe future, and accept a flex when assignedMoreover, I further observe that not only did Kon-Ickes return promptly follow, but Kamel, only about aweek later was disposed in those existing circumstancesto overlook, as then not too serious, an occasion of aKonicki remark to Kamel evidencing a reluctant accept-ance by Komcki of a dock assignment, viz, a compara-tively moderate Komcki remark, as I have found, "MeDown the Dock," as opposed to "I'm no dockie" (butwith accompanying physical gestures by Konicki)Kamel's toleration of Koniclu's reluctance occurred de-spite the written terms of the previously signed agree-ment that provided for Konickes cooperation withKamel's flex assignment of Konicki being then but aweek oldFourth to the extent Employer's first argument wouldminimize Koniclu's union activity engaged in on August26, I conclude and find that argument is wholly unper-suasive By that time leading union adherents Noonanand Corso were both gone Konickes union activity en-gaged in that day at ADC (at least) presented Employerwith appearance, if not prospect of a Konicki changefrom neutrality on the union issue, to one of indicatedstrong proumon activityThus, what Konicki did that day was to presentproumon literature, that Konicki felt his coemployeesshould be aware of, on public display The displayedpamphlet addresses such employee problems as transfer,demotion, layoff, discharge, etc, with statement that anemployee facing such matters with a union contract hada grievance procedure and an impartial arbitrator todecide the issue, with the Union's location and phonenumber also provided for the employee to seek addition-al information Konicki displayed that prounion literaturein the side window of his truck, which he had parkedvery close to where employees regurarly entered andexited ADCIn substance and in pratical effect, the placement of histruck, and the posting of prounion literature in its sidewindow facing and so close to the employees'entrance/exit, effectively constituted a union bulletinboard on Employer's property for employees to readproumon litrature, when both entering and leavingADC Thus, in my view, to descnbe Konickes aboveproumon action as being only slightly different from theat best surreptitious union activity of Savageau, or, toonly summarize it as "some open Union activity" wouldserve only to unwarrantedly minimize and/or ignore theactual significance and effect of the act engaged in byKonicki that dayFifth, there is considerable merit in General Counsel'sobservation that, in urging that his view of Konicki post-ing literature in Komcki's truck was instance of Konickimocking the Union, Krauth has in that regard exhibiteda lack of candor I need not go so far as to adopt Gener-al Counsel's assertion that the same is contrivance It issufficient to observe and conclude as I do, that if Krauthdid not have enough confidence in holding that assertedview to report it to his own superiors when promptly re-porting on Konickes union conduct to FDS the same FILENE'S BASEMENT STORE231day, his election to advance it before me as in sole expla-nation of his view and subsequent conduct in regard toKomcki, is unconvincing Moreover, Krauth's indicatedlack of candor in this instance, warrants inference thatKomcluss display of prounion literature in that mannerand place, played a greater role (at least) in certain sub-sequent events than Krauth has been willing to reveal,cf Ryder/PIE Nationwide, 278 NLRB 713, 719 (1986),enfd in part and denied in part 810 F 2d 502 (5th Cir1987)Sixth, Krauth's observance and response was immedi-ate Inter aim, Krauth immediately directed Komckes at-tendance at Tempesta's morning speech in which thathigh corporate official made a special point of stating toa group of sonic 30 assembled employees that includedKomcki, that most of the union employees were gone(Declaring the meeting a voluntary one thereafter cametoo late ) Komcki did not miss the message (I find) deliv-ered to him that day, and I have no doubt it had aneffect on Komclu's view of the assignments Krauth madeto Komcki later that day, and in the days that followed(none of which are alleged to be independently violativeof the Act) Neither would the assembled employees belikely to have not recalled Tempesta's statement in thewake of Konickes discharge within a week of becomingopenly active for the unionIn passing, I would only further observe in regard toEmployer's assessment of the nature of Konickes proun-ion activity, that even assuming that Konicki had discon-tinued the public display of the prounion literature on histruck on subsequent days for reasons unrelated to Tem-pesta's remark (or Komclu's view of Krauth's andKamel's unusual assignments next to be considered), Em-ployer would have had no way of knowing that Underthe above circumstances, Employer can draw small evi-dentiary support therefrom for its argument of limitedKomcki union activity Moreover, the full protection ofthe Act extends to those probing the merit of a union,with public temerity, as well as those fully committed indoing soSeventh, Employer's treatment of Komcki immediatelyafter he posted the proumon material on his parked car,was markedly different than before Although the same,as noted, is not alleged in the complaint to be independ-ently violative of the Act, and I shall accordingly makeno such finding, I need not ignore the unusual nature ofthe repetitive assignments that encompassed Konickesconduct that led up to his dischargeThat evidence establishes that shortly after Konickihad presented the appearance of having changed his neu-trality, and become openly and strongly prounion, therefollowed a series of unusual ICrauth and Karmel assign-ments that effectively kept Koniclu isolated for 3 days,assigned to the dock (as to which he had previously ex-pressed displeasure) for 2 days, and even more signifi-cantly, out of his home-base area for 5 consecutive days,despite an Employer's otherwise conceded normal policyto try to keep its employee home-based, and, to not flexan employee out of the employee's home-base area onconsecutive days The essence of discrimination is tohave treated like employees differentlyAlthough the last of three-four flexes in a week hadled to the first Konicki walkout, General Counsel estab-lished that upon Komcki's first displayed of union litera-ture there recommenced even more unusual, if not ad-verse assignments, and upon Konickes second display ofunion literature, and despite interim rating as a solidgood worker, his discharge followed immediatelyContrary to Employer assertion in the matter, and inagreement with General Counsel, on the basis of all theabove factors, I conclude and find that the GeneralCounsel has established a prima facie case that Komclu'srecent appearance of emergence as a new open union ac-tivist on August 26, was a substantially motivatingand/or operative factor in Employer's subsequent deci-sion to discharge Komcki on September 2, even in theface of another established instance of Konickes ex-pressed discontent in accepting another flex assignmentto the dock, viz, in remarking to Kamel on August 31,"I'm no cloche"An Employer that has tolerated such conduct in thepast, may not later find it offensive only because an em-ployee has in the interim execised a Section 7 right,American Petrofina Co of Texas, 247 NLRB 183, 190(1980), Holiday Inn of San Bernardino, 212 NLRB 280(1974), enfd as modified 512 F 2d 1171 (9th Cir 1975)It is Employer's contention that even assuming a primafacie case is made out, Employer has met its burden ofestablishing that it had a totally legitimate, independent,bona fide basis for discharging Komclu Essentially Em-ployer urges that Kamel's account should be creditedover Komckes demal that when Kamel had occasion tomost recently remind Konicki of his prior agreement tocooperate with management in flex assignments, Konickithen told Kamel, "Don't give me that shit" Employercontends that that Komcki remark, particularly whenconsidered in the light of Komclu's prior agreement, hadprovided compelling grounds for Konickes terminationfor insubordinationEmployer contends that Konickes remarks to Kamelwere a form of hostile insubordinate employee behaviorthat should be found to have reasonably had a tendencyto inhibit Operations Manager Kamel (as Kamel has spe-cifically testified) in making assignments in the furture,and, it called for Konickes termination in the view notonly of Kamel, but of every single manager involved inreview who has testified, as well as being conduct (gen-erally) that no Employer can be exected to tolerate IfGeneral Counsel has made out a strong prima facie caseof discriminatory discharge, Respondent Employer hasadvanced a strong defense of its action, if it be creditedon its salient feature, that when reminded of the agree-ment to cooperate that conditioned his return, Komckireplied to Kamel, "Don't give me that slut"The General Counsel has argued that Komcki hasdenied making that statement, and that Kamel's accountis not fully supported by Manning, i e, in several fatalparticulars (including on Komcki making that remark)Employer argues that Kamel's testimony at hearing, incontrast with that of Koniclu at hearing, is not only con-sistent throughout, but again, unlike Komclu's testimonyat hearing being also shown inconsistent with pnor testi- 232DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmomal accounts before the DES and in prior (Board) af-fidavits, Kamel's testimony at hearing is consistent withthe prior memo account of the incident, established aswritten the day after the incident, and is also fully cor-roborated by the accounts of that incident as have beenrecalled by all reporting and/or reviewing managementofficials who have testified on it in this proceedingManning corroborated Kamel over Komcki that Kon-iclu had told Kamel upon being told of his dock assign-ment, that he was not a dockie (rather than dockworker,or dockhand) Moreover, contrary to General Counsel'surging, the testimony of Manning considered otherwise,does not preclude that Komcki told Kamel, "Don't giveme that shit," anymore than it does what Konicki haslater acceded he said (after a review of his testimony atthe DES hearing, infra), namely, "[This is a bunch ofshit" Employer has also established that in a prior affida-vit given to the Board (during Regional investigation ofthe matter), in contrast with acknowledging that eitherstatement was made, Komcki had there testified thatnothing more was said Employer thus urges that in lightof Konickes significant inconsistencies in his testimony athearing (which I have otherwise earlier addressed), andas now established made before the DES and in prior af-fidavit, it is wholly warranted that Kamel's accountshould be credited over Komcki In the end I agree, andso concludeWhile Employer's memo and supporting managementtestimony in this proceeding have convinced me thatKamel's account is not one of recent fabrication, the factis that the two witnesses who were the participants inthe conversation, namely Konicki and Kamel, have re-called and presented accounts that are in direct conflictwith one another on the substantive issues of the specificremarks underlying the insubordination as it is contendedoccurred on August 31, and, Manmng's testimony simplyis not dispositive on that Issue, either way However, apermitted Employer's use of Konickes testimony at ahearing before DES occasioned further concessionbefore me, which points towards the indicated more ap-propriate resolutionIII THE MASSACHUSETTS "SHIELD" LAW ISSUEAt hearing, over General Counsel's objection, I ruled(I) that Massachusetts General Laws, C 151A, • 46 iscompatible with a normal application of the rule on useof prior inconsistent statement under the Federal Rulesof Evidence (FRE) in that it (MGL) provides for use(disclosure) inter aim, "as otherwise required, or author-ized by law" Accordingly, I ruled that prior to testimo-ny before DES may be used where permitted by theFRE, namely, by Employer in the instant NLRB pro-ceeding to cross-examine General Counsel witness Kon-mkt regarding any material prior inconsistent statementthat Konicki made at a DES hearing (2) I relatedlyruled that General Counsel had already called and failedto inquire on that basis, the same appearing to me as un-timely raised by General Counsel (3) Finally, I ruledthat if General Counsel desired to use similar evidenceavailable to him in any cross-examination of Respond-ent's witnesses (called) thereafter, he would be privilegedto do so, in a timely mannerCounsel for General Counsel filed a special appeal onthe above ruling(s) dated June 3, 1988 Employer filed anopposition thereto, dated June 14, 1988 On June 14,1988, the Board denied the General Counsel's request forspecial permission to appeal without prejudice to theGeneral Counsel's right to renew its contentions throughthe filing of appropriate exceptionsIn brief, counsel for General Counsel relatedly advisedthat counsel for General Counsel had asked the Massa-chusetts attorney general for a written opinion as to theintended scope and proper application of MGL, C151A, • 46, and, advised that upon receipt of the opin-ion, that counsel for General Counsel would move toreopen the record for its receipt, and, if I would permit,submit additional brief in support of a request that I re-consider the earlier ruling(s) made Apparently that opin-ion has not been forthcoming, or, in any event, none hasbeen received by me to date It appears that Employerconceded in its earlier opposition filed with the Board (p12) that the law of Massachusetts in this area is generallysilent on the construction of MGL, C 151A, • 46The record before me otherwise reflects counsel forGeneral Counsel's representations that the underlyingissue (in light of the aforesaid law providing for criminalsanctions) has been a matter of general concern to cer-tain attorneys who are admitted to the MassachusettsBar, and who serve as counsel for General Counsel Italso appears that certain attorneys have heretofore pro-ceeded differently, based on their different perception ofthe reach of the law In any event the issue is one nowsquarely raised before me in this proceedingAt hearing, over the vanously stated opposition of theother parties, Charging Party also moved for the admis-sion of the DES decision of board of review, dated June16, 1988 Ruling thereon was taken under advisementGeneral Counsel's position as last stated in brief, is,that only comity for the State "Shield" Statute shouldpreclude the receipt of the above DES decision, and, ifthe "Shield" law is inapplicable certain findings are thenhighly relevantGeneral Counsel's urgings in the matter are containedwithin the following findings of DESThe Board further finds that on August 31, 1987,the employer directed the claimant to work in anarea other than his regularly assigned work areaagain The claimant was upset at this because hehad been assigned to work in other areas on a regu-lar basis over the preceding few days In frustration,he mumbled to himself in vulgar terms as he walkedaway from the employer, who concluded that theremark was directed at the employer The claimantreported to the assigned work area and carried outhis duties without incidentThe Board further finds that the employer al-lowed the claimant to continue at work thereafteruntil September 2, 1987, when he was dischargedfor uttering the vulgar remark on August 31, 1987However, the employer did not establish insubordi-nation on the part of the claimant The claimant'sdischarge under the circumstances is not subject to FILENE'S BASEMENT STORE233disqualification under the provisions of Section25(e)(2) of the Law, cited aboveEmployer has urged that all of my aforesaid rulings beupheld, with authorities, such as then found are avail-able, cited in its supporting memo for its opposition filedwith the Board As stated in brief, however, Employeralso contends that the DES decision itself should haveno beanng on the issues to be determined in this case, be-cause of that law's "different definitions, policies andpurposes", and that even otherwise, there must be an in-dependent evaluation in this proceeding of the allegedunfair labor practices Employer also argues that theboard of review never had the information that Konickestestimony before them was (purportedly) directly contra-dicted by a sworn affidavit Komcki had given to theNLRB just 1 week beforeAnalysisApart from the consideration of the Massachusettsurged "Shield" law, there is no question that the Boardhas already held that similar decisions of other Stateshave probative value, and are admissible for whateverprobative value the decision may provide on the issuesbefore the Board, and I so find as to this DES decision,cf Betances Health Unit, 283 NLRB 369, 387 fn 35(1987) Such decisions, however, are not controlling asto either a specific finding of fact or conclusion of law,Western Publishing Go, 263 NLRB 110 (1982) It is alsoestablished that the "different definitions, policies andpurposes" must be taken mto account, and, the mstantdecision must be based upon an independent consider-ation and evaluation of all the evidence presented on theunfair labor practice alleged, cf Lattuner Associates, 258NLRB 1012 fn 1 (1981), Justak Bros & Go, 253 NLRB1054 fn 1 (1981), enfd 664 F 2d 1074 (7th Cir 1981)There is also no question as opposed to receipt of atranscript generally, that the Board would permit admis-sion of a DES tape recording in evidence where deter-mined appropriate under the FRE, e g, as containing avicarious admission Bluebonnet Express, 271 NLRB 433fn 1 (1984) I see no cause at all to conclude otherwiseas to the Employer's instant use of a prior inconsistentstatement under FREInter aim, the Employer has properly observed in op-position heretofore filed before the Board that the Su-preme Court, in its addressing the question of the Court'sreview of rules and statutes providing for privileges andexclusion of evidence, has stated that the Court must"avoid a construction that would suppress otherwisecompetent evidence unless the statute strictly contruedrequires such a result," St Regis Paper Co v UnitedStates, 368 U S 208, 218 (1961)The ruling made at mstant hearing was fundamentallymade on the basis of a discernment that MGL wouldpermit appropriate use of a prior inconsistent statementunder FRE Thus, I ruled that in my view, MGL, C151A, • 46 allowed the use of the otherwise privilegedmaterial, in the manner sought by Employer, because thelaw itself made provision for (disclosure) use, "as other-wise required, or authorized by law" which appears rea-sonably to encompass a permitted use of such evidencein Board proceedings as provided for under FREFed R Evid 801(d)(1)(A) provides for the time-honoredopponent party use of a witness' prior statement madeunder oath theretofore which is inconsistent with thatwitness' current testimony given before the tribunal, inthe interest of the factfinder arriving as close to the truthof the matter as the more credible evidence will allowAccordingly, all the aforesaid rulings made at hearingare now reaffnmed Havmg so concluded and found, Ineed not address the parties various other arguments ad-vanced on the basis of an urged application of the "Su-premacy Clause"It follows that the Employer's inquiry as to the priorinconsistent statement made by Komclu at DES throughuse of a hearing tape of that proceeding to refresh hisrecollection was appropriate Employer has thus proper-ly also established that contrary to Komclu's initial testi-mony made in this proceeding that he had not said at thetime to Kamel, "[T]his is a bunch of shit," Komcki, uponhaving his recollection refreshed as to his testimonygiven previously at the DES hearing of October 1(closer to the event), acknowledged (and then testifiedherein also) that he had told Kamel, "this is a bunch ofshitThe prior statement of Komi(' in affidavit earliergiven to the Board, indicates neither remark was made inthat Koniclu has recorded there that he had said nothingelse, as he had initially testified here The above discrep-ancies along with other earlier noted Komcki inconsist-encies in recalling what he had actually said to Kamel,only enforces the conclusion now reached that, under allthe above circumstances, Kamel's supported account thatKonicki had said on that occasion, "Don't give me thatshit," is the more reliable I so conclude and findIt is Employer's further contention that Komclu'sremark to Kamel under all the circumstance, has provid-ed compelling grounds to Employer for the termmationof Komcki The issue then becomes whether that Kon-icki remark to Kamel, objectively viewed, has evidencedthe type of insubordination that would have occasionedEmployer's discharge of Komcki, irrespective of Kon-Ickes known union activity I conclude and find, on thisrecord, it would have, especially with the urged consid-eration of the terms of Komclu's prior agreement to co-operate with management in regard to any necessary flexassignments in the future, Carolina Freight Carriers Corp,295 NLRB 124 fn 1 (1989) This remark, in my view,simply involved more than is allowable for impulsive be-havior, and, it does not come to me for evaluation as towhether it could constitute an employee reaction in tol-erable indignation to a specific unlawful assignmentFirst, Kamel's communication of the assignment ofKomcki to the dock on August 31, was not itself oneprovocatively made Secondly, the complaint did notallege that the flex assignments theretofore received, letalone Kamel's specific flex assignment of Komclu to thedock on August 31, were independently violative of theAct Thus, this is not a case where Konickes remark,"Don't give me that shit," as found made to Kamel, isproperly to be evaluated in a background of not only anunlawful Kamel assignment of Komcki to the dock, but 234DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDas a reply, in tolerable indignation, to Kamel's furtherimplication that such an unlawful dock assignment wasencompassed within intendment of Komcki's prior signedagreement, cf Brunswick Food & Drug, 284 NLRB 661,662 fn 6, and see Member Stevens view fn 9 (1987)To the extent General Counsel may have here, and/orfrom time to time otherwise in brief urged certain mat-ters as litigated within the framework of matters allegedin the complaint, and, has on that account urged addi-tional independent findings of unfair labor practices bemade thereon, in my view, General Counsel must waitfor another day, and other record circumstances, as forexample, where pnor counsel for General Counsel hasnot earlier stated that the General Counsel was not seek-ing to amend complaint to add any unfair labor practiceallegationThere remains to consider General Counsel's last argu-ment that Konicki was treated disparately because an-other employee on June 19 had received only a finalwarning for his conduct in using (general) profanity to-wards Manning It is General Counsel's argument there-form that Employer is not to be credited that it wouldhave discharged Komcki irrespective of his union activi-ty The argument has only surface allureOn that occasion the employee involved, a young man,who had been previously ordered to stay off powerequipment because of a prior accident, was (again) whileoperating power equipment, involved in an accident, thistime causing some damage to a newly constructed officeOn that occasion the employee was heatedly taken offthe power equipment by Manning with the employee (Ifind) more likely expressing profanity in turn to Man-ningAccording to Mannmg's and Kamel's asserted recol-lections, the profanity was not leveled at Manning How-ever, their nonrecollections of the incident otherwise didnot impress me Moreover, the RC of the event indicatedotherwise Thus the RC on the incident recorded that afinal written warning was given to that employee for in-subordination for the following stated reason, "Disre-spect for management•using foul and abrasive languagein an aggressive manner towards management"General Counsel's argument is that unlike this employ-ee who a couple of months earlier had only received afinal warning for the profanity expressed to Manning,Komcki was disharged for like conducts General Coun-sel thus urges that this is disparate treatment, and that aconcealed but operative discriminatory motive is re-vealedKonickes profanity as expressed to Operations Manag-er Kamel following Kamel's unprovocative statement ofan assignment of Komcki to the dock and then warrantedsubsequent reminder to Konicki of his prior agreement tocooperate, that effectively Kamel was not to give Kon-icki "that shit," is, in my view, readily distinguishable inboth nature and degree of insubordination, from a youngman's profane remark to a correcting supervisor comingin the heat of an accident that caused damage, and con-cerning which both the employee and direct supervisor itappears had reacted excitedly Konicki and the employeeunquestionably received different discipline However, Icannot say, under the different circumstances and causa-tions shown, that they were treated disparatelyRather, it is my view in the end, in agreement withEmployer, that Komcki's conduct under the above cir-cumstances was too directly insubordinate for retention,irrespective of his union activity However, in conclud-ing so, I do not rely on Employer's other urging that thehaste of Konickes desire to become involved with theUnion on the evening of August 31 itself indicates thatKomcki felt the need to do so only because of his insub-ordination that day Other inference of developed deci-sion in union interest is equally strong That day was oc-casion for Konickes fourth nonbulk assignment in a row,along with his third assignment to undesired dock workthat monthAccordingly, having found that Respondent has estab-lished under all the circumstances that it would have dis-charged Konicki for his insubordinate remark to Oper-ations Manager Kamel on August 31, irrespective ofKomcki's prior union activity on August 26, I shall rec-ommend that the complaint allegation that RespondentEmployer had discriminatorily discharged Konicki onSeptember 2, be dismissed in its entiretyCONCLUSIONS OF LAW1 Filene's Basement Store, Division of Federated De-partment Stores, is an employer within the meaning ofSection 2(2), (6), and (7) of the Act2 Local 1445, Umted Food & Commercial WorkersInternational Union, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act3 By the conduct of Facility Manager Steven Krauthon July 14, in telling employee Glen D Noonan whohad attended union meetings held at the Yankee Drum-mer Inn, that Krauth was aware of meetmgs at theYankee Drummer Inn, Respondent has created the im-pression that the union activities of employees wereunder surveillance in violation of Section 8(a)(1) of theAct as alleged in the complaint4 By the conduct of Vice President Joseph Staffenand Operations Manager Ed Kamel on July 17, Respond-ent Employer has discriminatorily issued an oral warnmgto Glen D Noonan for engaging in protected union ac-tivity, wrongfully accused Noonan of harassing and agi-tating employees, and unlawfully threatened to terminateNoonan for engaging in protected union activity, all inviolation of Section 8(a)(1) and (3) of the Act5 By the conduct of Personnel Manager Laura(Linden) Young on July 17, in thereafter making a writ-ten record of counseling of the above discriminatory oralwarning, and then presenting it and causing Noonan tosign it, Respondent thereby engaged in conduct addition-ally violative of Section 8(a)(1) and (3)6 By the conduct of Vice President Joseph Staffen onJuly 17, Respondent has substantially interfered with andrestrained the protected union and concerted activity ofGlen D Noonan and other employees, to hand out andreceive union literature in the employees' parking lot onEmployer's property after completion of their scheduledworktime, in violation of Section 8(a)(1) of the Act FILENE'S BASEMENT STORE2357 By the conduct of Area Supervisor Mike Gordontelling Glen D Noonan on July 21 that Noonan reallyshould not talk about the Union dunng break because theCompany paid for that time, Respondent has advancedan overly broad no-solicitation rule for application toNoonan, in violation of Section 8(a)(1) of the Act8 Respondent has not otherwise engaged in any unfairlabor practices as alleged in the complaintTHE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find that it must be orderedto cease and desist and to take certain affirmative actiondesigned to effectuate the policies of the Act Althoughformer employee Glen D Noonan is no longer employedby Respondent Employer, I shall order that RespondentEmployer be required to expunge from its records anyreference to its oral warning of Glen D Noonan, and re-lated record of counseling, if found I shall also recom-mend that Respondent be ordered to notify Glen DNoonan in writing of such expunction and to inform himthat Respondent's unlawful conduct will not be used as abasis for any future personnel action concerning himSterling Sugars, 261 NLRB 472 (1982), Peck Inc , 269NLRB 451 fn 2 (1984)[Recommended Order omitted from publication ]